Exhibit 10.1
FIRST AMENDMENT
          FIRST AMENDMENT, dated as of December 2, 2009 (this “Amendment”), to
the Third Amended and Restated Credit Agreement, dated as of May 28, 2003, as
amended and restated as of November 15, 2006 (the “Credit Agreement”), among
Rent-A-Center, Inc., a Delaware corporation (the “Borrower”), the several banks
and other financial institutions or entities from time to time parties thereto
(the “Lenders”), JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), and the other agents parties thereto.
WITNESSETH:
          WHEREAS, pursuant to the Credit Agreement, the Lenders have extended
credit to the Borrower on the terms set forth in the Credit Agreement;
          WHEREAS, the Borrower has requested that the Lenders agree to amend
certain provisions of the Credit Agreement in the manner described herein; and
          WHEREAS, the parties hereto are willing to amend such provisions on
and subject to the terms and conditions herein;
          NOW, THEREFORE, the parties hereto hereby agree as follows:
          SECTION 1. Definitions. Terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement unless
otherwise defined herein or the context otherwise requires.
          SECTION 2. Amendments. The Credit Agreement is hereby amended to make
all of the changes indicated as blacklined additions or deletions in the
composite conformed copy attached hereto as Exhibit A. In the event that the
aggregate Revolving Commitments of Revolving Lenders consenting to this
Amendment is less than $400,000,000, but at least $275,000,000, the
Administrative Agent is authorized, without further consent of any Lender, to
make such additional changes to said Exhibit A as it deems necessary to reflect
(a) a “Revolving Existing Facility” held by Revolving Lenders that do not so
consent and having the same tenor and pricing as are applicable to the Revolving
Facility in effect prior to the First Amendment Effective Date and (b) a
“Revolving Extended Facility” held by Revolving Lenders that do so consent
having the tenor and pricing applicable to the Revolving Facility described in
said Exhibit A.
          SECTION 3. Miscellaneous.
          3.1 Conditions to Effectiveness. This Amendment shall become effective
on the date (the “First Amendment Effective Date”) on which:
          (a) Amendment. The Administrative Agent shall have received this
Amendment, executed and delivered by a duly authorized officer of each of the
Borrower, the Required Lenders (determined before giving effect to this
Amendment) and the Majority Facility Lenders with respect to each Facility
(determined before giving effect to this Amendment).
          (b) Fees. The Administrative Agent shall have received, for the
account of each Lender that executes and delivers to the Administrative Agent
this Amendment on or before 5:00 p.m., New York time, November 24, 2009, (i) an
amendment fee equal to 0.05% of each such Lender’s



--------------------------------------------------------------------------------



 



2

Revolving Commitment and outstanding Term Loans under the Credit Agreement (as
in effect immediately after the effectiveness of this Amendment) and (ii) in the
case of each such Lender that is a Revolving Lender, an upfront fee equal to
1.0% of each such Lender’s Revolving Commitment under the Credit Agreement (as
in effect immediately after the effectiveness of this Amendment).
          (c) Acknowledgment and Confirmation. The Administrative Agent shall
have received an Acknowledgment and Confirmation, substantially in the form of
Exhibit B attached hereto, executed and delivered by an authorized officer of
the Borrower and each other Loan Party.
          (d) Legal Opinion. The Administrative Agent shall have received the
executed legal opinion of Fulbright & Jaworski L.L.P., counsel to the Borrower
and its Subsidiaries, in form and substance reasonably satisfactory to the
Administrative Agent.
          3.2 Representation and Warranties. After giving effect to the
amendments referred to herein, on the First Amendment Effective Date the
Borrower hereby confirms that the representations and warranties set forth in
Section 4 of the Credit Agreement are true and correct in all material respects
on and as of the First Amendment Effective Date with the same effect as though
made on and as of the First Amendment Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties were true and correct in all material
respects on and as of such earlier date).
          3.3 Continuing Effect; No Other Waivers or Amendments. This Amendment
shall not constitute an amendment or waiver of or consent to any provision of
the Credit Agreement and the other Loan Documents except as expressly stated
herein and shall not be construed as an amendment, waiver or consent to any
action on the part of the Borrower that would require an amendment, waiver or
consent of the Administrative Agent or the Lenders except as expressly stated
herein. Except as expressly amended hereby, the provisions of the Credit
Agreement and the other Loan Documents are and shall remain in full force and
effect in accordance with their terms.
          3.4 Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile transmission, by electronic mail in “portable document format”
(“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, or by a combination of
such means, shall be effective as delivery of a manually executed counterpart
hereof.
          3.5 Payment of Fees and Expenses. The Borrower agrees to pay or
reimburse the Administrative Agent for all of its reasonable out-of-pocket costs
and reasonable out-of-pocket expenses incurred in connection with this
Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees, charges and disbursements of counsel to the Administrative Agent.
          3.6 GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------



 



3

          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed and delivered by their respective duly authorized officers as of the
date first above written.

            RENT-A-CENTER, INC.
      By:   /s/ Robert D. Davis         Name:   Robert D. Davis        Title:  
EVP — Finance, CFO and Treasurer        JPMORGAN CHASE BANK, N.A., as
Administrative Agent
      By:   /s/ Scott Harvey         Name:   Scott Harvey        Title:   Senior
Vice President     

[Signature page to Rent-A-Center First Amendment]



--------------------------------------------------------------------------------



 



EXECUTION COPYEXHIBIT A TO FIRST AMENDMENT
COMPOSITE CONFORMED COPY
REFLECTING FIRST AMENDMENT
 
 
$1,322,500,000
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
among
RENT-A-CENTER, INC.,
as Borrower,
The Several Lenders from Time to Time Parties Hereto,
BRANCH BANKING AND TRUST COMPANY, FIFTH THIRD BANK,
WELLS FARGO BANK, N.A., UNION BANK OF CALIFORNIA, N.A. and COMPASS BANK,
as Documentation Agent,
LEHMAN COMMERCIAL PAPER INCAgents,
BANK OF AMERICA, N.A.,
as Syndication Agent,
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
Dated as of May 28, 2003,
as Amended and Restated as of November 15, 2006
J.P. MORGAN SECURITIES INC. and BANC OF AMERICA SECURITIES LLC,
as SoleJoint Lead ArrangerArrangers and Sole BookrunnerJoint Bookrunners
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS1/

                      Page  
 
           
SECTION 1.
  DEFINITIONS     1  
 
           
1.1.
  Defined Terms     1  
1.2.
  Other Definitional Provisions     27  
 
           
SECTION 2.
  AMOUNT AND TERMS OF FACILITIES     2728

 
 
           
2.1.
  Term Commitments; Term Loans; Incremental Term Loans     2728

 
2.2.
  Revolving Commitments; Revolving Loans; Incremental Revolving Loans     29  
2.3.
  Swingline Commitment     30  
2.4.
  Procedure for Term Loan Borrowing     30  
2.5.
  Procedure for Revolving Loan Borrowing     3130

 
2.6.
  Procedure for Swingline Borrowing; Refunding of Swingline Loans     31  
2.7.
  Repayment of Loans     32  
2.8.
  Commitment Fees, Etc     34  
2.9.
  Termination or Reduction of Revolving Commitments     34  

 

     
2.10.
  Optional Prepayments     34  
2.11.
  Mandatory Prepayments     3435

 
2.12.
  Conversion and Continuation Options     3536

 
2.13.
  Limitations on Eurodollar Tranches     36  
2.14.
  Interest Rates and Payment Dates     36  
2.15.
  Computation of Interest and Fees     3637

 
2.16.
  Inability to Determine Interest Rate     37  
2.17.
  Pro Rata Treatment and Payments     3738

 
2.18.
  Requirements of Law     3839

 
2.19.
  Taxes     40  
2.20.
  Indemnity     4142

 
2.21.
  Change of Lending Office     42  
2.22.
  Replacement of Lenders     4243

 
2.23.
  Illegality     4243

 
2.24.
  Defaulting Revolving Lenders     43    

 
 
           
SECTION 3.
  LETTERS OF CREDIT     4246

 
3.1.
  LC Commitments     4246

 
3.2.
  Procedure for Issuance of Letter of Credit     4346

 
3.3.
  Fees and Other Charges     4346

 
3.4.
  LC Participations     4347

 
3.5.
  Reimbursement Obligation of the Borrower     4548

 
3.6.
  Obligations Absolute     4649

 
3.7.
  Letter of Credit Payments     4649

 
3.8.
  Applications     4649

 

 

1/   Does not reflect actual pagination.

i 



--------------------------------------------------------------------------------



 



                      Page  
 
           
SECTION 4.
  REPRESENTATIONS AND WARRANTIES     4649

 
 
           
4.1.
  Financial Condition     4649

 
4.2.
  No Change     4750

 
4.3.
  Existence; Compliance with Law     4750

 
4.4.
  Power; Authorization; Enforceable Obligations     4850

 
4.5.
  No Legal Bar     4850

 
4.6.
  Litigation     4851

 
4.7.
  No Default     4851

 
4.8.
  Ownership of Property; Liens     4851

 
4.9.
  Intellectual Property     4951

 
4.10.
  Taxes     4951

 
4.11.
  Federal Regulations     4951

 
4.12.
  Labor Matters     4952

 
4.13.
  ERISA     4952

 
4.14.
  Investment Company Act; Other Regulations     5052

 
4.15.
  Subsidiaries     5052

 
4.16.
  Use of Proceeds     5052

 
4.17.
  Environmental Matters     5052

 
4.18.
  Accuracy of Information, etc 51.     53

 
4.19.
  Security Documents     5154

 
4.20.
  Solvency     5254

 
4.21.
  Senior Indebtedness     5255

 
4.22.
  Regulation H     5255

 
4.23.
  Insurance     5255

 
4.24.
  Lease Payments     5255

 
4.25.
  Certain Documents     53  
 
           
SECTION 5.
  CONDITIONS PRECEDENT     5355

 
 
           
5.1.
  Conditions to Effectiveness     53  
5.1.
  [INTENTIONALLY OMITTED]     55    

 
5.2.
  Conditions to Each Extension of Credit     55  
 
           
SECTION 6.
  AFFIRMATIVE COVENANTS     56  
 
           
6.1.
  Financial Statements     56  
6.2.
  Certificates; Other Information     56  
6.3.
  Payment of Obligations     57  
6.4.
  Maintenance of Existence; Compliance     5857

 
6.5.
  Maintenance of Property; Insurance     5857  
6.6.
  Inspection of Property; Books and Records; Discussions.

    58          
6.7.
  Notices     58  
6.8.
  Environmental Laws     59  
6.9.
  Additional Collateral, etc.

    59  
6.10.
  Permitted Acquisitions and Permitted Foreign Acquisitions     61  
6.11.
  Further Assurances     61  
6.12.
  Conditions Subsequent     61  

ii 



--------------------------------------------------------------------------------



 



                      Page  
 
           
SECTION 7.
  NEGATIVE COVENANTS     6261

 
 
           
7.1.
  Financial Condition Covenants 62.     61

 
7.2.
  Indebtedness     6261

 
7.3.
  Liens     63  
7.4.
  Fundamental Changes     6564

 
7.5.
  Disposition of Property     6564

 
7.6.
  Restricted Payments     6665

 
7.7.
  Capital Expenditures     6766

 
7.8.
  Investments     6866

 
7.9.
  Payments and Modifications of Certain Debt Instruments and Qualified Preferred
Stock     6968

 
7.10.
  Transactions with Affiliates     69  
7.11.
  Sales/Leaseback Transactions     7069

 
7.12.
  Changes in Fiscal Periods     7069

 
7.13.
  Negative Pledge Clauses     7069

 
7.14.
  Clauses Restricting Subsidiary Distributions     7069

 
7.15.
  Lines of Business     70  
 
           
SECTION 8.
  EVENTS OF DEFAULT     7170

 
 
           
SECTION 9.
  THE AGENTS     7473

 
 
           
9.1.
  Appointment     7473

 
9.2.
  Delegation of Duties     7473

 
9.3.
  Exculpatory Provisions     7473

 
9.4.
  Reliance by Administrative Agent     7574

 
9.5.
  Notice of Default     7574

 
9.6.
  Non-Reliance on Agents and Other Lenders     7574

 
9.7.
  Indemnification     7675

 
9.8.
  Agent in Its Individual Capacity     7675

 
9.9.
  Successor Administrative Agent     7675

 
9.10.
  Authorization to Release Guarantees and Liens     7776

 
9.11.
  Documentation AgentAgents and Syndication Agent     7776

 
 
           
SECTION 10.
  MISCELLANEOUS     7776

 
 
           
10.1.
  Amendments and Waivers     7776

 
10.2.
  Notices     7877

 
10.3.
  No Waiver; Cumulative Remedies     7978

 
10.4.
  Survival of Representations and Warranties     8079

 
10.5.
  Payment of Expenses and Taxes     8079

 
10.6.
  Successors and Assigns; Participations and Assignments     8180

 
10.7.
  Adjustments; Setoff     8382

 
10.8.
  Counterparts     8483

 
10.9.
  Severability     8483

 
10.10.
  Integration     8483

 
10.11.
  GOVERNING LAW     8483  
10.12.
  Submission To Jurisdiction; Waivers     8483

 
10.13.
  Acknowledgements     8584

 
10.14.
  Confidentiality     8584

 
10.15.
  WAIVERS OF JURY TRIAL     85  

iii 



--------------------------------------------------------------------------------



 



                      Page  
 
           
10.16.
  USA PATRIOT Act     8685

 
10.17.
  No Novation, etc.     8685

 

iv 



--------------------------------------------------------------------------------



 



     
ANNEX:
   
 
   
A
  Revolving Commitments and Tranche A Term Commitments Loans on First Amendment
Effective Date


 
   
SCHEDULES:
   
 
   
1.1
  Existing Letters of Credit
4.6
  Litigation
4.15
  Subsidiaries
4.19(a)
  UCC and Other Filings / Jurisdictions and Offices
4.19(b)
  Mortgaged Properties
7.2(d)
  Existing Indebtedness
7.3(f)
  Existing Liens
7.14
  Existing Restrictions
 
   
EXHIBITS:
   
 
   
A-1
  Guarantee and Collateral Agreement
A-2
  Form of Reaffirmation
B
  Form of Compliance Certificate
C
  Form of Closing Certificate
D
  Form of Assignment and Assumption
E
  Form of Legal Opinion of Fulbright & Jaworski L.L.P.
F
  Form of Exemption CertificateG-1Form of Increased Facility Activation Notice
GE-2
  Form of Increased Revolving Facility Activation Notice
HF
  Form of New Lender Supplement
I
  Form of Addendum

v 



--------------------------------------------------------------------------------



 



          THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 28, 2003,
as amended and restated as of November 15, 2006, among RENT-A-CENTER, INC., a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), BRANCH BANKING AND TRUST COMPANY, FIFTH THIRD BANK, WELLS FARGO
BANK, N.A., UNION BANK OF CALIFORNIA, N.A. and COMPASS BANK, as documentation
agentagents (in such capacity, the “Documentation Agent”), LEHMAN COMMERCIAL
PAPER INCAgents”), BANK OF AMERICA, N.A., as syndication agent (in such
capacity, the “Syndication Agent”), and JPMORGAN CHASE BANK, N.A., as
administrative agent.
WITNESSETH:
          WHEREAS, the Borrower entered into the Credit Agreement, dated as of
May 28, 2003, as amended and restated as of July 13, 2006 (the “Existing Credit
Agreement”), among the Borrower, the several banks and other financial
institutions or entities party thereto and the agents named therein;
          WHEREAS, the parties hereto have agreed to amend and restate the
Existing Credit Agreement as provided in this Agreement, which Agreement shall
become effective upon the satisfaction of the conditions precedent set forth in
Section 5.1 hereof; and
          WHEREAS, it is the intent of the parties hereto that this Agreement
not constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence repayment of any of such obligations and
liabilities and that this Agreement amend and restate in its entirety the
Existing Credit Agreement and re-evidence the obligations of the Borrower
outstanding thereunder;
          NOW, THEREFORE, in consideration of the above premises, the parties
hereto hereby agree that on the Restatement Effective Date (as defined below),
the Existing Credit Agreement shall be amended and restated in its entirety as
follows:
SECTION 1. DEFINITIONS
          1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
          “ABR”: for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the greatergreatest of (a) the Prime Rate in
effect on such day and, (b) the Federal Funds Effective Rate in effect on such
day plus 1/2 of 1% and (c) the Eurodollar Rate that would be calculated as of
such day (or, if such day is not a Business Day, as of the next preceding
Business Day) in respect of a proposed Eurodollar Loan with a one-month Interest
Period plus 1.0%. Any change in the ABR due to a change in the Prime Rate or,
the Federal Funds Effective Rate or such Eurodollar Rate shall be effective as
of the opening of business on the effective day of such change in the Prime Rate
or, the Federal Funds Effective Rate or such Eurodollar Rate, respectively.
          “ABR Loans”: Loans the rate of interest applicable to which is based
upon the ABR.
          “Acquired Company”: Rent-Way, Inc., a Pennsylvania corporation.
          “Acquisition”: as defined in Section 5.1(e).

 



--------------------------------------------------------------------------------



 



          “Acquisition Agreement”: the Agreement and Plan of Merger, dated as of
August 7, 2006, among the Borrower, Vision Acquisition Corp., a Pennsylvania
corporation and an indirect wholly owned Subsidiary of the Borrower, and the
Acquired Company.
          “Acquisition Documentation”: collectively, the Acquisition Agreement
and all schedules, exhibits and annexes thereto and all side letters and
agreements affecting the terms thereof or entered into in connection therewith,
in each case as amended, supplemented or otherwise modified from time to time in
accordance with Section 5.1(e).
          “Addendum”: an instrument, substantially in the form of Exhibit I, by
which a Lender consents to the amendment and restatement of the Existing Credit
Agreement pursuant hereto or becomes a party to this Agreement as of the
Restatement Effective Date.
          “Adjustment Date”: as defined in the Applicable Pricing Grid.the
acquisition by the Borrower of all of the outstanding common stock of the
Acquired Company.
                “Administrative Agent”: JPMorgan Chase Bank, N.A., together with
its affiliates, as the administrative agent for the Lenders under this Agreement
and the other Loan Documents, together with any of its successors.
          “Affiliate”: as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
          “Agents”: the collective reference to the Syndication Agent, the
Documentation AgentAgents and the Administrative Agent.
          “Aggregate Exposure”: with respect to any Lender at any time, an
amount equal to, without duplication, the sum of (a) the aggregate then unpaid
principal amount of such Lender’s Term Loans together with such Lender’s Term
Commitments then in effect and (b) the amount of such Lender’s Revolving
Commitment then in effect or, if the Revolving Commitments have been terminated,
the amount of such Lender’s Revolving Extensions of Credit then outstanding.
          “Aggregate Exposure Percentage”: with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.
          “Agreement”: this Third Amended and Restated Credit Agreement, as
amended, supplemented, restated or otherwise modified from time to time.
          “Alternative Currency”: Canadian dollars and any other currency (other
than Dollars) agreed to by the Issuing Lender and the Borrower.
          “Alternative Currency LC Commitment”: $100,000,000.
          “Alternative Currency LC Exposure”: at any time, the sum of (a) the
Dollar Equivalent of the aggregate undrawn and unexpired amount (that is
available for drawing) of all outstanding Alternative Currency Letters of Credit
at such time plus (b) the Dollar Equivalent of the aggregate

2



--------------------------------------------------------------------------------



 



principal amount of all LC Disbursements in respect of Alternative Currency
Letters of Credit that have not yet been reimbursed at such time.
          “Alternative Currency Letter of Credit”: a Letter of Credit
denominated in an Alternative Currency.
          “Applicable Margin” (a) with respect to the Revolving Loans, the
Swingline Loans, the Tranche A Term Loans (other than Incremental Tranche A Term
Loans) and Tranche B Term Loans (other than Incremental Tranche B Term Loans),
the rate per annum set forth under the relevant column heading below:
provided, that (i) on and after the first Adjustment Date occurring after the
Restatement Effective Date, the Applicable Margin with respect to such Tranche A
Term Loans, Revolving Loans and Swingline Loans will be determined pursuant to
the Applicable Pricing Grid and (ii) if the all-in pricing of any Incremental
Term Loan (as calculated by the Administrative Agent upon written notice which
shall provide sufficient detail to support such calculation (it being understood
that any such all-in pricing may take the form of original issue discount
(“OID”) or upfront fees (which shall be deemed to constitute like amounts of
OID), with OID being equated to an interest rate based on an assumed four-year
life to maturity)) is greater than the pricing of the relevant Term Loans by
more than 0.25% per annum, the Applicable Margin with respect to the relevant
Term Loans (other than such Incremental Term Loan) shall be increased
concurrently with the funding of such Incremental Term Loan such that such
Applicable Margin is equal to the all-in pricing for such Incremental Term Loan
(calculated in the manner provided above) minus 0.25%; and
                (b) with respect to the Incremental Term Loans, such per annum
rates as shall be agreed to by the Borrower and the applicable Incremental Term
Lenders as shown in the applicable Increased Facility Activation Notice.
          “Applicable Existing Pricing Grid”:

                      Applicable Margin   Applicable Margin     for Eurodollar  
for ABR     Tranche A   Tranche A     Existing   Existing      
 
     
 
      Term Loans,   Term Loans, Consolidated   Revolving Loans and   Revolving
Loans and Leverage Ratio   Swingline Loans   Swingline Loans
≥3.0 to 1.0
    1.75 %     0.75 %
<3.0 to 1.0 and ≥ 2.5 to 1.0
    1.50 %     0.50 %
<2.5 to 1.0 and ≥ 2.0 to 1.0
    1.25 %     0.25 %
<2.0 to 1.0 and ≥ 1.5 to 1.0
    1.00 %     0 %
<1.5 to 1.0 and ≥ 1.0 to 1.0
    0.875 %     0 %
<1.0 to 1.0
    0.750 %     0 %

3



--------------------------------------------------------------------------------



 



ChangesFor purposes of the Applicable Existing Pricing Grid, changes in the
Applicable Margin or in the Commitment Fee Rate resulting from changes in the
Consolidated Leverage Ratio shall become effective on the date (the “Adjustment
Date”) on which financial statements are delivered to the Lenders pursuant to
Section 6.1 (but in any event not later than the 45th day after the end of each
of the first three quarterly periods of each fiscal year or the 90th day after
the end of each fiscal year, as the case may be) and shall remain in effect
until the next change to be effected pursuant to this paragraph. If any
financial statements referred to above are not delivered within the time periods
specified above, then, until such financial statements are delivered, the
Consolidated Leverage Ratio as at the end of the fiscal period that would have
been covered thereby shall for the purposes of this definition be deemed to be
greater than 3.0 to 1.0. In addition, at all times while an Event of Default
shall have occurred and be continuing, the Consolidated Leverage Ratio shall for
the purposes of this definition be deemed to be greater than 3.0 to 1.0. Each
determination of the Consolidated Leverage Ratio pursuant to this definition
shall be made with respect to the period of four consecutive fiscal quarters of
the Borrower ending at the end of the period covered by the relevant financial
statements.
          “Applicable Extended Pricing Grid”:

                     
Applicable Margin
   
Applicable Margin
     
for Eurodollar Tranche A
   
for ABR Tranche A
     
Extended Term Loans,
   
Extended Term Loans,
     
Revolving Loans and
   
Revolving Loans and
 
Consolidated Leverage Ratio
 
Swingline Loans
   
Swingline Loans
 
≥ 2.0 to 1.0
   
3.00%
     
2.00%
 
   
   
 
     
 
 
<2.0 to 1.0 and ≥1.5 to 1.0
   
2.75%
     
1.75%
 
   
   
 
     
 
 
<1.5 to 1.0
   
2.50%
      1.50%  
   
   
 
     
 
 

For purposes of the Applicable Extended Pricing Grid, changes in the Applicable
Margin resulting from changes in the Consolidated Leverage Ratio shall become
effective on the date on which financial statements are delivered to the Lenders
pursuant to Section 6.1 (but in any event not later than the 45th day after the
end of each of the first three quarterly periods of each fiscal year or the 90th
day after the end of each fiscal year, as the case may be) and shall remain in
effect until the next change to be effected pursuant to this paragraph. If any
financial statements referred to above are not delivered within the time periods
specified above, then, until such financial statements are delivered, the
Consolidated Leverage Ratio as at the end of the fiscal period that would have
been covered thereby shall for the purposes of this definition be deemed to be
greater than 2.0 to 1.0. In addition, at all times while an Event of Default
shall have occurred and be continuing, the Consolidated Leverage Ratio shall for
the purposes of this definition be deemed to be greater than 2.0 to 1.0. Each
determination of the Consolidated Leverage Ratio pursuant to this definition
shall be made with respect to the period of four consecutive fiscal quarters of
the Borrower ending at the end of the period covered by the relevant financial
statements.
          “Applicable Margin”: (a) with respect to Revolving Loans, Swingline
Loans and Tranche A Term Loans (other than Incremental Tranche A Extended Term
Loans), the per annum rate determined pursuant to the Applicable Existing
Pricing Grid or the Applicable Extended Pricing Grid, as applicable; (b) with
respect to Tranche B Term Loans (other than Incremental Tranche B Extended Term
Loans), the rate per annum set forth under the relevant column heading below:

4



--------------------------------------------------------------------------------



 



             
ABR
   
Eurodollar
   
Loans
   
Loans
Tranche B Existing Term Loans   0.75%     1.75%    
 
   
 
Tranche B Extended Term Loans   2.00%     3.00%;    
 
   
 

and (c) with respect to Incremental Term Loans, such per annum rates as shall be
agreed to by the Borrower and the applicable Term Lenders as shown in the
applicable Increased Facility Activation Notice.
                    If the all-in pricing of any Incremental Term Loan (as
calculated by the Administrative Agent upon written notice which shall provide
sufficient detail to support such calculation (it being understood that any such
all-in pricing may take the form of original issue discount (“OID”) or upfront
fees (which shall be deemed to constitute like amounts of OID), with OID being
equated to an interest rate based on an assumed four-year life to maturity)) is
greater than the pricing of any outstanding Extended Term Loans with the same
tranche letter designation as such Incremental Term Loan by more than 0.25% per
annum, the Applicable Margin with respect to such Extended Term Loans shall be
increased concurrently with the funding of such Incremental Term Loan such that
such Applicable Margin is equal to the all-in pricing for such Incremental Term
Loan (calculated in the manner provided above) minus 0.25%.
          “Application”: an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to issue a Letter of
Credit.
          “Approved Fund”: as defined in Section 10.6(b).
          “Asset Sale”: any Disposition of property or series of related
Dispositions of property (excluding any such Disposition permitted by clause
(a), (b), (c), (d), (f), (g), (h), (i), (j) or (kj) of Section 7.5 and any
Disposition of Cash Equivalents) that yields gross proceeds to the Borrower or
any of its Subsidiaries (valued at the initial principal amount thereof in the
case of non-cash proceeds consisting of notes or other debt securities and
valued at fair market value in the case of other non-cash proceeds) in excess of
$5,000,000.
          “Assignee”: as defined in Section 10.6(b).
          “Assignment and Assumption”: an Assignment and Assumption,
substantially in the form of Exhibit D.
          “Assumed Indebtedness”: Indebtedness assumed in connection with a
Permitted Acquisition or Permitted Foreign Acquisition; provided that (a) such
Indebtedness is outstanding at the time of such acquisition and was not incurred
in connection therewith or in contemplation thereof and (b) in the event that
such Permitted Acquisition or Permitted Foreign Acquisition constitutes an
acquisition of property other than Capital Stock, such Indebtedness was incurred
in order to acquire or improve such property.
          “Attributable Indebtedness”: in respect of a Sale/Leaseback
Transaction means, as at the time of determination, the present value
(discounted at the interest rate implicit in such transaction determined in
accordance with GAAP) of the total obligations of the lessee for rental payments
during the remaining term of the lease included in such Sale/Leaseback
Transaction (including any period for which such lease has been extended).
          “Available Revolving Commitment”: as to any Revolving Lender at any
time, an amount equal to the excess, if any, of (a) such Lender’s Revolving
Commitment then in effect over (b) such Lender’s Revolving Extensions of Credit
then outstanding; provided, that in calculating any Lender’s

5



--------------------------------------------------------------------------------



 



Revolving Extensions of Credit for the purpose of determining such Lender’s
Available Revolving Commitment pursuant to Section 2.8(a), the aggregate
principal amount of Swingline Loans then outstanding shall be deemed to be zero.
          “Benefitted Lender”: as defined in Section 10.7(a).
          “Board”: the Board of Governors of the Federal Reserve System of the
United States (or any successor).
          “Borrower”: as defined in the preamble hereto.
          “Borrowing Date”: any Business Day specified by the Borrower as a date
on which the Borrower requests the relevant Lenders to make Loans hereunder.
          “Business”: as defined in Section 4.17(b).
          “Business Day”: a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close, provided, that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
          “Calculation Date”: two Business Days prior to the last Business Day
of each calendar quarter (or any other day selected by the Administrative Agent
in its discretion); provided that each date that is on or about the date of any
issuance, drawdown, expiration or extension of an Alternative Currency Letter of
Credit shall also be a “Calculation Date” with respect to the relevant
Alternative Currency.
          “Capital Expenditures”: for any period, with respect to any Person,
the aggregate of all expenditures (other than those made pursuant to Permitted
Acquisitions or Permitted Foreign Acquisitions) by such Person and its
Subsidiaries for the acquisition or leasing (pursuant to a capital lease) of
fixed or capital assets or additions to equipment (including replacements,
capitalized repairs and improvements during such period but excluding
merchandise inventory acquired during such period) that should be capitalized
under GAAP on a consolidated balance sheet of such Person and its Subsidiaries.
          “Capital Expenditures (Expansion)”: for any period, with respect to
any Person, any Capital Expenditures made by such Person in connection with the
opening of new stores to be operated by such Person.
          “Capital Expenditures (Maintenance)”: for any period, with respect to
any Person, any Capital Expenditures which do not constitute Capital
Expenditures (Expansion) of such Person.
          “Capital Lease Obligations”: as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
          “Capital Stock”: any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.

6



--------------------------------------------------------------------------------



 



          “Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-2 by Standard & Poor’s Ratings Services (“S&P”) or P-2 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) short term investments (not exceeding 35 days) in loans made to
obligors having an investment grade rating from each of S&P and Moody’s;
(h) shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (a) through (g) of this
definition; or (i) investments by Foreign Subsidiaries in (A) bank accounts and
cash management facilities maintained at one of the three largest banks in the
country in which such Foreign Subsidiary maintains its chief executive office
and (B) such investments as are comparable to the cash equivalents described in
clauses (a) through (h) above that are customary investments for entities in
such jurisdictions and that are consistent with the goal of preservation of
capital and prudent under the circumstances.
          “Code”: the Internal Revenue Code of 1986, as amended from time to
time.
          “Collateral”: all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
           “Commitment”: as to any Lender, the sum of the Term Commitment and
theany Revolving Commitment of such Lender.
           “Commitment Fee Rate”: 0.50% per annum; provided, that on and after
the first Adjustment Date occurring after the Restatement Effective Date, the
Commitment Fee Rate will be determined pursuant to the Applicable Pricing Grid.
           “Commitment Fee Rate”: on any date, (a) 0.50% if the Revolving
Utilization is greater than or equal to 33-1/3% on such date and (b) otherwise,
0.625%.
          “Commonly Controlled Entity”: an entity, whether or not incorporated,
that is under common control with the Borrower within the meaning of
Section 4001 of ERISA or is part of a group that includes the Borrower and that
is treated as a single employer under Section 414 of the Code.
          “Compliance Certificate”: a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit B.

7



--------------------------------------------------------------------------------



 



          “Conduit Lender”: any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund promptly a Loan
under this Agreement if, for any reason, its Conduit Lender fails to fund
promptly any such Loan, and the designating Lender (and not the Conduit Lender)
shall have the sole right and responsibility to deliver all consents and waivers
required or requested under this Agreement with respect to its Conduit Lender,
and provided, further, that no Conduit Lender shall (a) be entitled to receive
any greater amount pursuant to Section 2.18, 2.19, 2.20 or 10.5 than the
designating Lender would have been entitled to receive in respect of the
extensions of credit made by such Conduit Lender or (b) be deemed to have any
Revolving Commitment.
          “Confidential Information Memorandum”: the Confidential Information
Memorandum dated October 2006 and furnished to certain Lenders.
          “Consolidated Current Assets”: at any date, (a) all amounts (other
than cash and Cash Equivalents) that would, in conformity with GAAP, be set
forth opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and its Subsidiaries at such date and
(b) without duplication of clause (a) above, the book value of all rental
merchandise inventory of the Borrower and its Subsidiaries at such date.
          “Consolidated Current Liabilities”: at any date, all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of the Borrower and its Subsidiaries and (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Loans
or Swingline Loans to the extent otherwise included therein.
           “Consolidated EBITDA”: for any period, Consolidated Net Income for
such period plus, without duplication and to the extent reflected as a charge or
reduction in the statement of such Consolidated Net Income for such period, the
sum of (a) income tax expense, (b) interest expense, amortization or writeoff of
debt discount and debt issuance costs and commissions and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation (excluding
depreciation of rental merchandise) and amortization expense, including, without
limitation, amortization of intangibles (including, but not limited to,
goodwill) and organization costs, (d) any extraordinary, unusual or
non-recurring non-cash expenses or losses (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, non-cash losses on sales of assets outside of the ordinary
course of business) and (e) any other non-cash charges, and minus, to the extent
included in the statement of such Consolidated Net Income for such period, the
sum of (a) interest income, (b) any extraordinary, unusual or non-recurring
income or gains (including, (i) whether or not otherwise includable as a
separate item in the statement of such Consolidated Net Income for such period,
gains on the sales of assets outside of the ordinary course of business) and
(ii) gains resulting from below-par purchases of Term Loans), (c) any other
non-cash income earned outside the ordinary course of business and (d) any cash
payments made during such period in respect of items described in the
immediately preceding clause (d) or (e) above subsequent to the fiscal quarter
in which the relevant non-cash expenses, losses or charges were reflected as a
charge in the statement of Consolidated Net Income, all as determined on a
consolidated basis. For the purposes of calculating Consolidated EBITDA for any
Reference Period pursuant to any determination of the Consolidated Leverage
Ratio, if during such Reference Period the Borrower or any Subsidiary shall have
made a Material Disposition or Material Acquisition, Consolidated EBITDA for
such Reference Period shall be calculated after giving pro forma effect thereto
as if such Material Disposition or Material Acquisition (including any
indebtedness incurred

8



--------------------------------------------------------------------------------



 



or acquired in connection therewith) occurred on the first day of such Reference
Period. As used in this definition, “Material Acquisition” means any acquisition
of property or series of related acquisitions of property that (a) constitutes
assets comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person and
(b) involves the payment of consideration by the Borrower and its Subsidiaries
in excess of $15,000,000 (or such lesser amount as the Borrower may determine in
its discretion); and “Material Disposition” means any Disposition of property or
series of related Dispositions of property that yields gross proceeds to the
Borrower or any of its Subsidiaries in excess of $15,000,000 (or such lesser
amount as the Borrower may determine in its discretion). Notwithstanding
anything to the contrary herein, if at any time the Permitted Non-Guarantor
Subsidiaries represent (1) more than 10% of the consolidated total assets of the
Borrower and its Subsidiaries as of the most recently ended fiscal quarter of
the Borrower, (2) more than 10% of the consolidated total revenues of the
Borrower and its Subsidiaries for the four fiscal quarters of the Borrower most
recently ended, or (3) more than 10% of the Consolidated EBITDA of the Borrower
and its Subsidiaries for the four fiscal quarters of the Borrower most recently
ended, in each case as determined on a consolidated basis in conformity with
GAAP consistently applied, then the Consolidated EBITDA attributable to such
Permitted Non-Guarantor Subsidiaries shall be disregarded for purposes of
calculating “Consolidated EBITDA” hereunder except to the extent actually
distributed to the Borrower or a Domestic Subsidiary that is not a Permitted
Non-Guarantor Subsidiary.
          “Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio
of (a) the sum of Consolidated EBITDA for such period and, to the extent
reducing Consolidated Net Income for such period, Consolidated Lease Expense for
such period, less the aggregate amount actually paid by the Borrower and its
Subsidiaries during such period on account of Capital Expenditures (Maintenance)
to (b) Consolidated Fixed Charges for such period.
          “Consolidated Fixed Charges”: for any period, the sum (without
duplication) of (a) Consolidated Interest Expense for such period,
(b) Consolidated Lease Expense for such period, (c) regular, scheduled payments
made during such period on account of principal of Indebtedness of the Borrower
or any of its Subsidiaries (including scheduled principal payments in respect of
the Term Loans but excluding prepayments thereof) and (d) cash dividend payments
made during such period in respect of any Qualified Preferred Stock.
          “Consolidated Funded Debt”: at any date, the aggregate principal
amount of all Funded Debt (which, for purposes of the calculation of
Consolidated Funded Debt, shall be deemed to exclude any unfunded portion of the
Letters of Credit) of the Borrower and its Subsidiaries at such date, determined
on a consolidated basis in accordance with GAAP.
          “Consolidated Interest Expense”: for any period, total cash interest
expense (including that attributable to Capital Lease Obligations), net of cash
interest income, of the Borrower and its Subsidiaries for such period with
respect to all outstanding Indebtedness of the Borrower and its Subsidiaries
(including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing, commitment fees
payable pursuant to Section 2.8 and net costs under Hedge Agreements in respect
of such Indebtedness to the extent such net costs are allocable to such period
in accordance with GAAP).
          “Consolidated Lease Expense”: for any period, the aggregate amount of
fixed and contingent rentals payable by the Borrower and its Subsidiaries for
such period with respect to leases of real and personal property, determined on
a consolidated basis in accordance with GAAP.
          “Consolidated Leverage Ratio”: as at the last day of any period, the
ratio of (a) Consolidated Funded Debt on such day to (b) Consolidated EBITDA for
such period.

9



--------------------------------------------------------------------------------



 



          “Consolidated Senior Debt”: all Consolidated Funded Debt other than
Subordinated Debt.
          “Consolidated Senior Leverage Ratio”: as at the last day of any
period, the ratio of (a) Consolidated Senior Debt on such day to
(b) Consolidated EBITDA for such period.
          “Consolidated Net Income”: for any period, the consolidated net income
(or loss) of the Borrower and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Subsidiaries, (b) the income (or deficit) of any Person (other
than a Subsidiary of the Borrower) in which the Borrower or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document) or Requirement of Law applicable to such Subsidiary.
           “Consolidated Net Income Amount”: at any date of determination, an
amount equal to cumulative Consolidated Net Income from AprilOctober 1, 2006
2009 through the last day of the most recent fiscal quarter for which financial
statements have been delivered pursuant to Section 6.1.
          “Consolidated Net Worth”: at any date, all amounts that would, in
conformity with GAAP, be included on a consolidated balance sheet of the
Borrower and its Subsidiaries under stockholders’ equity at such date.
          “Consolidated Total Assets”: at any date, (a) all amounts that would,
in conformity with GAAP, be set forth opposite the caption “total assets” (or
any like caption) on a consolidated balance sheet of the Borrower and its
Subsidiaries at such date and (b) without duplication of clause (a) above, the
book value of all rental merchandise inventory of the Borrower and its
Subsidiaries at such date.
          “Consolidated Working Capital”: at any date, the excess of
Consolidated Current Assets on such date over Consolidated Current Liabilities
on such date.
           “Continuing Directors”: the directors of the Borrower on the
RestatementFirst Amendment Effective Date, after giving effect to the
Acquisition and the other transactions contemplated hereby, and each other
director of the Borrower, if, in each case, such other director’s election,
nomination for election or appointment to the board of directors of the Borrower
is or was recommended or approved by at least 66-2/3%a majority of the then
Continuing Directors at the time of such director’s election, nomination for
election or appointment to the board of directors of the Borrower.
          “Contractual Obligation”: as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Control Investment Affiliate”: as to any Person, any other Person
that (a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

10



--------------------------------------------------------------------------------



 



          “Default”: any of the events specified in Section 8, whether or not
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied (including, in any event, a “Default” under and as defined in the
Senior Subordinated Note Indenture or the Senior Unsecured Note Indenture).
          “Defaulting Lender”: any Lender, as reasonably determined by the
Administrative Agent and the Borrower, that (a) in the case of any Revolving
Lender, has (i) failed to fund any portion of its Revolving Loans or
participations in Letters of Credit or Swingline Loans within three Business
Days of the date required to be funded by it hereunder, (ii) notified the
Borrower, the Administrative Agent, the Issuing Lender, the Swingline Lender or
any Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit,
(iii) failed, within three Business Days after request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Revolving Loans and participations in
then outstanding Letters of Credit and Swingline Loans or (iv) otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute, or (b) in the case of any
Lender, has become the subject of a bankruptcy or insolvency proceeding, or has
had a receiver, conservator, trustee or custodian appointed for it, or has taken
any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.
           “Disposition”: with respect to any property, any sale, lease, sale
and leaseback, assignment, conveyance, transfer or other disposition thereof.
The terms “Dispose” and “Disposed of” shall have correlative meanings; provided,
however, that a “Disposition” shall not include the non-exclusive license of
intellectual property by a Subsidiary to another Subsidiary.
           “Disqualified Stock”: any Capital Stock or other ownership or profit
interest of any Loan Party that any Loan Party is or, upon the passage of time
or the occurrence of any event, may become obligated to redeem, purchase,
retire, defease or otherwise make any payment in respect of in consideration
other than Capital Stock (other than Disqualified Stock).
           “Documentation AgentAgents”: as defined in the preamble hereto.
          “Dollar Equivalent”: with respect to the amount of any currency at any
date, the equivalent in Dollars of such amount, calculated on the basis of the
arithmetical mean of the buy and sell spot rates of exchange of the
Administrative Agent for such currency on the London market at 11:00 a.m.,
London time, on or as of the most recent Calculation Date. Not later than 12:00
Noon, New York City time, on each Calculation Date, the Administrative Agent
shall (a) determine the exchange rate as of such Calculation Date to be used for
calculating the Dollar Equivalent amounts of each currency in which an
Alternative Currency Letter of Credit or unreimbursed LC Disbursement in respect
thereof is denominated and (b) give notice thereof to the Borrower. The exchange
rates so determined shall become effective on the relevant Calculation Date and
shall remain effective until the next succeeding Calculation Date.
           “Dollars” and “$”: dollars in lawful currency of the United States.
           “Domestic Subsidiary”: any Subsidiary of the Borrower organized under
the laws of any jurisdiction within the United States.
           “dPi Teleconnect”: dPi Teleconnect, L.L.C., a Delaware limited
liability company that is a Subsidiary of the Borrower.

11



--------------------------------------------------------------------------------



 



          “Environmental Laws”: any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
          “ERISA”: the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “Eurocurrency Reserve Requirements”: for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.
          “Eurodollar Base Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan (other than any Eurodollar Loan having a
seven-day Interest Period), the rate per annum determined on the basis of the
rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR01 Page 3750 of the British Bankers Association Telerate screen as
of 11:00 A.M., London time, two Business Days prior to the beginning of such
Interest Period, provided that if such rate does not appear on Page 3750 of the
British Bankers Association Telerate screensuch page (or otherwise on such
screen) the “Eurodollar Base Rate” shall be determined by reference to such
other comparable publicly available service for displaying eurodollar rates as
may be selected by the Administrative Agent. If no such rate is available or if
the Eurodollar Base Rate is being determined in connection with any Eurodollar
Loan having a seven-day Interest Period, such rate shall be determined by
reference to the rate at which the Administrative Agent is offered Dollar
deposits at or about 10:00 A.M., New York City time, two Business Days prior to
the beginning of such Interest Period in the interbank eurodollar market where
its eurodollar and foreign currency and exchange operations are then being
conducted for delivery on the first day of such Interest Period for the number
of days comprised therein. Notwithstanding the foregoing, if the Borrower
selects an Interest Period of one or two months for a Eurodollar Tranche B
Extended Term Loan, the Eurodollar Base Rate with respect thereto shall be
determined by reference to the rate that would apply as set forth above to a
Eurodollar Loan with an Interest Period of three months.
          “Eurodollar Loans”: Loans the rate of interest applicable to which is
based upon the Eurodollar Rate.
          “Eurodollar Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):
Eurodollar Base Rate
 
1.00 - Eurocurrency Reserve Requirements
          “Eurodollar Tranche”: the collective reference to Eurodollar Loans the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day).

12



--------------------------------------------------------------------------------



 



          “Event of Default”: any of the events specified in Section 8, provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied (including, in any event, an “Event of Default” under and as
defined in the Senior Subordinated Note Indenture or the Senior Unsecured Note
Indenture).
          “Excess Cash Flow”: for any fiscal year of the Borrower, the excess,
if any, of (a) the sum, without duplication, of (i) Consolidated Net Income for
such fiscal year, (ii) an amount equal to the amount of all non-cash charges
(including depreciation (other than depreciation of rental merchandise) and
amortization) deducted in arriving at such Consolidated Net Income, (iii)
decreases in Consolidated Working Capital for such fiscal year, (iv) an amount
equal to the aggregate net non-cash loss on the Disposition of property by the
Borrower and its Subsidiaries during such fiscal year (other than Dispositions
of (x) rental merchandise otherwise included in changes in Consolidated Working
Capital and (y) inventory in the ordinary course of business), to the extent
deducted in arriving at such Consolidated Net Income and (v) amounts paid or
invested by the Insurance Subsidiary in the Borrower and its Subsidiaries as
permitted by this Agreement (other than reimbursement of insurance claims to the
Borrower or its Subsidiaries), over (b) the sum, without duplication, of (i) an
amount equal to the amount of all non-cash credits included in arriving at such
Consolidated Net Income, (ii) the aggregate amount actually paid by the Borrower
and its Subsidiaries in cash during such fiscal year on account of Capital
Expenditures (excluding the principal amount of Indebtedness incurred in
connection with such expenditures and any such expenditures financed with the
proceeds of any Reinvestment Deferred Amount), (iii) the aggregate amount
actually paid by the Borrower and its Subsidiaries in cash during such fiscal
year on account of Permitted Acquisitions or Permitted Foreign Acquisitions
(excluding the principal amount of Indebtedness incurred in connection with such
expenditures and any such expenditures financed with the proceeds of any
Reinvestment Deferred Amount), (iv) the aggregate amount of all prepayments of
Revolving Loans and Swingline Loans during such fiscal year to the extent
accompanying permanent optional reductions of the Revolving Commitments and all
optional prepayments of the Term Loans during such fiscal year (including
prepayments of the Term Loans required by Section 7.5(e)), (v) the aggregate
amount of all regularly scheduled principal payments of Funded Debt (including
the Term Loans) of the Borrower and its Subsidiaries made during such fiscal
year (other than any such payment of a facility that may thereafter be
reborrowed), (vi) increases in Consolidated Working Capital for such fiscal
year, (vii) an amount equal to the aggregate net non-cash gain on the
Disposition of property by the Borrower and its Subsidiaries during such fiscal
year (other than sales of inventory in the ordinary course of business), to the
extent included in arriving at such Consolidated Net Income and (viii) the
aggregate amount of cash paid to the Insurance Subsidiary by the Borrower and
its Subsidiaries as insurance premiums and in additional capital contributions,
to the extent the same are required to meet regulatory capital guidelines,
policies or rules.
          “Excess Cash Flow Application Date”: as defined in Section 2.11(c).
          “Excluded Foreign Subsidiary”: any Foreign Subsidiary in respect of
which either (a) the pledge of all of the Capital Stock of such Subsidiary as
Collateral or (b) the guaranteeing by such Subsidiary of the Obligations, would,
in the good faith judgment of the Borrower, result in adverse tax consequences
to the Borrower, including any Foreign Subsidiary that would be a “controlled
foreign corporation” as that term is defined under the Code.
          “Existing Credit Agreement”: as defined in the recitals hereto.
          “Existing Letter of Credit”: each letter of credit issued under the
Existing Credit Agreement identified on Schedule 1.1 hereto that is outstanding
on the Restatement Effective Date and each renewal of such letter of credit,
each of which shall be deemed, on and after the Restatement Effective Date, to
have been issued hereunder.

13



--------------------------------------------------------------------------------



 



           “Existing Senior Subordinated Notes”: the subordinated notes of the
Borrower outstanding on the Restatement Restated Credit Agreement”: this
Agreement as in effect immediately prior to the First Amendment Effective Date.
           “ExistingExtended Term Loans”: the Tranche A Extended Term Loans
outstanding under and as defined in the Existing Credit Agreement.
           “Existing Tranche A Term Loans”: Tranche A Term Loans outstanding
under and as defined in the Existing Credit Agreement.“Existing Tranche B Term
Loans”: Tranche B Term Loans outstanding under and as defined in the Existing
Credit Agreement.and the Tranche B Extended Term Loans.
           “Facility”: the credit facility consisting of, as applicable, (a) the
Tranche A Existing Term Loans and Tranche A Term Commitments (the “Tranche A
Existing Term Facility”), (b) the Tranche BA Extended Term Loans and Tranche B
Term Commitments (the “Tranche B Term Facility”) and (cA Extended Term
Facility”), (c) the Tranche B Existing Term Loans (the “Tranche B Existing Term
Facility”), (d) the Tranche B Extended Term Loans (the “Tranche B Extended Term
Facility”) and (e) the Revolving Commitments and the extensions of credit made
thereunder (the “Revolving Facility”).
           “Federal Funds Effective Rate”: for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.
           “First Amendment Effective Date”: as defined in the First Amendment,
dated as of December 2, 2009, to this Agreement, which date is December 3, 2009.
           “Foreign Subsidiary”: any Subsidiary of the Borrower that is not a
Domestic Subsidiary.
           “Funded Debt”: as to any Person, on any date, (a) all Indebtedness of
such Person that matures more than one year from the date of its creation or
matures within one year from such date but is renewable or extendible, at the
option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including all current maturities and current sinking fund payments in respect of
such Indebtedness whether or not required to be paid within one year from the
date of its creation and, in the case of the Borrower, Indebtedness in respect
of the Loans and the Reimbursement Obligations (but excluding, in the case of
the Borrower, any Guarantee Obligations of the Borrower in respect of
Indebtedness of franchisees, to the extent permitted by Section 7.2(h)), minus
(b) the aggregate amount of cash and Cash Equivalents on the consolidated
balance sheet of the Borrower and its Subsidiaries on such date that is in
excess of $25,000,000 and not subject to any Lien (other than pursuant to the
Loan Documents).
          “Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
          “GAAP”: generally accepted accounting principles in the United States
as in effect from time to time, except that for purposes of Section 7.1 and the
calculations of the Consolidated Leverage Ratio in respect of the Applicable
Pricing Grid, GAAP shall be determined on the basis of such principles

14



--------------------------------------------------------------------------------



 



in effect on the Restatement Effective Date and consistent with those used in
the preparation of the most recent audited financial statements delivered
pursuant to Section 4.1(b). In the event that any “Accounting Change” (as
defined below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Change with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Change as
if such Accounting Change had not been made. Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Change had not occurred. “Accounting Change”
refers to changes in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.
          “Governmental Authority”: any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
          “Guarantee and Collateral Agreement”: the Amended and Restated
Guarantee and Collateral Agreement executed and delivered by the Borrower and
each Subsidiary Guarantor, substantially in the form of Exhibit A, as the same
may be amended, supplemented or otherwise modified from time to time.
          “Guarantee Obligation”: as to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including
any bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued or incurred a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.
          “Hedge Agreements”: all swaps, caps, collars or similar arrangements
providing for protection against fluctuations in interest rates (whether from
floating to fixed or from fixed to floating),

15



--------------------------------------------------------------------------------



 



currency exchange rates or commodities prices or the exchange of nominal
interest obligations, either generally or under specific contingencies.
           “Increased Facility Activation Date”: any Business Day on which any
Lender shall execute and deliver to the Administrative Agent, as applicable,
(i) an Increased Facility Activation Notice pursuant to Section 2.1(d) or
(ii) an Increased Revolving Facility Activation Notice pursuant to
Section 2.2(b).
           “Increased Facility Activation Notice”: a notice substantially in the
form of Exhibit GE-1.
           “Increased Facility Closing Date”: any Business Day designated as
such in an Increased Facility Activation Notice.
           “Increased Revolving Facility Activation Notice”: a notice
substantially in the form of Exhibit GE-2.
           “Increased Revolving Facility Closing Date”: any Business Day
designated as such in an Increased Revolving Facility Activation Notice.
           “Incremental Lenders”: (a) on any Increased Facility Activation Date,
the Lenders signatory to the applicable Increased Facility Activation Notice or
Increased Revolving Facility Activation Notice and (b) thereafter, each Lender
that is a holder of an Incremental Loan.
           “Incremental Loans”: Incremental Revolving Loans, Incremental Tranche
A Term Loans and Incremental Tranche B Term Loans.
           “Incremental Revolving Loans”: as defined in Section 2.2(ab).
           “Incremental Term Loans”: Incremental Tranche A Extended Term Loans
and Incremental Tranche B Extended Term Loans.
           “Incremental Tranche A Extended Term Loans”: as defined in Section
2.1(d).
          “Incremental Tranche B Extended Term Loans”: as defined in Section
2.1(d).
          “Indebtedness”: of any Person at any date, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party under acceptance, letter of credit or similar facilities, (g) the
liquidation value of all redeemable preferred Capital Stock of such Person
(other than any Qualified Preferred Stock) and all obligations of such Person,
contingent or otherwise, to purchase, redeem, retire or otherwise acquire for
value any Capital Stock of such Person, (h) all Guarantee Obligations of such
Person in respect of obligations of the kind referred to in clauses (a) through
(g) above; (i) all obligations of the kind referred to in clauses (a) through
(h) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts

16



--------------------------------------------------------------------------------



 



and contract rights) owned by such Person, whether or not such Person has
assumed or become liable for the payment of such obligation; (j) all
Attributable Indebtedness of such Person and (k) for the purposes of Section
8(e) only, all obligations of such Person in respect of Hedge Agreements (which,
for purposes of such Section 8(e), will be deemed to have an outstanding
principal amount equal to the net amount which would be payable (or would permit
the counterparty thereto to cause to become payable) by the Borrower or
Subsidiary party thereto (including any net termination payment) upon the
occurrence of any default, event or condition specified in such Section 8(e)).
          “Insolvency”: with respect to any Multiemployer Plan, the condition
that such Multiemployer Plan is insolvent within the meaning of Section 4245 of
ERISA.
          “Insolvent”: pertaining to a condition of Insolvency.
          “Insurance Subsidiary”: Legacy Insurance Co., Ltd., a Bermuda company
and a Wholly Owned Subsidiary of the Borrower formed for the sole purpose of
writing insurance only for the risks of the Borrower and its Subsidiaries.
          “Intellectual Property”: the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, patents, patent licenses, trademarks, trademark
licenses, technology, know-how and processes, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.
          “Intellectual Property Security Agreement”: the Intellectual Property
Security Agreements between certain Loan Parties and the Administrative Agent,
substantially in the form of Exhibit B-1 to the Guarantee and Collateral
Agreement.
          “Interest Payment Date”: (a) as to any ABR Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Loan (other than any Revolving Loan that is an ABR Loan and any
Swingline Loan), the date of any repayment or prepayment made in respect
thereof.
          “Interest Period”: as to any Eurodollar Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending seven days (in the case of Revolving
Loans only) or one, two, three or six months thereafter, as selected by the
Borrower in its notice of borrowing or notice of conversion, as the case may be,
given with respect thereto; and (b) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurodollar
Loan and ending seven days (in the case of Revolving Loans only) or one, two,
three or six months thereafter, as selected by the Borrower by irrevocable
notice to the Administrative Agent not less than three Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that, all of the foregoing provisions relating to Interest Periods are subject
to the following:
     (i) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

17



--------------------------------------------------------------------------------



 



     (ii) the Borrower may not select an Interest Period for a particular
Facility that would extend beyond the final maturity date applicable thereto;
     (iii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
     (iv) the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.
Notwithstanding the foregoing, clause (iii) above shall not apply to Eurodollar
Loans having a seven-day Interest Period.
          “Investments”: as defined in Section 7.8.
          “Issuing Lender”: JPMorgan Chase Bank, N.A. (or any of its
Affiliates), in its capacity as issuer of any Letter of Credit.
          “LC Disbursement”: as defined in Section 3.5.
           “LC Exposure”: with respect to any Revolving Lender, such Lender’s
Revolving Percentage of the LC Obligations then outstanding.
           “LC Fee Payment Date”: (a) each date that is three Business Days
after the last day of each March, June, September and December and (b) the last
day of the Revolving Commitment Period.
           “LC Obligations”: at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount available for drawing of the then
outstanding Letters of Credit and (b) the aggregate amount of LC Disbursements
that have not then been reimbursed pursuant to Section 3.5. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.2(f). For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the
International Standby Practices 1998 published by the Institute of International
Banking and Law Practice (or such latest version thereof as may be in effect at
the time of issuance), such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.
           “LC Participants”: the collective reference to all Revolving Lenders
(including the Issuing Lender), as participants in each Letter of Credit.
           “Legacy Trust”: Legacy Drive Trust, a trust formed under the laws of
the State of Texas pursuant to, and operating in accordance with, the Trust
Agreement.
           “Lenders”: as defined in the preamble hereto.
           “Letters of Credit”: the letters of credit issued pursuant to
Section 3.1, which shall be deemed to include the Existing Letters of Credit.
           “Lien”: any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any

18



--------------------------------------------------------------------------------



 



conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing) or any purchase
option, call option, right of first refusal or similar right.
          “ Loan”: any loan made by any Lender pursuant to this Agreement.
           “Loan Documents”: this Agreement, the Security Documents and the
Notes.
           “Loan Parties”: the Borrower and each Subsidiary of the Borrower that
is a party to a Loan Document.
           “Majority Facility Lenders”: (a) with respect to each of the Tranche
A Existing Term Facility, the Tranche A Extended Term Facility, the Tranche B
Existing Term Facility and the Tranche B Extended Term Facility, the holders of
more than 50% of the aggregate unpaid principal amount of the Term Loans and
aggregate Term Commitments outstanding under such Facility and (b) with respect
to the Revolving Facility, the holders of more than 50% of the Total Revolving
Extensions of Credit (or, prior to any termination of the Revolving Commitments,
the holders of more than 50% of the Total Revolving Commitments) outstanding
under such Facility.
          “Margin Capital Stock”: Capital Stock issued by the Borrower that
(i) constitutes “margin stock” within the meaning of such term under
Regulation U as now or from time to time hereafter in effect and (ii) would,
taking into account all other “margin stock” (within the meaning of such term
under Regulation U as now or from time to time hereafter in effect) held by the
Borrower or any of its Subsidiaries, cause the value of all such “margin stock”
to exceed 25% of the value of all assets of the Borrower and its Subsidiaries
that directly or indirectly secure (within the meaning of Regulation U) the
Obligations.
          “Material Adverse Effect”: a material adverse effect on (a) the
business, property, operations or condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole, (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the Secured Parties hereunder
or thereunder or (c) the validity, enforceability or priority of the Liens
intended to be created by the Security Documents taken as a whole.
          “Materials of Environmental Concern”: any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including asbestos, polychlorinated biphenyls
and urea-formaldehyde insulation.
          “Moody’s”: as defined in the definition of Cash Equivalents.
          “Mortgage”: any mortgage or deed of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Secured Parties, in form and substance reasonably acceptable to the
Administrative Agent.
          “Mortgaged Property”: any real property of any Loan Party as to which
the Administrative Agent for the benefit of the Secured Parties has been granted
a Lien pursuant to any Mortgage.
          “Multiemployer Plan”: a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, in respect of which the Borrower or a Commonly
Controlled Entity is (or, if such plan were

19



--------------------------------------------------------------------------------



 



terminated at such time, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
          “Net Cash Proceeds”: (a) in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received) of such Asset Sale or
Recovery Event, net of reasonable attorneys’ fees, accountants’ fees, investment
banking fees, amounts required to be applied to the repayment of Indebtedness
secured by a Lien expressly permitted hereunder on any asset that is the subject
of such Asset Sale or Recovery Event (other than any Lien pursuant to a Security
Document) and other customary fees and expenses actually incurred in connection
therewith and net of taxes paid or reasonably estimated to be payable currently
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and (b) in connection with any
issuance or sale of equity securities or debt securities or instruments or the
incurrence of loans, the cash proceeds received from such issuance or
incurrence, net of reasonable attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.
          “New Lender Supplement”: a supplement, substantially in the form of
Exhibit HF, pursuant to which a New Term Lender or a New Revolving Lender, as
applicable, becomes a Lender hereunder.
          “New Revolving Lender”: as defined in Section 2.2(c).
          “New Term Lender”: as defined in Section 2.1(e).
          “Non-Excluded Taxes”: as defined in Section 2.19(a).
          “Non-U.S. Lender”: as defined in Section 2.19(d).
          “Notes”: the collective reference to any promissory note evidencing
Loans.
          “Obligations”: the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and Reimbursement Obligations
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any Loan Party, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of any Loan Party to the Administrative Agent or to any Secured
Party, whether direct or indirect, absolute or contingent, due or to become due,
or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document, the Letters of Credit,
any Specified Hedge Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise; provided, that (i) Obligations of the Borrower or any other Loan
Party under any Specified Hedge Agreement shall be secured and guaranteed
pursuant to the Security Documents only to the extent that, and for so long as,
the other Obligations are so secured and guaranteed, (ii) any release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall not require the consent of holders of obligations under Specified Hedge
Agreements and (iii) the amount of secured Obligations under any Specified Hedge
Agreements shall not exceed the net amount, including any net termination
payments, that would be required to be paid to the counterparty to such
Specified Hedge Agreement on the date of termination of such Specified Hedge
Agreement.

20



--------------------------------------------------------------------------------



 



          “Other Taxes”: any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
          “Participant”: as defined in Section 10.6(b).
          “PBGC”: the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).
          “Permitted Acquisition”: any acquisition, consisting of a single
transaction or a series of related transactions, by the Borrower or any one or
more of its Wholly Owned Subsidiary Guarantors (or Subsidiaries who will
concurrently with such acquisition become Wholly Owned Subsidiary Guarantors) of
all of the Capital Stock of, or all or a substantial part of the assets of, or
of a business, unit or division of, any Person organized under the laws of the
United States or any state thereof (or a business, unit or division of any
Person organized under the laws of any governmental instrumentality other than
the United States or any state thereof, which business unit or division operates
entirely within the United States) (such business, unit or division, the
“Acquired Business”), provided that (a) the consideration paid by the Borrower
or such Subsidiary or Subsidiaries pursuant to such acquisition shall be solely
in a form referred to in clause (a), (b), (c) or (d) of the definition of
“Purchase Price” (or some combination thereof), (b) the requirements of
Section 6.10 have been satisfied with respect to such acquisition, (c) the
Borrower shall be in compliance, on a pro forma basis after giving effect to
such acquisition, with the covenants contained in Section 7.1, in each case
recomputed as at the last day of the most recently ended fiscal quarter of the
Borrower as if such acquisition had occurred on the first day of each relevant
period for testing such compliance, (d) no Default or Event of Default shall
have occurred and be continuing, or would occur after giving effect to such
acquisition, (e) all actions required to be taken with respect to any acquired
or newly formed Subsidiary or otherwise with respect to the Acquired Business in
such acquisition under Section 6.9 and 6.10 shall have been taken, (f) if the
pro forma Consolidated Leverage Ratio as of the last day of the most recent
fiscal quarter for which the relevant financial information is available is
greater than 2.75 to 1.00, the aggregate Purchase Price in respect of such
acquisition and all other Permitted Acquisitions consummated during such fiscal
year (including acquisitions made when this restriction is not applicable) shall
not exceed, in such fiscal year, the sum of (i) $150,000,000 and (ii) an
additional amount up to $50,000,000 to the extent not expended as Capital
Expenditures (Expansion) during such fiscal year pursuant to Section 7.7, and
(g) any such acquisition shall have been approved by the Board of Directors or
such comparable governing body of the Person (or whose business, unit or
division is, as the case may be) being acquired.
          “Permitted Foreign Acquisition”: any acquisition, consisting of a
single transaction or a series of related transactions, by the Borrower or any
one or more of its Wholly Owned Subsidiary Guarantors (or Subsidiaries who will
concurrently with such acquisition become Wholly Owned Subsidiary Guarantors) or
Foreign Subsidiaries (that are Wholly Owned Subsidiaries) of all of the Capital
Stock of, or all or a substantial part of the assets of, or of a business, unit
or division of, any Person organized under the laws of any governmental
instrumentality other than the United States or any state thereof (or a
business, unit or division of any Person organized under the laws of the United
States or any state thereof, which business unit or division operates entirely
outside of the United States) (such business, unit or division, the “Acquired
Foreign Business”), provided that (a) the consideration paid by the Borrower or
such Subsidiary or Subsidiaries pursuant to such acquisition shall be solely in
a form referred to in clause (a), (b), (c) or (d) of the definition of “Purchase
Price” (or some combination thereof), (b) the requirements of Section 6.10 have
been satisfied with respect to such acquisition, (c) the Borrower shall be in
compliance, on a pro forma basis after giving effect to such acquisition, with
the covenants contained in Section 7.1, in each case recomputed as at the last
day of the most recently ended

21



--------------------------------------------------------------------------------



 



fiscal quarter of the Borrower as if such acquisition had occurred on the first
day of each relevant period for testing such compliance, (d) no Default or Event
of Default shall have occurred and be continuing, or would occur after giving
effect to such acquisition, (e) all actions required to be taken with respect to
any acquired or newly formed Subsidiary or otherwise with respect to the
Acquired Foreign Business in such acquisition under Section 6.9 and 6.10 shall
have been taken, (f) the aggregate Purchase Prices in respect of such
acquisition and all other Permitted Foreign Acquisitions consummated in
accordance with this Agreement shall not exceed $150,000,000 in any single
fiscal year of the Borrower and shall not exceed $300,000,000 from and after the
Restatement Effective Date through the remaining term of this Agreement, and
(g) any such acquisition shall have been approved by the Board of Directors or
such comparable governing body of the Person (or whose business, unit or
division is, as the case may be) being acquired.
          “Permitted Investors”: the collective reference to the Speese Persons.
          “Permitted Non-Guarantor Subsidiary”: as defined in Section 6.9(c).
          “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
          “Plan”: at a particular time, any employee benefit plan, other than a
Multiemployer Plan, that is covered by ERISA and in respect of which the
Borrower or a Commonly Controlled Entity is (or, if such plan were terminated at
such time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
           “PPA”: the Pension Protection Act of 2006.
          “Prime Rate”: the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City (the Prime Rate not being intended to be the
lowest rate of interest charged by JPMorgan Chase Bank, N.A. in connection with
extensions of credit to debtors).
          “Pro Forma Financial Statements”: as defined in Section 4.1(a).
          “Projections”: as defined in Section 6.2(c).
          “Properties”: as defined in Section 4.17(a).
          “Purchase Price”: with respect to any Permitted Acquisition or
Permitted Foreign Acquisition, the sum (without duplication) of (a) the amount
of cash paid by the Borrower and its Subsidiaries in connection with such
acquisition, (b) the value (as determined for purposes of such acquisition in
accordance with the applicable acquisition agreement) of all Capital Stock of
the Borrower issued or given as consideration in connection with such
acquisition, (c) the Qualified Net Cash Equity Proceeds applied to finance such
acquisition and (d) the principal amount (or, if less, the accreted value) at
the time of such acquisition of all Assumed Indebtedness with respect thereto.
          “Qualified Net Cash Equity Proceeds”: the Net Cash Proceeds of any
offering of Capital Stock of the Borrower, provided that (a) such offering was
made in express contemplation of a Permitted Acquisition or Permitted Foreign
Acquisition, (b) such Capital Stock is not mandatorily redeemable and (c) such
Permitted Acquisition or Permitted Foreign Acquisition is consummated within
90 days after receipt by the Borrower of such Net Cash Proceeds.

22



--------------------------------------------------------------------------------



 



          “Qualified Preferred Stock”: any preferred stock of the Borrower that
by its terms (or by the terms of any security into which it is convertible or
for which it is exchangeable or exercisable) or upon the happening of any event
does not (a) (i) mature or become mandatorily redeemable pursuant to a sinking
fund obligation or otherwise, (ii) become convertible or exchangeable at the
option of the holder thereof for Indebtedness or preferred stock that is not
Qualified Preferred Stock unless such conversion or exchange is subject, as a
condition precedent thereto, to the Borrower’s ability to incur Indebtedness
hereunder in accordance with the terms hereof, or (iii) become redeemable at the
option of the holder thereof (other than as a result of a change of control
event), in whole or in part, in each case on or prior to the date that is one
year after the latest maturity date for Loans hereunder that is in effect on the
date of issuance of such preferred stock unless such redemption is subject, as a
condition precedent thereto, to the Borrower’s ability to make a Restricted
Payment of like amount in accordance with the terms hereof, (b) provide holders
thereunder with any rights to any payments upon the occurrence of a “change of
control” event prior to the repayment of the Obligations under the Loan
Documents unless such payments would be permitted as Restricted Payments in
accordance with the terms hereof, or (c) require the payment of cash dividends
or other cash distributions to the extent the payment thereof would not be
permitted at such time pursuant to this Agreement or any other agreement
relating to borrowed money of the Borrower or any of its Subsidiaries; provided
that, immediately after giving effect to the issuance of such preferred stock,
the Borrower is in pro forma compliance with Section 7.1 (with such compliance
calculated as of the last day of the most recent fiscal quarter for which the
relevant financial information is available and demonstrated in a written
certificate delivered to the Administrative Agent prior to the issuance of such
preferred stock).
          “RAC East”: Rent-A-Center East, Inc., a Delaware corporation.
          “Recovery Event”: any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of the Borrower or any of its Subsidiaries.
          “Reference Period”: with respect to any date, the period of four
consecutive fiscal quarters of the Borrower immediately preceding such date or,
if such date is the last day of a fiscal quarter, ending on such date.
          “Refunded Swingline Loans”: as defined in Section 2.6(b).
          “Refunding Date”: as defined in Section 2.6(c).
          “Register”: as defined in Section 10.6(b).
          “Regulation U”: Regulation U of the Board as in effect from time to
time.
          “Reimbursement Obligation”: the obligation of the Borrower to
reimburse the Issuing Lender pursuant to Section 3.5 amounts paid under Letters
of Credit.
          “Reinvestment Deferred Amount”: with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by the Borrower or any of its
Subsidiaries in connection therewith that are not applied to prepay the Term
Loans pursuant to Section 2.11(b) as a result of the delivery of a Reinvestment
Notice.
          “Reinvestment Event”: any Asset Sale or Recovery Event in respect of
which the Borrower has delivered a Reinvestment Notice.

23



--------------------------------------------------------------------------------



 



          “Reinvestment Notice”: a written notice executed by a Responsible
Officer stating that no Event of Default has occurred and is continuing and that
the Borrower (directly or indirectly through a Subsidiary of the Borrower other
than a Specified Subsidiary (unless such Specified Subsidiary was the recipient
of such Net Cash Proceeds)) intends and expects to use all or a specified
portion of the Net Cash Proceeds of an Asset Sale or Recovery Event to acquire
assets useful in the businesses of the Borrower or any of its Subsidiaries.
          “Reinvestment Prepayment Amount”: with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date to acquire assets
useful in the Borrower’s business.
          “Reinvestment Prepayment Date”: with respect to any Reinvestment
Event, the earlier of (a) the date occurring 12 months after such Reinvestment
Event (or, in the case of a Recovery Event with respect to owned real property,
36 months after such Recovery Event) and (b) the date on which the Borrower
(directly or indirectly through a Subsidiary of the Borrower) shall have
determined not to, or shall have otherwise ceased to, acquire assets useful in
the Borrower’s business with all or any portion of the relevant Reinvestment
Deferred Amount.
          “Reorganization”: with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
          “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28,.29, .30, .31, .32, .34 or .35 of PBGC Reg. §
4043.
          “Required Lenders”: at any time, the holders of more than 50% of the
sum of (a) the aggregate unpaid principal amount of the Term Loans and the
aggregate Term Commitments then outstanding and (b) the Total Revolving
Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding.
          “Requirement of Law”: as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
          “Responsible Officer”: the chief executive officer, president, chief
financial officer or treasurer of the Borrower, but in any event, with respect
to financial matters, the chief financial officer or president of the Borrower.
          “Restatement Effective Date”: the date on which the conditions
precedent set forth in Section 5.1 shall have been satisfied, which date is the
date of closing of the Acquisition.November 15, 2006.
          “Restricted Payments”: as defined in Section 7.6.
          “Revolving Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Revolving Loans and participate in Swingline Loans and
Letters of Credit, in an aggregate principal and/or face amount not to exceed
the amount set forth under the heading “Revolving Commitment” opposite such
Lender’s name on Annex A, or, as the case may be, in the Assignment and
Acceptance pursuant to which such Lender became a party hereto, as the same may
be changed from time to time

24



--------------------------------------------------------------------------------



 



pursuant to the terms hereof. The original aggregate amount of the Revolving
Commitments is $400,000,000. as of the First Amendment Effective Date is
$350,000,000.
          “Revolving Commitment Period”: the period ending on the Revolving
Scheduled Commitment Termination Date.
          “Revolving Extensions of Credit”: as to any Revolving Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Loans held by such Lender then outstanding, (b) such Lender’s
Revolving Percentage of the LC ObligationsLC Exposure then outstanding and
(c) such Lender’s Revolving Percentage of the aggregate principal amount
ofSwingline LoansExposure then outstanding.
          “Revolving Lender”: each Lender that has a Revolving Commitment or
that holds Revolving Loans.
          “Revolving Loans”: as defined in Section 2.2.
          “Revolving Percentage”: as to any Revolving Lender at any time, the
percentage which such Lender’s Revolving Commitment then constitutes of the
Total Revolving Commitments (or, at any time after the Revolving Commitments
shall have expired or terminated, the percentage which the aggregate principal
amount of such Lender’s Revolving Loans then outstanding constitutes of the
aggregate principal amount of the Revolving Loans then outstanding).
          “Revolving Scheduled Commitment Termination Date”: July 13,
2011.September 30, 2013.
          “Revolving Utilization”: on any date, the quotient, expressed as a
percentage, of the Total Revolving Extensions of Credit (determined excluding
any Swingline Loans then outstanding) on such date divided by the Total
Revolving Commitments on such date.
          “S&P”: as defined in the definition of Cash Equivalents.
          “Sale/Leaseback Transaction”: any arrangement providing for the
leasing to the Borrower or any Subsidiary of real or personal property that has
been or is to be (a) sold or transferred by the Borrower or any Subsidiary or
(b) constructed or acquired by a third party in anticipation of a program of
leasing to the Borrower or any Subsidiary.
          “SEC”: the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.
          “SEC Reports”: as defined in Section 4.18(b).
          “Secured Parties”: collectively, the Arranger, the Agents, the Lenders
and, with respect to any Specified Hedge Agreement, any affiliate of any Lender
party thereto (or any Person that was a Lender or an affiliate thereof when such
Specified Hedge Agreement was entered into) that has agreed to be bound by the
provisions of Section 7.2 of the Guarantee and Collateral Agreement as if it
were a party thereto and by the provisions of Section 9 hereof as if it were a
Lender party hereto; provided that any counterparty to a Specified Hedge
Agreement that is not a Lender shall have no rights in connection with the
management or release of any Collateral or the obligations of any Guarantor
under the Loan Documents.

25



--------------------------------------------------------------------------------



 



          “Security Documents”: the collective reference to the Guarantee and
Collateral Agreement, the Mortgages, the Intellectual Property Security
Agreement and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document.
          “Senior Subordinated Note Indenture”: the collective reference to each
Indentureindenture, if any, entered into by the Borrower or any of its
Subsidiaries in connection with any issuance of Senior Subordinated Notes,
together with all instruments and other agreements entered into by the Borrower
or any of its Subsidiaries in connection therewith, as the same may be amended,
supplemented or otherwise modified from time to time in accordance with
Section 7.9.
          “Senior Subordinated Notes”:
          “Senior Subordinated Notes”: any subordinated notes of the Borrower
issued after the First Amendment Effective Date pursuant to Section 7.2(f).
          “Senior Unsecured Note Indenture”: the collective reference to (a) the
Existing Senior Subordinated Notes and (b) any other subordinated notes of the
Borrower issued pursuant to Section 7.2(f).each indenture, if any, entered into
by the Borrower or any of its Subsidiaries in connection with any issuance of
Senior Unsecured Notes, together with all instruments and other agreements
entered into by the Borrower or any of its Subsidiaries in connection therewith,
as the same may be amended, supplemented or otherwise modified from time to time
in accordance with Section 7.9.
          “Senior Unsecured Notes”: any senior unsecured notes of the Borrower
that (a) have no scheduled principal payments prior to the date that is one year
after the latest maturity date for Loans hereunder that is in effect on the date
of issuance of such senior unsecured notes and (b) have terms (excluding the
interest rate) no less favorable in any material respect to the Borrower and its
Subsidiaries (taken as a whole) and the Lenders (taken as a whole) than those
applicable to offerings of “high-yield” senior unsecured debt by similar issuers
of similar debt at or about the same time, as evidenced by written advice of the
Borrower’s financial advisors of recognized national standing. For avoidance of
doubt, senior unsecured notes of the Borrower shall only constitute “Senior
Unsecured Notes” if any one or more Subsidiaries of the Borrower has a Guarantee
Obligation in respect thereof.
          “Single Employer Plan”: any Plan that is covered by Title IV of ERISA.
          “Solvent”: when used with respect to any Person, means that, as of any
date of determination, (a) the amount of the “present fair saleable value” of
the assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) the realization of the current assets of such Person in
the ordinary course of business will be sufficient for such Person to pay
recurring current debt, short-term debt and long-term debt service as such debts
mature. For purposes of this definition, (i) “debt” means liability on a
“claim”, and (ii) “claim” means any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (y) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured.

26



--------------------------------------------------------------------------------



 



          “Specified Change of Control”: a “Change of Control” or similar event
(however defined) as defined in any Senior Subordinated Note Indenture or Senior
Unsecured Note Indenture.
          “Specified Hedge Agreement”: any Hedge Agreement (a) entered into by
(i) the Borrower or any of its Subsidiaries and (ii) any Lender or any affiliate
thereof, or any Person that was a Lender or an affiliate thereof when such Hedge
Agreement was entered into as counterparty and (b) which has been designated by
such Lender and the Borrower, by notice to the Administrative Agent not later
than 90 days after the execution and delivery thereof by the Borrower or such
Subsidiary, as a Specified Hedge Agreement; provided that the designation of any
Hedge Agreement as a Specified Hedge Agreement shall not create in favor of any
Lender or affiliate thereof that is a party thereto any rights in connection
with the management or release of any Collateral or of the obligations of any
Guarantor under the Guarantee and Collateral Agreement.
          “Specified Subsidiaries”: the collective reference to the Insurance
Subsidiary, Legacy Trust, any Excluded Foreign Subsidiary, and any Permitted
Non-Guarantor Subsidiary and, so long as it is not a Wholly Owned Subsidiary,
dPi Teleconnect.
          “Speese Persons”: the collective reference to Mark E. Speese, any
person having a relationship with Mark E. Speese by blood, marriage or adoption
not more remote than first cousin and any trust established for the benefit of
any such person.
          “Stock Payments”: as defined in Section 7.6(b).
          “Subordinated Debt”: the collective reference to the Existing Senior
Subordinated Notes and any otherany unsecured subordinated notes issued by the
Borrower in a transaction permitted by Section 7.2(f).
          “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower. Legacy Trust shall be
considered a Subsidiary of the Borrower.
          “Subsidiary Guarantor”: each Subsidiary of the Borrower other than the
Specified Subsidiaries.
          “Swingline Commitment”: the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.6 in an aggregate principal amount at any
one time outstanding not to exceed $35,000,000.
          “Swingline Exposure”: with respect to any Revolving Lender, such
Lender’s Revolving Percentage of the aggregate principal amount of Swingline
Loans then outstanding.
          “Swingline Lender”: JPMorgan Chase Bank, N.A., in its capacity as the
lender of Swingline Loans.
          “Swingline Loans”: as defined in Section 2.3.

27



--------------------------------------------------------------------------------



 



          “Swingline Participation Amount”: as defined in Section 2.6(c).
          “Syndication Agent”: as defined in the preamble hereto.
          “Term Commitments”: the collective reference to the Tranche A Term
Commitments and the Tranche B Term Commitments.
          “Taxes”: as defined in Section 2.19(a).
          “Term Lenders”: the collective reference to the Tranche Aeach holder
of a Term Lenders and the Tranche B Term LendersLoan.
          “Term Loans”: the collective reference to the Tranche A Term Loans and
the Tranche B Term Loans.
          “Total Revolving Commitments”: at any time, the aggregate amount of
the Revolving Commitments then in effect.
          “Total Revolving Extensions of Credit”: at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Lenders
outstanding at such time.
          “Tranche A Term Commitment”: as to any Lender, the obligation of such
Lender, if any, (i) to make a Tranche A Term Loan to the Borrower in a principal
amount not to exceed the amount set forth under the heading “Tranche A Term
Commitment” opposite such Lender’s name on Annex A and (ii) to make Tranche A
Term Loans pursuant to Section 2.1(a)(i) and in accordance with an applicable
Increased Facility Activation Notice. The original aggregate amount of the
Tranche A Term Commitments is $197,500,000.
          “Tranche A Term Lender”: each Lender that has a Tranche A Term
Commitment or that holds a Tranche A Term Loan.
          “Tranche A Term Loan”: as defined in Section 2.1(a)(i).
          “Tranche A Term Percentage”: as to any Tranche A Term Lender at any
time, the percentage which such Lender’s Tranche A Term Commitment then
constitutes of the aggregate Tranche A Term Commitments (or, at any time after
the Restatement Effective Date, the percentage which the aggregate principal
amount of such Lender’s Tranche A Term Loans then outstanding constitutes of the
aggregate principal amount of the Tranche A Term Loans then outstanding).
          “Tranche B Term Commitment”: as to any Lender, the obligation of such
Lender, if any, (i) to make a Tranche B Term Loan to the Borrower in a principal
amount not to exceed the amount of its “Tranche B Commitment”, as advised to
such Lender by the Admin Agent, and (ii) to make Tranche B Term Loans pursuant
to Section 2.1(a)(ii) and in accordance with an applicable Increased Facility
Activation Notice. The original aggregate amount of the Tranche B Term
Commitments is $725,000,000.
          “Tranche B Term Lender”: each Lender that has a Tranche B Term
Commitment or that holds a Tranche B Term Loan.
          “Tranche B Term Loan”: as defined in Section 2.1(a)(ii).

28



--------------------------------------------------------------------------------



 



          “Tranche B Term Percentage”: as to any Tranche B Lender at any time,
the percentage which such Lender’s Tranche B Term Commitment then constitutes of
the aggregate Tranche B Term Commitments (or, at any time after the Restatement
Effective Date, the percentage which the aggregate principal amount of such
Lender’s Tranche B Term Loans then outstanding constitutes of the aggregate
principal amount of the Tranche B Term Loans then outstanding).
          “Tranche A Existing Term Loan”: each Term Loan that amortizes as
described in Section 2.7(a).
          “Tranche A Extended Term Loan”: (a) each Term Loan that amortizes as
described in Section 2.7(b) and (b) each Incremental Tranche A Extended Term
Loan.
          “Tranche A Term Loans”: the collective reference to the Tranche A
Existing Term Loans and the Tranche A Extended Term Loans.
          “Tranche B Existing Term Loan”: each Term Loan that amortizes as
described in Section 2.7(c).
          “Tranche B Extended Term Loan”: (a) each Term Loan that amortizes as
described in Section 2.7(d) and (b) each Incremental Tranche B Extended Term
Loan.
          “Tranche B Term Loans”: the collective reference to the Tranche B
Existing Term Loans and the Tranche B Extended Term Loans.
          “Transferee”: any Assignee or Participant.
          “Trust Agreement”: the Trust Agreement, dated December 31, 2002,
between the Borrower and JPMorgan Chase Bank, N.A., as trustee, as amended from
time to time in accordance with the terms hereof and thereof (and provided that
no Event of Default would occur hereunder as a result of such amendment).
          “Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar
Loan.
          “Uniform Customs”: the Uniform Customs and Practice for Documentary
Credits (1993 Revision), International Chamber of Commerce Publication No. 500,
as the same may be amended from time to time.
          “United States”: the United States of America.
          “U.S. Tax Compliance Certificate”: as defined in Section 2.19(d).
          “Voting Stock”: with respect to any Person, any class or series of
Capital Stock of such Person that is ordinarily entitled to vote in the election
of directors thereof at a meeting of stockholders called for such purpose,
without the occurrence of any additional event or contingency.
          “Wholly Owned Subsidiary”: as to any Person, any other Person all of
the Capital Stock of which (other than directors’ qualifying shares required by
law) is owned by such Person directly and/or through other Wholly Owned
Subsidiaries.
          “Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is
a Wholly Owned Subsidiary of the Borrower.

29



--------------------------------------------------------------------------------



 



          1.2. Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.
          (b) As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to the Borrower and its Subsidiaries not defined
in Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP,
(ii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (iii) the word “incur” shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iv) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, Capital Stock, securities,
revenues, accounts, leasehold interests and contract rights, and (v) references
to agreements or other Contractual Obligations shall, unless otherwise
specified, be deemed to refer to such agreements or Contractual Obligations as
amended, supplemented, restated or otherwise modified from time to time (subject
to any restrictions on such amendments, supplements, restatements or
modifications set forth herein).
          (c) The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          (e) Unless the context otherwise requires, all calculations of amounts
relating to Alternative Currency Letters of Credit shall be based on the Dollar
Equivalent thereof.
          (f) Unless otherwise specified herein, the amount of a Letter of
Credit at any time shall be deemed to be the stated amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that by its terms provides for one or more automatic increases
in the stated amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.
SECTION 2. AMOUNT AND TERMS OF FACILITIES
     2.1. Term Commitments; Term Loans; Incremental Term Loans. (a) Subject to
the terms and conditions set forth herein, (i) each Tranche A Term Lender
severally agrees, as applicable, (A) to convert all or a part of such Lender’s
Existing Tranche A Term Loan into a principal amount of term loan (together with
the Incremental Tranche A Term Loans defined below and the loans pursuant to
paragraph (b) below, the “Tranche A Term Loans”) hereunder equal to the
principal amount so converted and/or (B) pursuant to paragraph (b) below, to
make a term loan to the Borrower, in each case on the Restatement Effective
Date, in a principal amount equal to its Tranche A Term Commitment, (ii) each
Tranche B Term Lender agrees, as applicable, (A) to convert all or a part of
such Lender’s Existing Tranche B Term Loan into a principal amount of term loan
(together with the Incremental Tranche B Term Loans defined below and the loans
pursuant to paragraph (c) below, the “Tranche B Term Loans”) hereunder equal to
the principal amount so converted and/or (B) pursuant to paragraph (c) below, to
make a term loan to the Borrower, in each case on the Restatement Effective
Date, in a principal amount equal

30



--------------------------------------------------------------------------------



 



to its Tranche B Term Commitment and (iii) each Incremental Term Lender agrees
to make one or more term loans to the extent provided in Section 2.1(d).
Effective on the First Amendment Effective Date, each Tranche A Term Loan
outstanding under the Existing Restated Credit Agreement shall either be
maintained hereunder as a Tranche A Existing Term Loan or converted to a Tranche
A Extended Term Loan, in each case in amounts for each relevant Term Lender as
specified on Annex A hereto.
          (b) Effective on the First Amendment Effective Date, each Tranche B
Term Loan outstanding under the Existing Restated Credit Agreement shall either
be maintained hereunder as a Tranche B Existing Term Loan or converted to a
Tranche B Extended Term Loan, in each case in amounts for each relevant Term
Lender as specified to such Term Lender in a notice from the Administrative
Agent delivered on or about the First Amendment Effective Date.
          (c) The Term Loans may from time to time be Eurodollar Loans or ABR
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.4 and 2.12.
          (b) Any Tranche A Term Lender that is not a “Tranche A Term Lender”
under the Existing Credit Agreement or that has a Tranche A Term Commitment in
excess of the amount of its Existing Tranche A Term Loan shall, and each other
Tranche A Term Lender may elect to (by delivering notice to the Administrative
Agent as described below), make a Tranche A Term Loan to the Borrower on the
Restatement Effective Date in a principal amount equal to its Tranche A Term
Commitment (or, if the principal amount of its Existing Tranche A Term Loan is
less than its Tranche A Term Commitment, the excess of its Tranche A Term
Commitment over the principal amount of its Existing Tranche A Term Loan that is
being converted into a Tranche A Term Loan pursuant to clause (a)(i)(A) above).
Any notice to the Administrative Agent delivered by an applicable Lender
pursuant to this Section shall specify (i) the amount of such Lender’s Tranche A
Term Commitment, (ii) the principal amount of the Tranche A Term Loan to be made
by such Lender on the Restatement Effective Date and (iii) if applicable, the
principal amount of Existing Tranche A Term Loan held by such Lender that is to
be converted into a Tranche A Term Loan hereunder pursuant to clause (a)(i)(A)
above.
          (c) Any Tranche B Term Lender that is not a “Term Lender” under the
Existing Credit Agreement or that has a Tranche B Term Commitment in excess of
the amount of its Existing Tranche B Term Loan shall, and each other Tranche B
Term Lender may elect to (by delivering notice to the Administrative Agent as
described below), make a Tranche B Term Loan to the Borrower on the Restatement
Effective Date in a principal amount equal to its Tranche B Term Commitment (or,
if the principal amount of its Existing Tranche B Term Loan is less than its
Tranche B Term Commitment, the excess of its Tranche B Term Commitment over the
principal amount of its Existing Tranche B Term Loan that is being converted
into a Tranche B Term Loan pursuant to clause (a)(ii)(A) above). Any notice to
the Administrative Agent delivered by an applicable Lender pursuant to this
Section shall specify (i) the amount of such Lender’s Tranche B Term Commitment,
(ii) the principal amount of the Tranche B Term Loan to be made by such Lender
on the Restatement Effective Date and (iii) if applicable, the principal amount
of Existing Tranche B Term Loan held by such Lender that is to be converted into
a Tranche B Term Loan hereunder pursuant to clause (a)(ii)(A) above.
          (d) The Borrower and any one or more Term Lenders may from time to
time agree that such Term Lenders shall increase the amount of their Tranche A
Extended Term Loans (“Incremental Tranche A Extended Term Loan”) or Tranche B
Extended Term Loans (“Incremental Tranche B Extended Term Loan”), as applicable,
by executing and delivering to the Administrative Agent an Increased Facility
Activation Notice specifying (i) the amount of such increase and the Facility or
Facilities involved, (ii) the applicable Increased Facility Closing Date,
(iii) the applicable maturity date for such Loans, (iv) the amortization
schedule for such Incremental Term Loans, which shall comply with

31



--------------------------------------------------------------------------------



 



the next succeeding sentence, and (v) the Applicable Margin for such Incremental
Term Loans. The amortization schedule for any Incremental Term Loans shall be
either (i) identical, on a percentage basis, to the then remaining amortization
schedule for the Tranche A Extended Term Loans (in which case such Incremental
Term Loans shall constitute “Incremental Tranche A Extended Term Loans”) and
such Incremental Tranche A Extended Term Loans shall mature on June September
30, 2011 2013 or (ii) identical to or longer than, on a percentage basis, the
then remaining amortization schedule for the Tranche B Extended Term Loans (in
which case such Incremental Term Loans shall constitute “Incremental Tranche B
Extended Term Loans”) and such Incremental Tranche B Extended Term Loans shall
mature on or after June 30, 2012.March 31, 2015. Other than with respect to the
pricing, amortization and final maturity date applicable thereto, the
Incremental Term Loans shall otherwise have the same terms as are applicable to
the then outstanding Tranche A Extended Term Loans or Tranche B Extended Term
Loans, as applicable. Notwithstanding the foregoing, without the consent of the
Required Lenders, the aggregate amount of Incremental Term Loans plus
Incremental Revolving Commitments obtained pursuant to Section 2.2(b) shall not
exceed $150,000,000. No Term Lender shall have any obligation to participate in
any increase described in this paragraph unless it agrees to do so in its sole
discretion. The Borrower agrees to take all actions reasonably requested by the
Administrative Agent such that, as promptly as practicable after any borrowing
of Incremental Term Loans, each relevant Term Lender shall hold a ratable
portion of each Eurodollar Tranche applicable to the Tranche A Extended Term
Loans or the Tranche B Extended Term Loans, as the case may be.
          (e) Any additional bank, financial institution or other entity which,
with the consent of the Borrower and the Administrative Agent (which consent
shall not be unreasonably withheld), elects to become a “Tranche A Term Lender”
or a “Tranche B Term Lender” under this Agreement in connection with any
transaction described in Section 2.1(d) shall execute a New Lender Supplement,
whereupon such bank, financial institution or other entity (a “New Term Lender”)
shall become a Tranche A Term Lender or a Tranche B Term Lender, as applicable,
for all purposes and to the same extent as if originally a party hereto and
shall be bound by and entitled to the benefits of this Agreement.
          2.2. Revolving Commitments; Revolving Loans; Incremental Revolving
Loans. (a) Subject to the terms and conditions hereof, each Revolving Lender
severally agrees to make revolving credit loans hereunder (together with the
Incremental Revolving Loans defined below, collectively, the “Revolving Loans”)
to the Borrower from time to time during the Revolving Commitment Period in an
aggregate principal amount at any one time outstanding which, when added to such
Lender’s Revolving Percentage of the sum of (i) the LC Obligations then
outstanding and (ii) the aggregate principal amount of theLC Exposure and
Swingline Loans then outstandingExposure, does not exceed the amount of such
Lender’s Revolving Commitment. During the Revolving Commitment Period the
Borrower may use the Revolving Commitments by borrowing, prepaying the Revolving
Loans in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Revolving Loans may from time to time be Eurodollar Loans
or ABR Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.5 and 2.12.
          (b) The Borrower and any one or more Revolving Lenders may agree that
each such Lender shall increase the amount of its existing Revolving Commitment
(the “Incremental Revolving Commitment”) to make incremental revolving credit
loans (the “Incremental Revolving Loans”) by executing and delivering to the
Administrative Agent an Increased Revolving Facility Activation Notice
specifying (i) the amount of such increase and (ii) the Increased Revolving
Facility Closing Date. Notwithstanding the foregoing, without the consent of the
Required Lenders, (i) the aggregate amount of Incremental Revolving Commitments
obtained pursuant to this paragraph plus Incremental Term Loans obtained
pursuant to Section 2.1(d) shall not exceed $150,000,000 and (ii) no more than
three Increased Revolving Facility Closing Dates may be selected by the Borrower
during the term of this Agreement.

32



--------------------------------------------------------------------------------



 



No Lender shall have any obligation to participate in any increase described in
this paragraph unless it agrees to do so in its sole discretion.
          (c) Any additional bank, financial institution or other entity which,
with the consent of the Borrower and the Administrative Agent (which consent
shall not be unreasonably withheld), elects to become a “Revolving Lender” under
this Agreement in connection with any transaction described in Section 2.2(b)
shall execute a New Lender Supplement, whereupon such bank, financial
institution or other entity (a “New Revolving Lender”) shall become a Revolving
Lender for all purposes and to the same extent as if originally a party hereto
and shall be bound by and entitled to the benefits of this Agreement.
          (d) For the purpose of providing that the respective amounts of
Revolving Loans that are Eurodollar Loans (and Eurodollar Tranches in respect
thereof) held by the Revolving Lenders are held by them on a pro rata basis
according to their respective Revolving Percentages, on each Increased Revolving
Facility Closing Date (i) all outstanding Revolving Loans that are Eurodollar
Loans shall be converted into a single Revolving Loan that is a Eurodollar Loan
(with an interest period to be selected by the Borrower), and upon such
conversion the Borrower shall pay any amounts owing pursuant to Section 2.20, if
any, (ii) any new borrowings of Revolving Loans on such date shall also be part
of such single Revolving Loan and (iii) all Revolving Lenders (including the New
Revolving Lenders) shall hold a portion of such single Revolving Loan equal to
its Revolving Percentage thereof and any fundings on such date shall be made in
such a manner so as to achieve the foregoing.
          2.3. Swingline Commitment. Subject to the terms and conditions hereof,
the Swingline Lender agrees to make a portion of the credit otherwise available
to the Borrower under the Revolving Commitments from time to time during the
Revolving Commitment Period by making swing line loans (“Swingline Loans”) to
the Borrower; provided that (a) the aggregate principal amount of Swingline
Loans outstanding at any time shall not exceed the Swingline Commitment then in
effect (notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Revolving Loans
hereunder, may exceed the Swingline Commitment then in effect) and (b) the
Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Revolving Commitments would be less than zero.
During the Revolving Commitment Period, the Borrower may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof. Swingline Loans shall be ABR Loans only.
          2.4. Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (a) which notice, in the case of Term
Loans to be made on the Restatement Effective Date, must be received by the
Administrative Agent prior to 12:00 Noon, New York City time, one Business Day
prior to the anticipated Restatement Effective Date with respect to ABR Loans
and three Business Days prior to the anticipated Restatement Effective Date with
respect to Eurodollar Loans, requesting that the Term Lenders (other than Term
Lenders that are only converting Existing Term Loans) make Term Loans on the
Restatement Effective Date, or (b) in the case of Incremental Term Loans, which
notice must be received by the Administrative Agent prior to 12:00 Noon, New
York City time, one Business Day prior to the anticipated Increased Facility
Closing Date for such Loans with respect to any such Loans that are ABR Loans
and three Business Days prior to such anticipated Increased Facility Closing
Date with respect to Eurodollar Loans, requesting that the relevant Term Lenders
make such Incremental Term Loans on the applicable Increased Facility Closing
Date, and in each case specifying the amount to be borrowed. Upon receipt of
such notice the Administrative Agent shall promptly notify each Term Lender
thereof. Not later than 12:00 Noon, New York City time, on the Restatement
Effective Date each relevant Term Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Term Loan to be made by

33



--------------------------------------------------------------------------------



 



such Lender. The Administrative Agent shall make available to the Borrower the
aggregate of the amounts made available to the Administrative Agent by the Term
Lenders in like funds.
          2.5. Procedure for Revolving Loan Borrowing. (a) The Borrower may
borrow under the Revolving Commitments during the Revolving Commitment Period on
any Business Day, or provided that the Borrower shall give the Administrative
Agent irrevocable notice (which notice must be received by the Administrative
Agent prior to 12:00 Noon, New York City time, (a) three Business Days prior to
the requested Borrowing Date, in the case of Eurodollar Loans, or (b) one
Business Day prior to the requested Borrowing Date, in the case of ABR Loans),
specifying (i) the amount and Type of Loans to be borrowed, (ii) the requested
Borrowing Date and (iii) in the case of Eurodollar Loans, the respective amounts
of each such Type of Loan and the respective lengths of the initial Interest
Period therefor. Each borrowing under the Revolving Commitments shall be in an
amount equal to (x) in the case of ABR Loans, $2,000,000 or a whole multiple of
$500,000 in excess thereof (or, if the then aggregate Available Revolving
Commitments are less than $2,000,000, such lesser amount) and (y) in the case of
Eurodollar Loans, $3,000,000 or a whole multiple of $1,000,000 in excess
thereof; provided, that the Swingline Lender may request, on behalf of the
Borrower, borrowings under the Revolving Commitments that are ABR Loans in other
amounts pursuant to Section 2.6 and the Borrower may request borrowings under
the Revolving Commitments that are ABR Loans in other amounts pursuant to
Section 3.5.
          (b) Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify each relevant Lender thereof. Each
relevant Lender will make the amount of its pro rata share of each such
borrowing available to the Administrative Agent for the account of the Borrower
at the Funding Office prior to 12:00 Noon, New York City time, on the Borrowing
Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent crediting the account of the Borrower on the books
of such office with the aggregate of the amounts made available to the
Administrative Agent by the relevant Lenders and in like funds as received by
the Administrative Agent or, if the borrowing was made pursuant to Section 3.5,
by paying the Issuing Bank the amounts funded by it with respect to the Letter
of Credit drawing which gave rise to such borrowing.
          2.6. Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 1:00 P.M., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Revolving Commitment Period).
Each borrowing under the Swingline Commitment shall be in an amount equal to
$500,000 or a whole multiple of $100,000 in excess thereof. Not later than 3:00
P.M., New York City time, on the Borrowing Date specified in a notice in respect
of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the amount of the Swingline Loan to be made by the Swingline
Lender. The Administrative Agent shall make the proceeds of such Swingline Loan
available to the Borrower on such Borrowing Date by depositing such proceeds in
the account of the Borrower with the Administrative Agent on such Borrowing Date
in immediately available funds.
          (b) The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may (and, not later than 10 Business Days after the
making of a Swingline Loan, shall) on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline Lender no later than 12:00 Noon, New York
City time (with a copy of such notice being provided to the Borrower), request
each Revolving Lender to make, and each Revolving Lender hereby agrees to make,
a Revolving Loan, in an amount equal to such Revolving Lender’s Revolving
Percentage of the aggregate amount of the Swingline Loans (the “Refunded

34



--------------------------------------------------------------------------------



 



Swingline Loans”) outstanding on the date of such notice, to repay the Swingline
Lender. Each Revolving Lender shall make the amount of such Revolving Loan
available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M., New York City time, one Business Day
after the date of such notice. The proceeds of such Revolving Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans. The Borrower irrevocably authorizes the Swingline Lender to
charge the Borrower’s accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loans (with
notice of such charge being provided to the Borrower, provided that the failure
to give such notice shall not affect the validity of such charge).
          (c) If prior to the time a Revolving Loan would have otherwise been
made pursuant to Section 2.6(b), one of the events described in Section 8(f)
shall have occurred and be continuing with respect to the Borrower or if for any
other reason, as determined by the Swingline Lender in its sole discretion,
Revolving Loans may not be made as contemplated by Section 2.6(b), each
Revolving Lender shall, on the date such Revolving Loan was to have been made
pursuant to the notice referred to in Section 2.6(b) (the “Refunding Date”),
purchase for cash an undivided participating interest in the then outstanding
Swingline Loans by paying to the Swingline Lender an amount (the “Swingline
Participation Amount”) equal to (i) such Revolving Lender’s Revolving Percentage
times (ii) the sum of the aggregate principal amount of Swingline Loans then
outstanding that were to have been repaid with such Revolving Loans.
          (d) Whenever, at any time after the Swingline Lender has received from
any Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Revolving Lender its Swingline Participation
Amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Revolving Lender’s participating interest was
outstanding and funded and, in the case of principal and interest payments, to
reflect such Revolving Lender’s pro rata portion of such payment if such payment
is not sufficient to pay the principal of and interest on all Swingline Loans
then due); provided, however, that in the event that such payment received by
the Swingline Lender is required to be returned, such Revolving Lender will
return to the Swingline Lender any portion thereof previously distributed to it
by the Swingline Lender.
          (e) Each Revolving Lender’s obligation to make the Loans referred to
in Section 2.6(b) and to purchase participating interests pursuant to
Section 2.6(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5; (iii) any
adverse change in the condition (financial or otherwise) of the Borrower;
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other Revolving Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
          2.7. Repayment of Loans. (a) The Tranche A Existing Term Loans (other
than the Incremental Tranche A Term Loans) shall mature in 19 consecutive
quarterly installments in the respective amounts set forth below opposite the
applicable installment date (provided, that the aggregate amount of the final
installment shall in any event equal the aggregate then outstanding principal
amount of such Tranche A Existing Term Loans):

35



--------------------------------------------------------------------------------



 



          Installment   Principal Amount
 
  $  2,500,000.00  
December 31, 2006
  $  2,500,000.00  
March 31, 2007
  $  2,500,000.00  
June 30, 2007
  $  2,500,000.00  
September 30, 2007
  $  2,500,000.00  
December 31, 2007
  $  2,500,000.00  
March 31, 2008
  $  2,500,000.00  
June 30, 2008
  $  2,500,000.00  
September 30, 2008
  $  2,500,000.00  
December 31, 2008
  $  2,500,000.00  
March 31, 2009
  $  2,500,000.00  
June 30, 2009
  $  5,000,000.00  
September 30, 2009
  $  5,000,000.00  
December 31, 2009
  $  5,000,000.00  
March 31, 2010
  $  5,000,000.00  
June 30, 2010
  $37,500,000.00  
September 30, 2010
  $37,500,000.00  
December 31, 2010
  $37,500,000.00  
March 31, 2011
  $37,500,000.00  
June 30, 2011
  $       2,500,000  
 
       
 
  $       2,500,000  
 
       
 
  $       2,500,000  
 
       
 
  $      18,750,000  
 
       
 
  $      18,750,000  
 
       
 
  $      18,750,000  
 
       
 
  $      18,750,000  
 
       

          (b) The Tranche A Extended Term Loans (other than the Incremental
Tranche A Extended Term Loans) shall mature in quarterly installments in the
respective amounts set forth below opposite the applicable installment date
(provided, that the aggregate amount of the final installment shall in any event
equal the aggregate then outstanding principal amount of such Tranche A Extended
Term Loans):

36



--------------------------------------------------------------------------------



 



          Installment   Principal Amount    
December 31, 2009
  $ 2,500,000  
 
     
March 31, 2010
  $ 2,500,000  
 
     
June 30, 2010
  $ 2,500,000  
 
     
September 30, 2010
  $ 2,500,000  
 
     
December 31, 2010
  $ 2,500,000  
 
     
March 31, 2011
  $ 2,500,000  
 
     
June 30, 2011
  $ 2,500,000  
 
     
September 30, 2011
  $ 2,500,000  
 
     
December 31, 2011
  $ 2,500,000  
 
     
March 31, 2012
  $ 2,500,000  
 
     
June 30, 2012
  $ 2,500,000  
 
     
September 30, 2012
  $ 2,500,000  
 
     
December 31, 2012
  $ 13,125,000  
 
     
March 31, 2013
  $ 13,125,000  
 
     
June 30, 2013
  $ 13,125,000  
 
     
September 30, 2013
  $ 13,125,000  
 
     

          (b) (c) The Tranche B Existing Term Loans (other than the Incremental
Tranche B Term Loans) shall mature in 23 consecutive quarterly installments in
the respective amounts set forth below opposite the applicable installment date
(provided, that the aggregate amount of the final installment shall in any event
equal the aggregate then outstanding principal amount of such Tranche B Existing
Term Loans):

          Installment   Principal Amount    
December 31, 2009
  $    1,817,042.61 642,266.27  
 
       
March 31, 2010
  $    1,817,042.61 642,266.27  
 
       
June 30, 2010
  $    1,817,042.61 642,266.27  
 
       
September 30, 2010
  $    1,817,042.61 642,266.27  
 
       
December 31, 2010
  $    1,817,042.61 642,266.27  
 
       
March 31, 2011
  $    1,817,042.61 642,266.27  
 
       
June 30, 2011
  $    1,817,042.61 642,266.27  
 
       
September 30, 2011
  $172,619,047.62 20,220,881.24  
 
       
December 31, 2011
  $172,619,047.62 37,332,945.06  
 
       
March 31, 2012
  $172,619,047.62 61,015,295.69  
 
       
June 30, 2012
  $172,619,047.62 61,015,295.68  
 
       

37



--------------------------------------------------------------------------------



 



          (d) The Tranche B Extended Term Loans (other than the Incremental
Tranche B Extended Term Loans) shall mature in quarterly installments in the
respective amounts set forth below opposite the applicable installment date
(provided, that the aggregate amount of the final installment shall in any event
equal the aggregate then outstanding principal amount of such Tranche B Extended
Term Loans):

          Installment   Principal Amount    
December 31, 2009
  $ 750,000  
 
     
March 31, 2010
  $ 750,000  
 
     
June 30, 2010
  $ 750,000  
 
     
September 30, 2010
  $ 750,000  
 
     
December 31, 2010
  $ 750,000  
 
     
March 31, 2011
  $ 750,000  
 
     
June 30, 2011
  $ 750,000  
 
     
September 30, 2011
  $ 750,000  
 
     
December 31, 2011
  $ 750,000  
 
     
March 31, 2012
  $ 750,000  
 
     
June 30, 2012
  $ 750,000  
 
     
September 30, 2012
  $ 750,000  
 
     
December 31, 2012
  $ 750,000  
 
     
March 31, 2013
  $ 750,000  
 
     
June 30, 2013
  $ 750,000  
 
     
September 30, 2013
  $ 750,000  
 
     
December 31, 2013
  $ 750,000  
 
     
March 31, 2014
  $ 750,000  
 
     
June 30, 2014
  $ 71,625,000  
 
     
September 30, 2014
  $ 71,625,000  
 
     
December 31, 2014
  $ 71,625,000  
 
     
March 31, 2015
  $ 71,625,000  
 
     

          (c) (e) The Borrower shall repay all outstanding Revolving Loans and
Swingline Loans on the Revolving Scheduled Commitment Termination Date.
          (d) (f) The Borrower shall repay all Incremental Term Loans in
accordance with the applicable Increased Facility Activation Notice and
Section 2.1(d).
          2.8. Commitment Fees, Etc. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
accruing during the Revolving Commitment Period, computed at a per annum rate
equal to the Commitment Fee Rate on the average daily amount of the Available
Revolving Commitment of such Lender during the period for which payment is made,
payable on the last day of each March, June, September and December and on the
Revolving Scheduled Commitment Termination Date.
          (b) The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates previously agreed to in writing by the Borrower and
the Administrative Agent.
          2.9. Termination or Reduction of Revolving Commitments. (a) The
Borrower shall have the right, upon not less than three Business Days’ notice to
the Administrative Agent, to terminate the Revolving Commitments or, from time
to time, to reduce the amount of the Revolving Commitments; provided that no
such termination or reduction of Revolving Commitments shall be

38



--------------------------------------------------------------------------------



 



permitted if, after giving effect thereto and to any prepayments of the
Revolving Loans and Swingline Loans made on the effective date thereof, the
Total Revolving Extensions of Credit would exceed the Total Revolving
Commitments. Any such partial reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Commitments then in effect.
          (b) The aggregate amount of the unused Term Commitments shall
terminate immediately upon the making of Term Loans on the Restatement Effective
Date.
          2.10. Optional Prepayments. Subject to Section 2.17, the Borrower may
at any time and from time to time prepay the Loans, in whole or in part, without
premium or penalty, upon irrevocable notice delivered to the Administrative
Agent at least three Business Days prior thereto in the case of Eurodollar Loans
and at least one Business Day prior thereto in the case of ABR Loans, which
notice shall specify the date and amount of prepayment and, if applicable,
whether the prepayment is of Eurodollar Loans or ABR Loans; provided, that if a
Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 2.20. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Revolving Loans that are
ABR Loans and Swingline Loans) accrued interest to such date on the amount
prepaid. Partial prepayments of Loans (other than Swingline Loans) shall be in
an aggregate principal amount of $1,000,000 or a whole multiple thereof. Partial
prepayments of Swingline Loans shall be in an aggregate principal amount of
$100,000 or a whole multiple thereof.
          2.11. Mandatory Prepayments. (a) If any Indebtedness shall be incurred
by the Borrower or any of its Subsidiaries (excluding any Indebtedness incurred
in accordance with Section 7.2), an amount equal to 100% of the Net Cash
Proceeds thereof shall be applied on the date of such incurrence toward the
prepayment of the Term Loans.
          (b) If on any date the Borrower or any of its Subsidiaries shall
receive Net Cash Proceeds from any Asset Sale or Recovery Event then, unless a
Reinvestment Notice shall be delivered in respect thereof, an amount equal to
75% of such Net Cash Proceeds shall be applied within five Business Days
following such date toward the prepayment of the Term Loans; provided, that,
notwithstanding the foregoing, (i) the aggregate Net Cash Proceeds of Asset
Sales that may be excluded from the foregoing requirement pursuant to a
Reinvestment Notice shall not exceed, in any fiscal year of the Borrower, an
amount equal to 5% of Consolidated Total Assets as of the last day of the
Borrower’s immediately preceding fiscal year, and (ii) on each Reinvestment
Prepayment Date, an amount equal to the Reinvestment Prepayment Amount with
respect to the relevant Reinvestment Event shall be applied toward the
prepayment of the Term Loans; provided, further, that, notwithstanding the
foregoing, the Borrower shall not be required to prepay the Term Loans in
accordance with this paragraph (b) except to the extent that the Net Cash
Proceeds from all Asset Sales which have not been so applied equals or exceeds
$20,000,000 in the aggregate.
          (c) If, for any fiscal year of the Borrower, commencing with the
fiscal year ending December 31, 2007, there shall be Excess Cash Flow and the
Consolidated Leverage Ratio as of the last day of such fiscal year is greater
than or equal to 2.75 to 1.00, the Borrower shall, on the relevant Excess Cash
Flow Application Date, apply 50% of such Excess Cash Flow toward the prepayment
of the Term Loans. Each such prepayment shall be made on a date (an “Excess Cash
Flow Application Date”) no later than five Business Days after the earlier of
(i) the date on which the financial statements of the Borrower referred to in
Section 6.1(a), for the fiscal year with respect to which such prepayment is
made, are required to be delivered to the Lenders and (ii) the date such
financial statements are actually delivered.

39



--------------------------------------------------------------------------------



 



          (d) If on any Calculation Date, the Total Revolving Extensions of
Credit exceed 105% of the Total Revolving Commitments or the Alternative
Currency LC Exposure exceeds 105% of the Alternative Currency LC Commitment, the
Borrower shall, without notice or demand, within three Business Days after such
Calculation Date, prepay the Revolving Loans (or, if no Revolving Loans remain
outstanding, cash collateralize Letters of Credit in a manner satisfactory to
the Administrative Agent) in an aggregate amount such that, after giving effect
thereto, the Total Revolving Extensions of Credit do not exceed the Total
Revolving Commitments and the Alternative Currency LC Exposure does not exceed
the Alternative Currency LC Commitment.
          (e) The application of any prepayment of Loans pursuant to this
Section 2.11 shall be made, first, to ABR Loans and, second, to Eurodollar
Loans. Each prepayment of the Loans under Section 2.11 (except in the case of
Revolving Loans that are ABR Loans and Swingline Loans) shall be accompanied by
accrued interest to the date of such prepayment on the amount prepaid and shall
in every case be without premium, charge or penalty on account of such
prepayment except such as would otherwise be due on account of a prepayment
prior to the last day of an Interest Period.
          2.12. Conversion and Continuation Options. (a) The Borrower may elect
from time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent at least two Business Days’ prior irrevocable notice of
such election, provided that any such conversion of Eurodollar Loans may only be
made on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert ABR Loans to Eurodollar Loans by giving
the Administrative Agent at least three Business Days’ prior irrevocable notice
of such election (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan under a particular Facility may be
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing and the Administrative Agent or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such conversions. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.
          (b) Any Eurodollar Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period”, of the length of the next
Interest Period to be applicable to such Loans, provided that no Eurodollar Loan
under a particular Facility may be continued as such when any Event of Default
has occurred and is continuing and the Administrative Agent has or the Majority
Facility Lenders in respect of such Facility have determined in its or their
sole discretion not to permit such continuations, and provided, further, that if
the Borrower shall fail to give any required notice as described above in this
paragraph or if such continuation is not permitted pursuant to the preceding
proviso such Loans shall be automatically converted to ABR Loans on the last day
of such then expiring Interest Period. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.
          2.13. Limitations on Eurodollar Tranches. Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $3,000,000
or a whole multiple of $1,000,000 in excess thereof and (b) no more than 15
Eurodollar Tranches shall be outstanding at any one time.
          2.14. Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

40



--------------------------------------------------------------------------------



 



          (b) Each ABR Loan shall bear interest at a rate per annum equal to the
ABR plus the Applicable Margin.
          (c) (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), all outstanding Loans and Reimbursement
Obligations (whether or not overdue) shall bear interest at a rate per annum
equal to (x) in the case of the Loans, the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section 2.14
plus 2% or (y) in the case of Reimbursement Obligations, the rate applicable to
ABR Loans under the Revolving Facility plus 2% and (ii) if all or a portion of
any interest payable on any Loan or Reimbursement Obligation or any commitment
fee, Letter of Credit fee or other amount payable hereunder shall not be paid
when due (whether at the stated maturity, by acceleration or otherwise), such
overdue amount shall bear interest at a rate per annum equal to the rate then
applicable to ABR Loans under the relevant Facility plus 2% (or, in the case of
any such other amounts that do not relate to a particular Facility, the rate
then applicable to ABR Loans under the Revolving Facility plus 2%), in each
case, with respect to clauses (i) and (ii) above, from the date of such
non-payment until such amount is paid in full (after as well as before
judgment).
          (d) Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this Section
shall be payable from time to time on demand.
          2.15. Computation of Interest and Fees. (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to ABR Loans the rate of interest
on which is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.
          (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.15(a).
          2.16. Inability to Determine Interest Rate. If prior to the first day
of any Interest Period:
     (a) the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
     (b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

41



--------------------------------------------------------------------------------



 



the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans under the relevant Facility that were to have been converted on
the first day of such Interest Period to Eurodollar Loans shall be continued as
ABR Loans and (z) any outstanding Eurodollar Loans under the relevant Facility
shall be converted, on the last day of the then-current Interest Period, to ABR
Loans. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans under the relevant Facility shall be made or continued
as such, nor shall the Borrower have the right to convert Loans under the
relevant Facility to Eurodollar Loans.
          2.17. Pro Rata Treatment and Payments. (a) Each borrowing by the
Borrower from the Lendersof Revolving Loans hereunder, each payment by the
Borrower on account of any commitment fee and any reduction of the Revolving
Commitments of the Lenders shall be made pro rata according to the respective
Tranche A Term Percentages, Tranche B Term Percentages or Revolving Percentages,
as the case may be, of the relevantRevolving Lenders.
          (b) Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Term Loans shall be made pro rata
according to the respective outstanding principal amounts of the Term Loans then
held by the Term Lenders; provided, that optional prepayments shall be allocated
to the installments of the relevantTranche A Existing Term Loans, the Tranche A
Extended Term Loans, the Tranche B Existing Term Loans and/or the Tranche B
Extended Term Loans as directed by the Borrower. The amount of each principal
prepayment of the Term Loans shall be applied to reduce the then remaining
installments of the Tranche A Existing Term Loans, the Tranche A Extended Term
Loans, the Tranche B Existing Term Loans and the Tranche B Extended Term Loans,
as the case may be, on a pro rata basis based upon the respective then remaining
principal amounts thereof; provided, that optional prepayments mayshall be
allocated to either the Tranche A Term Loans or the Tranche B Term Loans,the
installments of the relevant Term Loans as directed by the Borrower. Amounts
repaid or prepaid on account of the Term Loans may not be reborrowed.
          (c) Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Revolving Loans shall be made pro
rata to the Revolving Lenders according to the respective outstanding principal
amounts of the Revolving Loans then held by the Revolving Lenders.
          (d) All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.
          (e) Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such

42



--------------------------------------------------------------------------------



 



Lender is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the daily average Federal Funds Effective
Rate for the period until such Lender makes such amount immediately available to
the Administrative Agent. A certificate of the Administrative Agent submitted to
any Lender with respect to any amounts owing under this paragraph shall be
conclusive in the absence of manifest error. If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days of such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Loans under the relevant Facility, on demand, from
the Borrower.
          (f) Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment being made hereunder
that the Borrower will not make such payment to the Administrative Agent, the
Administrative Agent may assume that the Borrower is making such payment, and
the Administrative Agent may, but shall not be required to, in reliance upon
such assumption, make available to the Lenders their respective pro rata shares
of a corresponding amount. If such payment is not made to the Administrative
Agent by the Borrower within three Business Days of such required date, the
Administrative Agent shall be entitled to recover, on demand, from each Lender
to which any amount which was made available pursuant to the preceding sentence,
such amount with interest thereon at the rate per annum equal to the daily
average Federal Funds Effective Rate. Nothing herein shall be deemed to limit
the rights of the Administrative Agent or any Lender against the Borrower.
          2.18. Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the Restatement Effective Date:
     (i) shall subject any Lender to any tax of any kind whatsoever with respect
to this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 2.19 and
changes in the rate of tax on the overall net income of such Lender);
     (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or
     (iii) shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans, issuing or participating in Letters
of Credit, or to reduce any amount receivable hereunder in respect thereof,
then, in any such case, the Borrower shall promptly pay such Lender, upon its
demand, any additional amounts necessary to compensate such Lender for such
increased cost or reduced amount receivable. If any Lender becomes entitled to
claim any additional amounts pursuant to this paragraph, it

43



--------------------------------------------------------------------------------



 



shall promptly notify (no more frequently than quarterly) the Borrower (with a
copy to the Administrative Agent) of the event by reason of which it has become
so entitled.
          (b) If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the Restatement Effective Date shall have the
effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder or under or in respect of
any Letter of Credit to a level below that which such Lender or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy) by an amount deemed by such Lender to be material, then from
time to time, after submission by such Lender to the Borrower (with a copy to
the Administrative Agent) of a written request therefor (which may be submitted
no more frequently than quarterly), the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender for such reduction;
provided that the Borrower shall not be required to compensate a Lender pursuant
to this paragraph for any amounts incurred more than six months prior to the
date that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; and provided further that, if the circumstances giving
rise to such claim have a retroactive effect, then such six-month period shall
be extended to include the period of such retroactive effect.
          (c) In determining any additional amounts payable pursuant to this
Section 2.18, each Lender will act reasonably and in good faith and will use
averaging and attribution methods which are reasonable, provided that such
Lender’s determination of compensation owing under this Section 2.18 shall,
absent manifest error, be final and conclusive and binding on all the parties
hereto. Each Lender, upon determining that any additional amounts will be
payable pursuant to this Section 2.18, shall give prompt written notice of such
determination to the Borrower, which notice shall show the basis for calculation
of such additional amounts. The obligations of the Borrower pursuant to this
Section 2.18 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.
          2.19. Taxes. (a) Subject to the last proviso of this paragraph
(a),Except as otherwise required due to a Requirement of Law, (a) all payments
made by the Borrower under this Agreement shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority (“Taxes”). If any Taxes, excluding
(i) net income taxes (including any branch profits tax imposed by the United
States of America or by the jurisdiction in which the Borrower is located), and
(ii)net income taxes and franchise taxes imposed on the Administrative Agent or
any Lender, with respect to the Administrative Agent or any Lender hereunder,
(i) Taxes imposed on (or measured by) its net income or net profits (however
denominated) and franchise taxes imposed on it by the United States, by any
state thereof or by the jurisdiction (or any political subdivision thereof)
under the laws of which it is organized or in which its principal office is
located (or, in the case of such Lender, in which its applicable lending office
is located) or as a result of a present or former connection between the
Administrative Agent or such Lenderit and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the
Administrative Agent or such Lenderit having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement or any
other Loan Document). If any such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or withholdings and (ii) any branch profits taxes
imposed by the United States or any similar Tax imposed by any other
jurisdiction described in clause (i) above (“Non-Excluded Taxes”) or Other Taxes
are required to be withheld from any amounts

44



--------------------------------------------------------------------------------



 



payable to the Administrative Agent or any Lender hereunder, the amounts so
payable to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement, provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (d) or (e) of this Section or (ii) that are United
States withholding taxes imposed on amounts payable to such Lender at the time
the Lender becomes a party to this Agreement, except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such Non-Excluded Taxes
pursuant to this paragraph.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof (or if the relevant
Governmental Authority does not provide a receipt, other reasonable evidence of
payment thereof). If the Borrower fails to pay any Non-Excluded Taxes or Other
Taxes when due to the appropriate taxing authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, the Borrower shall indemnify the Administrative Agent and the Lenders
for any incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure.
          (d) Each Lender (or Transferee) that is not a citizen or resident of
the United States of America, a corporation, partnership or other entity created
or organized in or under the laws of the United States of America (or any state
thereof), or any estate or trust that is subject to federal income taxation
regardless of the source of its income (a “Non-U.S. Lender”) shall deliver to
the Borrower and the Administrative Agent (or, in the case of a Participant, to
the Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit F and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
request of the Borrower as a result of the obsolescence, inaccuracy or
invalidity of any form previously delivered by such Non-U.S. Lender or as a
result of a requirement of applicable law. Each Non-U.S. Lender shall promptly
notify the Borrower at any time it determines that it is no longer qualified to
provide or capable of providing any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose) and shall take such steps as are not
disadvantageous to it (as determined in such Non-U.S. Lender’s sole discretion),
as may be reasonably necessary to avoid any requirement of applicable law that
the Borrower make any deduction or withholding for taxes from amounts payable to
such Lender. Notwithstanding any other provision of this paragraph, a Non-U.S.
Lender shall not be required to deliver any form pursuant to this paragraph that
such Non-U.S. Lender is not legally able to deliver.

45



--------------------------------------------------------------------------------



 



           (d) (e) A LenderAny Lender that is not a “United States person” as
defined by section 7701(a)(30) of the Code (a “Non-U.S. Lender”) and that is
entitled to an exemption from or reduction of non-U.S.any applicable withholding
tax under the law of the jurisdiction in which the Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreementhereunder or under any other Loan Document shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate, provided that such Lender is legally entitled
to complete, execute and deliver such documentation and in such of withholding.
In addition, any Lender, if requested by the Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, in the
case of any withholding tax other than the United States federal withholding
tax, the completion, execution and submission of such forms shall not be
required if in the Non-U.S. Lender’s judgment such completion, execution or
submission would not materially prejudice the legal position of such Non-U.S.
Lender.
Without limiting the generality of the foregoing, any Non-U.S. Lender shall, to
the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Non-U.S. Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Administrative Agent, but only if such Non-U.S. Lender is
legally entitled to do so), whichever of the following is applicable:
          (i) in the case of any Non-U.S. Lender claiming eligibility for the
benefits of an income tax treaty to which the United States is a party, duly
completed copies of Internal Revenue Service Form W-8BEN,
          (ii) in the case of any Non-U.S. Lender claiming an exemption from
United States federal withholding tax because the payments hereunder are
effectively connected with a United States trade or business conducted by such
Non-U.S. Lender, duly completed copies of Internal Revenue Service Form W-8ECI,
          (iii) in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that (A) such Non-U.S. Lender is not (i) a “bank”
within the meaning of section 881(c)(3)(A) of the Code, (ii) a “10 percent
shareholder” of the Borrower within the meaning of section 881(c)(3)(B) of the
Code or (iii) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (B) the interest payment in question is not
effectively connected with a United States trade or business conducted by such
Lender (a “U.S. Tax Compliance Certificate”) and (y) duly completed copies of
Internal Revenue Service Form W-8BEN,
          (iv) to the extent a Non-U.S. Lender is not the beneficial owner (for
example, where the Non-U.S. Lender is a partnership or participating Lender
granting a typical participation), an Internal Revenue Service Form W-8IMY,
accompanied by a Form W-8ECI, W-8BEN, U.S. Tax Compliance Certificate, Form W-9,
and/or other certification documents from each beneficial owner, as applicable,
or

46



--------------------------------------------------------------------------------



 



          (v) any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or Administrative Agent to
determine the withholding or deduction required to be made.
Each Lender agrees that if any form or certification previously delivered by it
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
          (e) Each Lender shall indemnify the Administrative Agent within
10 days after demand therefor, for the full amount of any Taxes attributable to
such Lender that are payable or paid by the Administrative Agent, and reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error.
          (f) If any Lender receives a refund of any Non-Excluded Taxes or Other
Taxes paid or indemnified by the Borrower under this Section 2.19, such Lender
shall pay the amount of such refund to the Borrower within 15 days of the date
it received such refund.
          (g) The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
          2.20. Indemnity. The Borrower agrees to indemnify each Lender and to
hold each Lender harmless from any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
          2.21. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.18, 2.19(a) or
2.23 with respect to such Lender, it will use reasonable efforts (subject to
overall policy considerations of such Lender) to designate another lending
office for any Loans affected by such event with the object of avoiding the
consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,

47



--------------------------------------------------------------------------------



 



further, that nothing in this Section shall affect or postpone any of the
obligations of any Borrower or the rights of any Lender pursuant to
Section 2.18, 2.19(a) or 2.23.
          2.22. Replacement of Lenders. The Borrower shall be permitted to
replace any Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.18 or 2.19(a) or (b) defaults in its obligation to make Loans
hereunderbecomes a Defaulting Lender, with a replacement financial institution;
provided that (i) such replacement does not conflict with any Requirement of
Law, (ii) no Event of Default shall have occurred and be continuing at the time
of such replacement, (iii) prior to any such replacement, such Lender shall have
taken no action under Section 2.21 so as to eliminate the continued need for
payment of amounts owing pursuant to Section 2.18 or 2.19(a), (iv) the
replacement financial institution shall purchase, at par, all Loans and other
amounts owing to such replaced Lender on or prior to the date of replacement,
(v) the Borrower shall be liable to such replaced Lender under Section 2.20 if
any Eurodollar Loan owing to such replaced Lender shall be purchased other than
on the last day of the Interest Period relating thereto, (vi) the replacement
financial institution, if not already a Lender, shall be reasonably satisfactory
to the Administrative Agent, (vii) the replaced Lender shall be obligated to
make such replacement in accordance with the provisions of Section 10.6
(provided that the Borrower shall be obligated to pay the registration and
processing fee referred to therein), (viii) until such time as such replacement
shall be consummated, the Borrower shall pay all additional amounts (if any)
required pursuant to Section 2.18 or 2.19(a), as the case may be, and (ix) any
such replacement shall not be deemed to be a waiver of any rights that the
Borrower, the Administrative Agent or any other Lender shall have against the
replaced Lender. Any such replacement with respect to a Defaulting Lender may
involve a partial replacement of the Loans and/or Revolving Commitment of such
Defaulting Lender, as determined by the Borrower with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld).
          2.23. Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert ABR Loans to Eurodollar Loans shall forthwith be canceled and (b) such
Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be converted
automatically to ABR Loans on the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by law. If any such conversion of a Eurodollar Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.20.
          2.24. Defaulting Revolving Lenders. Notwithstanding any provision of
this Agreement to the contrary, if any Revolving Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Revolving
Lender is a Defaulting Lender:
          (a) commitment fees shall cease to accrue on the unfunded portion of
the Revolving Commitment of such Defaulting Lender pursuant to Section 2.8(a);
          (b) the Revolving Commitment and Revolving Extensions of Credit of
such Defaulting Lender shall not be included in determining whether all Lenders
or the Required Lenders have taken or may take any action hereunder (including
any consent to any amendment or waiver pursuant to Section 10.1), provided that
any waiver, amendment or modification requiring the consent of all Lenders or
each affected Lender which affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender;

48



--------------------------------------------------------------------------------



 



          (c) if any Swingline Exposure or LC Exposure exists at the time such
Lender becomes a Defaulting Lender then:
     (i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Revolving Lenders in accordance with their
respective Revolving Percentages but only to the extent (x) the sum of all
non-Defaulting Revolving Lenders’ Revolving Extensions of Credit does not exceed
the total of all non-Defaulting Revolving Lenders’ Revolving Commitments and
(y) the conditions set forth in Section 5.2 are satisfied at such time; and
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Defaulting Lender’s
Swingline Exposure (after giving effect to any partial reallocation pursuant to
clause (i) above) and (y) second, cash collateralize 100% of such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in a manner reasonably satisfactory to the Administrative
Agent for so long as such LC Exposure is outstanding, the prepayment or cash
collateralization of which may be financed with proceeds of Revolving Loans or
Swingline Loans provided that the conditions precedent set forth in Section 5.2
are satisfied at such time;
     (iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 2.24(c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3(a)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
     (iv) if the LC Exposure of the non-Defaulting Revolving Lenders is
reallocated pursuant to Section 2.24(c), then the fees payable to the Revolving
Lenders pursuant to Section 2.8(a) and 3.3(a) shall be adjusted in accordance
with such non-Defaulting Revolving Lenders’ Revolving Percentages; and
     (v) if any such Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to Section 2.24(c), then, without
prejudice to any rights or remedies of the Issuing Lender or any Lender
hereunder, all letter of credit fees payable under Section 3.3(a) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the Issuing Lender
until such LC Exposure is cash collateralized and/or reallocated;
          (d) the Swingline Lender shall not be required to fund any Swingline
Loan and the Issuing Lender shall not be required to issue, amend or increase
any Letter of Credit, unless it is reasonably satisfied that the related
exposure will be 100% covered by the Revolving Commitments of the non-Defaulting
Revolving Lenders and/or cash collateral will be provided by the Borrower in
accordance with Section 2.24(c), and participating interests in any such newly
issued or increased Letter of Credit or newly made Swingline Loan shall be
allocated among non-Defaulting Revolving Lenders in a manner consistent with
Section 2.24(c)(i) (and any such Defaulting Lenders shall not participate
therein); and
          (e) any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 10.7
but excluding Section 2.22) shall, in lieu of being distributed to such
Defaulting Lender and without duplication, be retained by the Administrative
Agent in a segregated interest-bearing account reasonably satisfactory to the
Administrative Agent and the Borrower and, subject to any applicable
requirements of law, be applied at such time or times as may be determined

49



--------------------------------------------------------------------------------



 



by the Administrative Agent (i) first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder, (ii) second, pro
rata, to the payment of any amounts owing by such Defaulting Lender to the
Issuing Lender or Swingline Lender hereunder, (iii) third, if so determined by
the Administrative Agent or requested by an Issuing Lender or Swingline Lender,
held in such account as cash collateral for existing or (unless such Defaulting
Lender has no remaining unutilized Revolving Commitment) future funding
obligations of the Defaulting Lender in respect of any existing or (unless such
Defaulting Lender has no remaining unutilized Revolving Commitment) future
participating interest in any Swingline Loan or Letter of Credit, (iv) fourth,
to the funding of any Revolving Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, (v) fifth, if so determined by the
Administrative Agent and the Borrower, unless such Defaulting Lender has no
remaining unutilized Revolving Commitment, held in such account as cash
collateral for future funding obligations of the Defaulting Lender in respect of
any Revolving Loans under this Agreement, (vi) sixth, to the payment of any
amounts owing to the Issuing Lender or Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by the Issuing Lender or
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement, (vii) seventh, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, and (viii) eighth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction, provided, that, with respect to
this clause (viii), if such payment is (x) a prepayment of the principal amount
of any Revolving Loans or Reimbursement Obligations in respect of LC
Disbursements as to which a Defaulting Lender has funded its participation
obligations and (y) made at a time when the conditions set forth in Section 5.2
are satisfied, such payment shall be applied solely to prepay the Revolving
Loans of, and Reimbursement Obligations owed to, all non-Defaulting Revolving
Lenders pro rata prior to being applied to the prepayment of any Revolving Loans
of, or Reimbursement Obligations owed to, any Defaulting Lender.
          (f) Upon not less than three Business Days’ prior notice to such
Defaulting Lender and the Administrative Agent (which the Administrative Agent
will promptly provide to the Lenders, the Issuing Lender and the Swingline
Lender), the Borrower shall have the right to terminate the then unused
Revolving Commitment of such Defaulting Lender, after taking into account the
portion of such Revolving Commitment, if any, which theretofore has been, or
substantially contemporaneous therewith is being, assigned pursuant to
Section 2.22. In the event of any such termination, future extensions of credit
under the Revolving Facility shall be allocated to the non-Defaulting Revolving
Lenders in a manner that disregards the existence of any remaining Revolving
Commitment of such Defaulting Lender.
          In the event that the Administrative Agent, the Borrower, the Issuing
Lender and the Swingline Lender each agrees that any such Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Commitment and on
such date such Lender shall purchase at par such of the Revolving Loans of the
other Lenders (other than Swingline Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Revolving Percentage.
          The provisions of this Agreement relating to funding, payment and
other matters with respect to the Revolving Facility may be adjusted by the
Administrative Agent, in consultation with the Borrower, to the extent necessary
to give effect to the provisions of this Section 2.24. The provisions of this
Section 2.24 may not be amended, supplemented or modified without, in addition
to consents required by Section 10.1, the prior written consent of the
Administrative Agent, the Swingline Lender, the Issuing Lender and the Borrower.

50



--------------------------------------------------------------------------------



 



SECTION 3. LETTERS OF CREDIT
          3.1. LC Commitments. (a) Subject to the terms and conditions hereof,
the Issuing Lender, in reliance on the agreements of the LC Participants set
forth in this Section 3, agrees to issue, on any Business Day, Letters of Credit
for the account of the Borrower (including the account of the Borrower acting on
behalf of any of its Subsidiaries) in such form as may be approved from time to
time by the Issuing Lender; provided that the Issuing Lender shall have no
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (i) the LC Obligations would exceed the Total Revolving Commitments or
(ii) the aggregate amount of the Available Revolving Commitments would be less
than zero. It is understood that the Existing Letters of Credit shall be deemed
to constitute Letters of Credit hereunder. Each Letter of Credit shall (i) be
denominated in Dollars or (if and to the extent agreed in writing from time to
time between the Issuing Lender and the Borrower, and provided that no
Alternative Currency Letter of Credit shall be issued if, after giving effect
thereto, the Alternative Currency LC Exposure shall exceed the Alternative
Currency LC Commitment) in one or more Alternative Currencies and (ii) expire no
later than the earlier of (x) the first anniversary of its date of issuance and
(y) the date that is five Business Days prior to the Revolving Scheduled
Commitment Termination Date; provided that any Letter of Credit with a one-year
term may provide for the renewal thereof for additional one-year periods (which
shall in no event extend beyond the date referred to in clause (y) above;
provided, however, that the Administrative Agent and the Issuing Lender may
agree (such agreement not to be unreasonably withheld) with respect to any
Letter of Credit that clause (y) above shall not be applicable to such
extensions so long as by the Revolving Credit Termination Date such Letter of
Credit shall be either cash collateralized at 105% of face value, or supported
by a back-to-back letter of credit in form and substance satisfactory to the
Administrative Agent and the Issuing Lender).
          (b) Each Letter of Credit shall be subject to the Uniform Customs and,
to the extent not inconsistent therewith, the laws of the State of New York.
          (c) The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit hereunder if such issuance would conflict with, or cause the
Issuing Lender or any LC Participant to exceed any limits imposed by, any
applicable Requirement of Law.
          3.2. Procedure for Issuance of Letter of Credit . The Borrower may
from time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at its address for notices specified herein an
Application therefor (and, with respect to Letters of Credit, delivery of a copy
of such Application to the Administrative Agent), completed to the satisfaction
of the Issuing Lender, and such other certificates, documents and other papers
and information as the Issuing Lender may request. Upon receipt of any
Application, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Lender and the Borrower. The Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower (and, with
respect to Letters of Credit, to the Administrative Agent) promptly following
the issuance thereof. The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount and stated
maturity thereof).
     3.3. Fees and Other Charges. (a) The Borrower will pay a Letter of Credit
fee calculated at a per annum rate equal to the Applicable Margin then in effect
with respect to Eurodollar Loans under the Revolving Facility and payable on the
face amount of all outstanding Letters of Credit,

51



--------------------------------------------------------------------------------



 



shared ratably among the Revolving Lenders and payable quarterly in arrears on
each LC Fee Payment Date. In addition, the Borrower shall pay to the Issuing
Lender for its own account a fronting fee of 0.125% per annum on the undrawn and
unexpired amount of each Letter of Credit that is available for drawing, payable
quarterly in arrears on each LC Fee Payment Date.
          (b) In addition to the foregoing fees, the Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
          3.4. LC Participations. (a) The Issuing Lender irrevocably agrees to
grant and hereby grants to each LC Participant, and, to induce the Issuing
Lender to issue Letters of Credit hereunder, each LC Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from the Issuing
Lender, on the terms and conditions hereinafter stated, for such LC
Participant’s own account and risk an undivided interest equal to such LC
Participant’s Revolving Percentage in the Issuing Lender’s obligations and
rights under each Letter of Credit (including, for the avoidance of doubt, any
portion of an Existing Letter of Credit deemed to be a Letter of Credit in
accordance with Section 3.1 and as indicated on Schedule 1.1) issued hereunder
and the amount of each draft paid by the Issuing Lender thereunder. Each LC
Participant unconditionally and irrevocably agrees with the Issuing Lender that,
if a draft is paid under any Letter of Credit for which the Issuing Lender is
not reimbursed in full by the Borrower in accordance with the terms of this
Agreement, such LC Participant shall pay to the Administrative Agent for the
account of the Issuing Lender upon demand at the Administrative Agent’s address
for notices specified herein (and thereafter the Administrative Agent shall
promptly pay to the Issuing Lender) an amount equal to such LC Participant’s
Revolving Percentage of the relevant LC Disbursement (or, in the case of an
Alternative Currency Letter of Credit, the Dollar Equivalent thereof), or any
part thereof, that is not so reimbursed.
          (b) If any amount required to be paid by any LC Participant to the
Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion
of any payment made by the Issuing Lender under any Letter of Credit is paid to
the Issuing Lender within three Business Days after the date such payment is
due, the Issuing Lender shall so notify the Administrative Agent, who shall
promptly notify the LC Participants, and each such LC Participant shall pay to
the Administrative Agent, for the account of the Issuing Lender, on demand (and
thereafter the Administrative Agent shall promptly pay to the Issuing Lender) an
amount equal to the product of (i) such amount, times (ii) the daily average
Federal Funds Effective Rate during the period from and including the date such
payment is required to the date on which such payment is immediately available
to the Issuing Lender, times (iii) a fraction the numerator of which is the
number of days that elapse during such period and the denominator of which is
360. If any such amount required to be paid by any LC Participant pursuant to
Section 3.4(a) is not made available to the Administrative Agent for the account
of the Issuing Lender by such LC Participant within three Business Days after
the date such payment is due, the Administrative Agent on behalf of the Issuing
Lender shall be entitled to recover from such LC Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans under the Revolving Facility. A certificate of the
Administrative Agent submitted on behalf of the Issuing Lender to any LC
Participant with respect to any amounts owing under this Section shall be
conclusive in the absence of manifest error.
          (c) Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from the Administrative Agent any LC
Participant’s pro rata share of such payment in accordance with Section 3.4(a),
the Issuing Lender receives any payment related to such Letter of Credit
(whether directly from the Borrower or otherwise, including proceeds of
collateral applied thereto by the Issuing Lender), or any payment of interest on
account thereof, the Issuing Lender

52



--------------------------------------------------------------------------------



 



will distribute to the Administrative Agent for the account of such LC
Participant (and thereafter the Administrative Agent will promptly distribute to
such LC Participant) its pro rata share thereof; provided, however, that in the
event that any such payment received by the Issuing Lender shall be required to
be returned by the Issuing Lender, such LC Participant shall return to the
Administrative Agent for the account of the Issuing Lender (and thereafter the
Administrative Agent shall promptly return to the Issuing Lender) the portion
thereof previously distributed by the Issuing Lender.
          (d) Each LC Participant’s obligation to purchase participating
interests pursuant to Section 3.4(a) shall be absolute and unconditional and
shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such LC Participant or the
Borrower may have against the Issuing Lender, the Borrower or any other Person
for any reason whatsoever; (ii) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Section 5; (iii) any adverse change in the condition (financial or otherwise)
of the Borrower; (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Loan Party or any other Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
          3.5. Reimbursement Obligation of the Borrower. (a) The Borrower agrees
to reimburse the Issuing Lender in accordance with this Section upon
notification to the Borrower of the date and amount of a draft presented under
any Letter of Credit and paid by the Issuing Lender for the amount of (i) such
draft so paid (an “LC Disbursement”) and (ii) any taxes, fees, charges or other
reasonable costs or expenses incurred by the Issuing Lender in connection with
such payment.
          (b) If the Borrower is notified as provided in the immediately
preceding sentence by 2:00 P.M., New York City time, on any day, then the
Borrower shall so reimburse the Issuing Lender by 12:00 Noon, New York City
time, on the next succeeding Business Day, and, if so notified after 2:00 P.M.,
New York City time, on any day, the Borrower shall so reimburse the Issuing
Lender by 12:00 Noon, New York City time, on the second succeeding Business Day.
          (c) Each drawing under a Letter of Credit shall (unless an event of
the type described in Section 8(f) shall have occurred and be continuing with
respect to the Borrower, in which case the procedures set forth in Section 3.4
for the funding of participations shall apply, and other than an LC Disbursement
in respect of an Alternative Currency Letter of Credit) constitute a request by
the Borrower to the Administrative Agent for a borrowing, in the amount of such
drawing of ABR Revolving Loans pursuant to Section 2.5 (or, at the option of the
Administrative Agent and the Swingline Lender in their sole discretion, a
borrowing of Swingline Loans pursuant to Section 2.6). The Borrowing Date with
respect to any such borrowing shall be the first date on which a borrowing of
Revolving Loans (or, if applicable, Swingline Loans) could be made pursuant to
Section 2.5 (or, if applicable, Section 2.7) if the Administrative Agent had
received a notice of such borrowing at the time of such drawing under such
Letter of Credit.
          (d) Each payment under this Section 3.5 shall be made to the Issuing
Lender at its address for notices specified herein in immediately available
funds in (i) in the case of any Letter of Credit which is not an Alternative
Currency Letter of Credit, Dollars, and (ii) in the case of any Alternative
Currency Letter of Credit, the relevant Alternative Currency. Interest shall be
payable on any and all amounts remaining unpaid by the Borrower under this
Section from the date such amounts become payable (whether at stated maturity,
by acceleration or otherwise) until payment in full, at the rate set forth in
(i) until the second Business Day following the date of payment of the
applicable drawing, Section 2.14(b) and (ii) thereafter, Section 2.14(c), in
each case payable on demand. If the Borrower’s reimbursement of, or obligation
to reimburse, any amounts in any Alternative Currency would subject the
Administrative Agent, the Issuing Lender or any Revolving Lender to any stamp
duty, ad valorem charge

53



--------------------------------------------------------------------------------



 



or similar tax that would not be payable if such reimbursement were made or
required to be made in Dollars, the Borrower shall, at its option, either
(i) pay the amount of any such tax requested by the Administrative Agent, the
Issuing Lender or such Revolving Lender, as the case may be, or (ii) reimburse
each LC Disbursement made in such Alternative Currency in Dollars, in an amount
equal to the Dollar Equivalent of such LC Disbursement. If the Borrower fails to
reimburse the Issuing Lender for the amount of any LC Disbursement in respect of
an Alternative Currency Letter of Credit, (i) automatically and with no further
action required, the Borrower’s obligation to reimburse the applicable LC
Disbursement shall be permanently converted into an obligation to reimburse the
Dollar Equivalent of such LC Disbursement and (ii) the Administrative Agent
shall notify the Issuing Lender and each Revolving Lender of the applicable LC
Disbursement, the Dollar Equivalent thereof, the payment then due from the
Borrower in respect thereof and such Lender’s Revolving Percentage thereof.
          3.6. Obligations Absolute. The Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees with the Issuing
Lender that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions constituting gross negligence or willful misconduct of the Issuing
Lender. The Borrower agrees that any action taken or omitted by the Issuing
Lender under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct and
in accordance with the standards of care specified in the Uniform Customs and,
to the extent not inconsistent therewith, the Uniform Commercial Code of the
State of New York, shall be binding on the Borrower and shall not result in any
liability of the Issuing Lender to the Borrower.
          3.7. Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower and the Administrative Agent of the date and amount thereof. The
responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.
          3.8. Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.
SECTION 4. REPRESENTATIONS AND WARRANTIES
          To induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and issue or participate in the Letters of
Credit, the Borrower hereby represents and warrants to the Administrative Agent
and each Lender that:
          4.1. Financial Condition. (a) The unaudited pro forma consolidated
balance sheet and statement of operations of the Borrower and its consolidated
Subsidiaries as at, or for the period of

54



--------------------------------------------------------------------------------



 



four consecutive fiscal quarters ended, December 31, 2006 (including the notes
thereto) (the “Pro Forma Financial Statements”), copies of which have heretofore
been furnished to each Lender, have been prepared giving effect (as if such
events had occurred on such date or at the beginning of such period, as the case
may be) to (i) the consummation of the Acquisition, (ii) the Loans to be made
(or converted) on the Restatement Effective Date and the use of proceeds thereof
and (iii) the payment of fees and expenses in connection with the foregoing. The
Pro Forma Financial Statements have been prepared based on the best information
available to the Borrower as of the date of delivery thereof, and present fairly
on a pro forma basis the estimated financial position of Borrower and its
consolidated Subsidiaries as at, or for the period of four consecutive fiscal
quarters ended, December 31, 2006, assuming that the events specified in the
preceding sentence had actually occurred at such date or at the beginning of
such period, as the case may be.
          (b) The audited consolidated balance sheet of the Borrower as at
December 31, 2005,2008, and the related consolidated statements of operations,
stockholder’s equity and cash flows for the fiscal year ended on such date,
reported on by and accompanied by an unqualified report from Grant Thornton LLP,
present fairly the consolidated financial condition of the Borrower as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the fiscal year then ended. The unaudited consolidated balance sheet
of the Borrower as at JuneSeptember 30, 2006,2009, and the related unaudited
consolidated and consolidating statements of income and cash flows for the
sixnine-month period ended on such date, present fairly the consolidated
financial condition of the Borrower as at such date, and the consolidated
results of its operations and its consolidated and consolidating cash flows for
the sixnine-month period then ended (subject to normal year-end audit
adjustments and the absence of footnotes). Such financial statements have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as approved by the aforementioned firm of accountants and
disclosed therein). The Borrower and its Subsidiaries do not have any material
Guarantee Obligations, contingent liabilities or liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are not reflected in all material
respects in the financial statements referred to in this paragraph in accordance
with GAAP. During the period from June 30, 2006 to and including the Restatement
Effective Date there has been no Disposition by the Borrower or any Subsidiary
of any material part of its business or property.
          (c) The audited consolidated balance sheet of the Acquired Company as
at September 30, 2005, and the related consolidated statements of operations,
stockholder’s equity and cash flows for the fiscal year ended on such date,
reported on by and accompanied by an unqualified report from Ernst & Young LLP,
present fairly the consolidated financial condition of the Acquired Company as
at such date, and the consolidated results of its operations and its
consolidated cash flows for the fiscal year then ended. The unaudited
consolidated balance sheet of the Acquired Company as at June 30, 2006, and the
related unaudited consolidated and consolidating statements of income and cash
flows for the nine-month period ended on such date, present fairly the
consolidated financial condition of the Acquired Company as at such date, and
the consolidated results of its operations and its consolidated and
consolidating cash flows for the nine-month period then ended (subject to normal
year-end audit adjustments and the absence of footnotes). Such financial
statements have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). The Acquired Company and its Subsidiaries
do not have any material Guarantee Obligations, contingent liabilities or
liabilities for taxes, or any long-term leases or unusual forward or long-term
commitments, including any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, that are not
reflected in all material respects in the financial statements referred to in
this paragraph in accordance with GAAP. During the period from September 30,
2005 to and including the Restatement Effective Date there has

55



--------------------------------------------------------------------------------



 



been no Disposition by the Acquired Company or any Subsidiary of any material
part of its business or property.
          4.2. No Change. Since December 31, 20052008 there has been no
development or event that has had or could reasonably be expected to have a
Material Adverse Effect.
          4.3. Existence; Compliance with Law. Each of the Borrower and its
Subsidiaries (a) is duly organized, validly existing and in good standing, if
applicable, under the laws of the jurisdiction of its organization, (b) has the
power (corporate or otherwise) and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other entity and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, except to the extent that the
failure to be so qualified and in good standing could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect, and (d) is in
compliance with all Requirements of Law except to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.
          4.4. Power; Authorization; Enforceable Obligations. Each Loan Party
has the power (corporate or otherwise) and authority, and the legal right, to
make, deliver and perform the Loan Documents to which it is a party and, in the
case of the Borrower, to borrow hereunder. Each Loan Party has taken all
necessary action (corporate or otherwise) to authorize the execution, delivery
and performance of the Loan Documents to which it is a party and, in the case of
the Borrower, to authorize the borrowings on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the Acquisition and the borrowings hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, except (i) consents, authorizations, filings and
notices which have been or will be obtained or made and are in full force and
effect on the RestatementFirst Amendment Effective Date, (ii) the filings
referred to in Section 4.19, (iii) filings with the SEC on Form 8-K that may be
required to be made following the execution and delivery hereof in connection
herewith and in connection with the Acquisition, (iv) landlord’s consents in
connection with the Acquisition and (v(iv) immaterial consents, authorizations,
filings and notices. Each Loan Document has been duly executed and delivered on
behalf of each Loan Party party thereto. This Agreement constitutes, and each
other Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).
          4.5. No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any material Contractual Obligation of the Borrower or any
of its Subsidiaries and will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents). No Requirement of Law or
Contractual Obligation applicable to the Borrower or any of its Subsidiaries
could reasonably be expected to have a Material Adverse Effect.
          4.6. Litigation. Except as set forth on Schedule 4.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened by or
against the Borrower or any of its Subsidiaries or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions

56



--------------------------------------------------------------------------------



 



contemplated hereby or thereby, or (b) that could reasonably be expected to have
a Material Adverse Effect.
          4.7. No Default. Neither the Borrower nor any of its Subsidiaries is
in default under or with respect to any of its Contractual Obligations in any
respect that could reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.
          4.8. Ownership of Property; Liens. Each of the Borrower and its
Subsidiaries has title in fee simple to, or a valid leasehold interest in, all
its material real property, and good title to, or a valid leasehold interest in,
all its other material property, and none of such property is subject to any
Lien except as permitted by Section 7.3.
          4.9. Intellectual Property. The Borrower and each of its Subsidiaries
owns, or is licensed to use, all Intellectual Property necessary for the conduct
of its business as currently conducted. No material claim has been asserted and
is pending by any Person challenging or questioning the use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property, nor does
the Borrower know of any valid basis for any such claim. The use of Intellectual
Property by the Borrower and its Subsidiaries does not infringe on the rights of
any Person in any material respect.
          4.10. Taxes. (a) The Borrower and each of its Subsidiaries has filed
or caused to be filed all Federal, state and other material tax returns that are
required to be filed and has paid all taxesmaterial Taxes shown to be due and
payable on said returns or on any assessments made against it or any of its
property and all other taxes, fees or other chargesmaterial Taxes imposed on it
or any of its property by any Governmental Authority to the extent due and
payable (other than any the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the Borrower
or its Subsidiaries, as the case may be); and (b) except for Liens for Taxes not
yet delinquent, no material taxTax Lien has been filed, and, to the knowledge of
the Borrower, no claim is being asserted, with respect to any such tax, fee or
other chargethat could give rise to a material Tax Lien for any unpaid Tax on
any asset or property of the Borrower or its Subsidiaries, except to the extent
that the validity thereof is being contested in good faith pursuant to
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the Borrower or its Subsidiaries, as the
case may be.
          4.11. Federal Regulations. No part of the proceeds of any Loans will
be used for “buying” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U as now and from time to
time hereafter in effect except in compliance with the provisions of the
Regulations of the Board. If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR
Form G-3 or FR Form U-1, as applicable, referred to in Regulation U.
          4.12. Labor Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against the Borrower or any of its Subsidiaries pending or, to
the knowledge of the Borrower, threatened; (b) hours worked by and payment made
to employees of the Borrower and its Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable Requirement of Law dealing
with such matters; and (c) all payments due from the Borrower or any of its
Subsidiaries on account of employee health and welfare insurance have been paid
or accrued as a liability on the books of the Borrower or the relevant
Subsidiary.

57



--------------------------------------------------------------------------------



 



          4.13. ERISA. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, during the five-year period prior to
the date on which this representation is made or deemed made: (a) neither a
Reportable Event nor ana non-exempt “prohibited transaction” (within the meaning
of Section 406 of ERISA or 4975(f)(e) of the Code) has occurred with respect to
any Plan; (b) prior to the effective date of the PPA, no “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA), and on and after the effective date of the PPA, no failure to meet the
minimum funding standards (within the meaning of Sections 412 or 430 of the Code
or Section 302 of ERISA) has occurred during the five year period prior to the
date on which this representation is made or deemed made with respect to any
Single Employer Plan, (bwhether or not waived; (c) each Plan has complied in all
material respects with the applicable provisions of ERISA and the Code, (cd) no
Single Employer Plan has been determined to be, or expected to be, in “at risk”
status (within the meaning of Section 430 of the Code or Section 303 of ERISA);
(e) no termination of a Single Employer Plan has occurred , and; (df) no Lien
against the Borrower or any Commonly Controlled Entity and in favor of the PBGC
or a Single Employer Plan has arisen, during the five-year period prior to the
date on which this representation is made or deemed made, (e) the aggregate;
(g) the actuarial present value of allthe accumulated plan benefits of alleach
Single Employer PlansPlan (determined utilizing the assumptions used for
purposes of Financial Accounting Standards No. 3587) did not, as of the mostdate
of the recent valuation dates reflected in the Borrower’s annual financial
statements contained in the Borrower’s most recent Form 10-Kreflecting such
amounts, exceed the aggregate fair market value of the assets of all such Single
Employer Plans, except as disclosed in the Borrower’s financial statements,
(fPlan allocable to such accrued benefits; (h) neither the Borrower nor any
Commonly Controlled Entity has incurred or, to the knowledge of the Borrower, is
reasonably expected to incur, any withdrawal liabilityWithdrawal Liability under
ERISA to any Multiemployer Plan, and (g) no Multiemployer Plan in which the
Borrower participates is in Reorganization or Insolvent; and (i) neither the
Borrower nor any Commonly Controlled Entity has received notice concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, in Reorganization, Insolvent, or in endangered or
critical status (within the meaning of Section 432 of the Code or Section 305 or
Title IV of ERISA).
          4.14. Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.
          4.15. Subsidiaries. Except as disclosed to the Administrative Agent by
the Borrower in writing from time to time, (a) Schedule 4.15 sets forth the name
and jurisdiction of incorporation of each Subsidiary and, as to each such
Subsidiary, the percentage of each class of Capital Stock owned by any Loan
Party and (b) there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees, independent contractors or directors and directors’ qualifying
shares) of any nature relating to any Capital Stock of any Subsidiary, except as
created by the Loan Documents or as set forth on Schedule 4.15.
          4.16. Use of Proceeds. The proceeds of the Term Loans (other than Term
Loans constituting a conversion of Existing Term Loans) shall be used to finance
a portion of the Acquisition, refinance Indebtedness of the Borrower under the
Existing Credit Agreement, refinance certain existing Indebtedness of the
Acquired Company, repurchase or redeem preferred stock of the Acquired Company,
and for general corporate purposes, and the proceeds of the Revolving Loans and
the Swingline Loans, and the Letters of Credit, shall be used for general
corporate purposes.
          4.17. Environmental Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:

58



--------------------------------------------------------------------------------



 



     (a) the facilities and properties owned, leased or operated by the Borrower
or any of its Subsidiaries (the “Properties”) do not contain, and have not
previously contained, any Materials of Environmental Concern in amounts or
concentrations or under circumstances that constitute or constituted a violation
by Borrower or its Subsidiaries of, or could give rise to liability of Borrower
or its Subsidiaries under, any Environmental Law;
     (b) neither the Borrower nor any of its Subsidiaries has received any
notice of, or is otherwise aware of, any violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Properties or
the business presently or formerly operated by the Borrower or any of its
Subsidiaries (the “Business”), nor does the Borrower have knowledge or reason to
believe that any such notice will be received or is being threatened;
      (c) Materials of Environmental Concern have not been transported or
disposed of by or on behalf of the Borrower or its Subsidiaries from the
Properties or otherwise in connection with the Business, in violation of, or in
a manner or to a location that could give rise to liability under, any
Environmental Law, nor have any Materials of Environmental Concern been
generated, treated, stored, or disposed of, or have otherwise come to be located
at, on or under any of the Properties in violation of, or in a manner that could
give rise to liability under, any applicable Environmental Law;
     (d) no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which the Borrower or any Subsidiary is or will be named as
a party with respect to the Properties or the Business, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or the Business;
     (e) there has been no release or threat of release of Materials of
Environmental Concern at, to, on, under or from the Properties or arising from
or related to the operations of the Borrower or any Subsidiary in connection
with the Properties or otherwise in connection with the Business, in violation
of or in amounts or in a manner that could give rise to liability of Borrower or
its Subsidiaries under Environmental Laws;
     (f) the Borrower, its Subsidiaries, the Business, the Properties and all
operations at the Properties are in compliance and have in the last five years
been in compliance with all applicable Environmental Laws, and there is no
contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the Business; and
     (g) neither the Borrower nor any of its Subsidiaries has, by contract or by
operation of law, assumed any liability of any other Person or agreed to
indemnify any other person for liability under Environmental Laws.
          4.18. Accuracy of Information, etc. (a) No statement or information
contained in this Agreement, any other Loan Document or any other document,
certificate or statement furnished by or on behalf of any Loan Party to the
Administrative Agent or the Lenders, or any of them, for use in connection with
the transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading. The projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of the

59



--------------------------------------------------------------------------------



 



Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount. As of the date hereof, the representations and
warranties of the Borrower and its Subsidiaries contained in the Acquisition
Documentation, and to the Borrower’s knowledge, those of the Acquired Company,
are true and correct in all material respects. There is no fact known to any
Loan Party that could reasonably be expected to have a Material Adverse Effect
that has not been expressly disclosed herein, in the other Loan Documents, in
the Confidential Information Memorandum or in any other documents, certificates
and statements furnished to the Administrative Agent and the Lenders for use in
connection with the transactions contemplated hereby and by the other Loan
Documents.
          (b) The Annual ReportsReport on Form 10-K of the Borrower for the year
ended December 31, 2005 and of the Acquired Company for the year ended
September 30, 2005 and the Quarterly Reports on Form 10-Q of the Borrower for
the quarters ended March 31, 2006 and June 30, 2006 and of the Acquired Company
for the quarters ended December 31, 2005, March 31, 2006, and June 30, 2006
(collectively 2008 (the “SEC Reports Report”) as of their respectiveits filing
datesdate complied in all material respects with the applicable requirements of
the Securities Exchange Act of 1934, as amended, and the applicable rules and
regulations promulgated thereunder applicable to such SEC Reports. None of the.
The SEC ReportsReport at the time of filing containeddid not contain any untrue
statements of material fact or omitted a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. Forward looking
statements and other statements contained in the SEC ReportsReport are subject
to the cautionary language and risk factors contained in the SEC ReportsReport.
          4.19. Security Documents. (a) The Guarantee and Collateral Agreement
is effective to create in favor of the Administrative Agent, for the benefit of
the Secured Parties, a legal, valid and enforceable security interest in the
Collateral described in Section 3 thereof and proceeds of such Collateral. In
the case of (i) the Pledged Equity Interests described in the Guarantee and
Collateral Agreement, when stock certificates representing such certificated
Pledged Equity Interests are delivered to the Administrative Agent or when
financing statements in appropriate form are filed in the offices specified on
Schedule 4.19(a) and (ii) the other Collateral described in the Guarantee and
Collateral Agreement, when financing statements and other filings specified on
Schedule 4.19(a) (or otherwise notified to the Administrative Agent) in
appropriate form are filed in the offices specified on Schedule 4.19(a) (or
otherwise notified to the Administrative Agent), the Guarantee and Collateral
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral (other than
motor vehicles, aircraft, vessels, Deposit Accounts (as defined in the Guarantee
and Collateral Agreement), leasehold estates in real property and intellectual
property registrations outside the United States) and the proceeds thereof, as
security for the Obligations (as defined in the Guarantee and Collateral
Agreement), in each case prior and superior in right to any other Person
(except, in the case of Collateral other than Pledged Equity Interests, Liens
permitted by Section 7.3).
          (b) Each of the Mortgages is effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof and constitute a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Mortgaged Properties and
the proceeds thereof, as security for the Obligations (as defined in the
relevant Mortgage), in each case prior and superior in right to any other Person
except Liens permitted by Section 7.3. Schedule 4.19(b) lists, as of the
Restatement Effective Date, each parcel of owned real property located in the
United States and held by the Borrower

60



--------------------------------------------------------------------------------



 



or any of its Subsidiaries that has a value, in the reasonable opinion of the
Borrower, in excess of $750,000.
          4.20. Solvency. Each Loan Party is on the Restatement Effective Date
(after giving effect to the Acquisition and the other transactions contemplated
by this Agreement), and will continue to be, Solvent.
          4.21. Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” of the Borrower under and as defined in each Senior Subordinated
Note Indenture, if any. The obligations of each Subsidiary Guarantor under the
Guarantee and Collateral Agreement constitute “Guarantor Senior Indebtedness” of
such Subsidiary Guarantor under and as defined in each Senior Subordinated Note
Indenture, if any.
          4.22. Regulation H. No Mortgage encumbers improved real property that
is located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of
1968.
          4.23. Insurance. Each of the Borrower and its Subsidiaries is insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which it
is engaged; and none of the Borrower or any of its Subsidiaries (a) has received
notice from any insurer or agent of such insurer that substantial capital
improvements or other material expenditures will have to be made in order to
continue such insurance or (b) has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers at a cost that could not
reasonably be expected to have a Material Adverse Effect.
          4.24. Lease Payments. Each of the Borrower and its Subsidiaries has
paid all payments required to be made by it within any specified grace periods
under leases of real property where any of the Collateral is or may be located
from time to time (other than any the amount or validity of which are currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
Borrower or such Subsidiary, as the case may be), except as could not reasonably
be expected to have a Material Adverse Effect; no landlord Lien has been filed,
and, to the knowledge of the Borrower, no claim is being asserted, with respect
to any such payments, in each case that could, when taken together with any
other such liens or claims, reasonably be expected to have a Material Adverse
Effect.
          4.25. Certain Documents. The Borrower has delivered to the
Administrative Agent a complete and correct copy of the Acquisition
Documentation, including any amendments, supplements or modifications with
respect thereto.
SECTION 5. CONDITIONS PRECEDENT
     5.1. Conditions to Effectiveness[INTENTIONALLY OMITTED]. The effectiveness
of this Agreement is subject to the satisfaction, prior to or concurrently with
the making of the Term Loans on the Restatement Effective Date, of the following
conditions precedent: Loan Documents. The Administrative Agent shall have
received (i) this Agreement (or, in the case of the Lenders, an Addendum),
executed and delivered by a duly authorized officer of the Borrower, the
Required Lenders under (and as defined in) the Existing Credit Agreement and
each Tranche B Term Lender whose Tranche B Term Commitment is being increased
hereby and (ii) reaffirmation with

61



--------------------------------------------------------------------------------



 



respect to the Guarantee and Collateral Agreement and the Intellectual Property
Security Agreement, executed and delivered by a duly authorized officer of each
relevant Loan Party..
          (b) Closing Certificate. The Administrative Agent shall have received
a certificate of the Borrower and each Subsidiary Guarantor, dated the
Restatement Effective Date, substantially in the form of Exhibit C, with
appropriate insertions and attachments.
          (c) Fees. (i) The Lenders, the Sole Lead Arranger and Sole Bookrunner
named on the cover page to this Agreement, and each Agent shall have received
all fees required to be paid, and all expenses for which invoices have been
presented (including, without limitation, the reasonable fees, disbursements and
other charges of counsel to the Agents), on or before the Restatement Effective
Date and (ii) the Administrative Agent shall have received an amendment fee for
the benefit of each Lender who has executed and delivered an Addendum on or
prior to 12:00 Noon (New York City time) on October 27, 2006 in an amount equal
to 0.125% of the sum of its then outstanding Existing Tranche A Term Loans and
its Revolving Commitment then outstanding under the Existing Credit Agreement.
All such amounts will be paid with proceeds of Loans made on the Restatement
Effective Date and will be reflected in the funding instructions given by the
Borrower to the Administrative Agent on or before the Restatement Effective
Date.
          (d) Legal Opinions. The Administrative Agent shall have received the
executed legal opinion of Fulbright & Jaworski L.L.P., counsel to the Borrower
and its Subsidiaries, substantially in the form of Exhibit E.
          (e) Acquisition, etc. The Acquisition Documentation shall be in full
force and effect, and no provision of the Acquisition Documentation shall have
been waived, amended, supplemented or otherwise modified in any material respect
in a manner material and adverse to the Lenders, as reasonably determined by the
Administrative Agent. The Borrower and Vision Acquisition Corp. shall have
complied in all material respects with all covenants and satisfied in all
material respects all conditions set forth in the Acquisition Documentation and
concurrent with the initial funding hereunder, the Borrower shall have acquired
all of the outstanding common stock of the Acquired Company in accordance with
the terms and conditions of the Acquisition Documentation (the “Acquisition”).
The sources and uses of funds for the Acquisition shall be consistent with the
sources and uses of funds set forth in the Confidential Information Memorandum.
After giving effect to the consummation of the Acquisition, the Borrower shall
own 100% of the fully diluted common stock of the Acquired Company. The
Administrative Agent shall have received satisfactory evidence that, concurrent
with the initial funding hereunder, (i) the Credit Agreement, dated as of
June 2, 2003, by and among the Acquired Company and certain Subsidiaries
thereof, Harris Trust and Savings Bank, as administrative agent, National City
Bank of Pennsylvania, as syndication agent, and the other lenders party thereto,
shall have been terminated and all amounts thereunder shall have been paid in
full, (ii) the Acquired Company’s 11-7/8% Senior Secured Notes due 2010 shall
have been tendered for, which tender may (but need not) be on condition that the
purchase price therefor shall be paid in part using the proceeds of the
financing contemplated herein upon consummation of the Acquisition, and
(iii) satisfactory arrangements shall have been made for the termination of all
Liens granted in connection with such credit facilities and senior secured
notes.
          (f) Financial Information. The Borrower shall have delivered
(i) audited consolidated financial statements of each of the Borrower and the
Acquired Company for the 2005 fiscal year and (ii) unaudited interim
consolidated financial statements of the Borrower for the quarterly periods
ended March 31, 2006 and June 30, 2006 and of the Acquired Company for the
quarterly periods ended December 31, 2005, March 31, 2006 and June 30, 2006,
and, in the

62



--------------------------------------------------------------------------------



 



reasonable judgment of the Lenders, no material adverse change shall have
occurred in the consolidated financial condition of the Borrower and the
Acquired Company, taken as a whole, as reflected in the financial statements or
projections contained in the Confidential Information Memorandum.
     (g) Approvals. All governmental and material third party approvals
necessary in connection with the Acquisition, the continuing operations of the
Borrower and its Subsidiaries and the transactions contemplated hereby shall
have been obtained and be in full force and effect except for landlord’s
consents, and all applicable waiting periods shall have expired without any
action being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose adverse conditions on the Acquisition or the
financing contemplated hereby, except for such restraints or conditions as would
not materially and adversely detract from the value of the Acquisition.
     (h) Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each of the jurisdictions where assets of the
Acquired Company and its Subsidiaries are located, and such search shall reveal
no liens on any of the assets of the Acquired Company or any of its Subsidiaries
except for liens permitted by Section 7.3 or discharged on or prior to the
Restatement Effective Date pursuant to documentation satisfactory to the
Administrative Agent.
     (i) Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by the Security Documents
or under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a perfected Lien on, and security
interest in, the Collateral of the Acquired Company and its Subsidiaries
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 7.3), shall have been duly
prepared for filing, registration or recordation, as applicable, and delivered
to the Administrative Agent and shall be in form and substance reasonably
satisfactory to the Administrative Agent.
     (j) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.3 of the Guarantee and
Collateral Agreement.
     (k) Solvency Certificate. The Administrative Agent shall have received a
satisfactory solvency certificate from the chief financial officer of the
Borrower that shall document the solvency of the Borrower and its Subsidiaries
after giving effect to the Acquisition and the other transactions contemplated
hereby.
     (l) Ratings. The Facilities shall have been rated by each of Moody’s and
S&P.
     (m) Mortgages, etc. (i) The Administrative Agent shall have received a
Mortgage with respect to each Mortgaged Property (or, if requested by the
Administrative Agent with respect to any Mortgage executed and delivered in
connection with the Existing Credit Agreement, an amendment to such Mortgage),
executed and delivered by a duly authorized officer of each party thereto.
     (ii) If requested by the Administrative Agent, the Administrative Agent
shall have received, and the title insurance company issuing the policy referred
to in clause (iii) below (the “Title Insurance Company”) shall have received,
maps or plats of an as-built survey of the sites of the Mortgaged Properties
certified to the Administrative Agent and the Title Insurance Company

63



--------------------------------------------------------------------------------



 



in a manner satisfactory to them, dated a date satisfactory to the
Administrative Agent and the Title Insurance Company by an independent
professional licensed land surveyor satisfactory to the Administrative Agent and
the Title Insurance Company.
     (iii) The Administrative Agent shall have received in respect of each
Mortgaged Property a mortgagee’s title insurance policy (or policies) or marked
up unconditional binder for such insurance, in each case in form and substance
satisfactory to the Administrative Agent. The Administrative Agent shall have
received evidence satisfactory to it that all premiums in respect of each such
policy, all charges for mortgage recording tax, and all related expenses, if
any, have been paid.
     (iv) The Administrative Agent shall have received a copy of all recorded
documents referred to, or listed as exceptions to title in, the title policy or
policies referred to in clause (iii) above and a copy of all other material
documents affecting the Mortgaged Properties.
     (n) Miscellaneous. The Administrative Agent shall have received such other
documents, agreements, certificates and information as it shall reasonably
request.
          5.2. Conditions to Each Extension of Credit. The agreement of each
Lender to make any extension of credit (including any Incremental Term Loan)
requested to be made by it on any date (including its initial extension of
credit) is subject to the satisfaction of the following conditions precedent:
     (a) Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date (unless such representations expressly relate to an earlier
date, in which case they shall be true and correct in all material respects on
and as of such earlier date).
     (b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
Each borrowing by and issuance, increase or extension of a Letter of Credit on
behalf of the Borrower hereunder shall constitute a representation and warranty
by the Borrower as of the date of such borrowing or issuance, increase or
extension of such Letter of Credit that the conditions contained in this
Section 5.2 have been satisfied.
SECTION 6. AFFIRMATIVE COVENANTS
          The Borrower hereby agrees that, so long as any Revolving Commitment
remains in effect, any Letter of Credit remains outstanding or any Loan or other
amount is owing to any Lender or the Administrative Agent hereunder, the
Borrower shall and shall cause each of its Subsidiaries to:
          6.1. Financial Statements. Furnish to the Administrative Agent (and
the Administrative Agent shall promptly provide to each Lender, by posting to
Intralinks or otherwise):
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of income and of cash flows
for such year, setting forth in each case in comparative

64



--------------------------------------------------------------------------------



 



form the figures for the previous year, reported on without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit, by Grant Thornton LLP or other independent certified public
accountants of nationally recognized standing; and
     (b) as soon as available, but in any event not later than 45 days after the
end of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments and the absence of notes
thereto).
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).
          6.2. Certificates; Other Information. Furnish to the Administrative
Agent:
     (a) concurrently with the delivery of the financial statements referred to
in Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;
     (b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate and (ii) (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by the Borrower and its Subsidiaries with the provisions of this Agreement
referred to therein as of the last day of the fiscal quarter or fiscal year of
the Borrower, and (y) to the extent not previously disclosed to the
Administrative Agent, a report describing each new Subsidiary of any Loan Party,
any change in the name or jurisdiction of organization of any Loan Party and any
new fee owned real property or material Intellectual Property acquired by any
Loan Party since the date of the most recent report delivered pursuant to this
clause (y);
     (c) as soon as available, and in any event no later than 45 days after the
end of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income, resulting applicable financial covenant
ratios and a description of the underlying assumptions applicable thereto), and,
as soon as available, significant revisions, if any, of such budget and
projections with respect to such fiscal year (collectively, the “Projections”),
which Projections shall in each case be accompanied by a certificate of a
Responsible Officer stating that such Projections are based on reasonable
estimates, information and assumptions and that such Responsible Officer has no
reason to believe that such Projections are incorrect or misleading in any
material respect;
     (d) within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, a narrative discussion and analysis of the
financial condition and results of operations of the Borrower and its
Subsidiaries for such fiscal quarter and for the period from the

65



--------------------------------------------------------------------------------



 



beginning of the then current fiscal year to the end of such fiscal quarter, as
compared to the portion of the Projections covering such periods and to the
comparable periods of the previous year; provided that delivery of the Report on
Form 10-Q filed with the SEC with respect to such fiscal quarter shall be deemed
to satisfy the foregoing requirement;
     (e) no later than five Business Days prior to the effectiveness thereof,
copies of substantially final drafts of any proposed amendment, supplement,
waiver or other modification with respect to the Senior Subordinated Note
Indenture or the Senior Unsecured Note Indenture if the effectiveness thereof
requires the approval of any percentage of the holders of Indebtedness
thereunder;
     (f) no later than two Business Days, if practicable (and if not
practicable, then as promptly as practicable under the circumstances) prior to
the effectiveness thereof, copies of substantially final drafts of any proposed
amendment, supplement, waiver or other modification with respect to the
Acquisition Documentation if such amendment, supplement, waiver or other
modification could reasonably be expected to be material and adverse to Lenders,
as reasonably determined by the Administrative Agent;
      (f) (g) within five Business Days after the same are sent, copies of all
financial statements and reports that the Borrower sends to the holders of any
class of its debt securities or public equity securities and, within five
Business Days after the same are filed, copies of all financial statements and
reports that the Borrower may make to, or file with, the SEC; and
      (g) (h) promptly, such additional financial and other information as any
Lender may from time to time reasonably request.
          6.3. Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the Borrower or its Subsidiaries, as the case may be.
          6.4. Maintenance of Existence; Compliance. (a) (i) Preserve, renew and
keep in full force and effect its corporate (or other) existence and (ii) take
all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business, except, in each
case, as otherwise permitted by Section 7.4 and except, in the case of clause
(ii) above, to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect; and (b) comply with all Contractual
Obligations and Requirements of Law except to the extent that failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.
          6.5. Maintenance of Property; Insurance. Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption expense coverage) as are usually insured against in
the same general area by companies engaged in the same or a similar business.
          6.6. Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) subject to
the provisions of Section 10.14, permit representatives of any Lender, upon
reasonable prior

66



--------------------------------------------------------------------------------



 



notice, to visit and inspect any of its properties and examine and make
abstracts from any of its books and records at any reasonable time and as often
as may reasonably be desired and to discuss the business, operations, properties
and financial and other condition of the Borrower and its Subsidiaries with
officers and employees of the Borrower and its Subsidiaries and with its
independent certified public accountants.
          6.7. Notices. Promptly give notice to the Administrative Agent (and
the Administrative Agent shall promptly provide such notice to each Lender, by
posting to Intralinks or otherwise) of:
          (a) the occurrence of any Default or Event of Default;
          (b) any (i) default or event of default under any Contractual
Obligation of the Borrower or any of its Subsidiaries or (ii) litigation,
investigation or proceeding that may exist at any time between the Borrower or
any of its Subsidiaries and any Governmental Authority, that in either case, if
not cured or if reasonably expected to be adversely determined, as the case may
be, could reasonably be expected to have a Material Adverse Effect;
          (c) any litigation or proceeding affecting the Borrower or any of its
Subsidiaries in which (x) the amount claimed is (i) $30,000,000 or more and
(ii) not covered by insurance or (y) injunctive or similar relief is sought
which could reasonably be expected to be granted and which, if granted, could
reasonably be expected to have a Material Adverse Effect;
          (d) the following events, as soon as possible and in any event within
30 days after the Borrower knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Single Employer Plan, a
failure to make any required contribution to a Plan or a Multiemployer Plan
that, in each case, could reasonably be expected to have a Material Adverse
Effect, a determination that any Single Employer Plan is in “at risk” status,
the creation of any Lien in favor of the PBGC or a Plan or any withdrawal from,
or the termination of any Single Employer Plan, any withdrawal from, of the
termination, Reorganization or Insolvency of, any Multiemployer Plan orof the
determination that any Multiemployer Plan is in endangered or critical status
(within the meaning of Section 432 of the Code or Section 305 or Title IV of
ERISA) (ii) the institution of proceedings or the taking of any other action by
the PBGC or the Borrower or any Commonly Controlled Entity or any Multiemployer
Plan with respect to the withdrawal from, or the termination, Reorganization or
Insolvency of, any Single Employer Plan or Multiemployer Plan; and
           (e) promptly following receipt thereof, copies of any documents
described in Sections 101(k) or 101(l) of ERISA that Borrower or any Commonly
Controlled Entity may request with respect to any Multiemployer Plan; provided,
that if the Borrower or any of its Commonly Controlled Entities have not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, then, upon reasonable request of the
Administrative Agent, the Borrower and/or its Commonly Controlled Entities shall
promptly make a request for such documents or notices from such administrator or
sponsor and the Borrower shall provide copies of such documents and notices to
the Administrative Agreement promptly after receipt thereof; and further
provided, that the rights granted to the Administrative Agent in this section
shall be exercised not more than once during a 12-month period; and
          (f) (e) any development or event that has had or could reasonably be
expected to have a Material Adverse Effect.

67



--------------------------------------------------------------------------------



 



Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Subsidiary proposes
to take with respect thereto.
          6.8. Environmental Laws. Except as could not reasonably be expected to
have a Material Adverse Effect:
          (a) comply with, and contractually require compliance by all tenants
and subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply with and maintain, and contractually require that all tenants and
subtenants obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws; and
          (b) conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply with all lawful orders and directives of
all Governmental Authorities regarding Environmental Laws.
          6.9. Additional Collateral, etc. (a) With respect to any property
acquired after the Restatement Effective Date by the Borrower or any of its
Subsidiaries (other than (v) Capital Stock issued by the Borrower, (w) any
vehicles, aircraft, vessels, leasehold interests, foreign registrations related
to intellectual property, and any immaterial inventory and equipment, (x) any
property described in paragraph (b), (c) or (d) below, (y) any property subject
to a Lien expressly permitted by Section 7.3(g) or (j) and (z) property acquired
by any Specified Subsidiary) as to which the Administrative Agent, for the
benefit of the Secured Parties, does not have a perfected Lien, promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement or such other documents as the Administrative
Agent deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a security interest in such property and
(ii) take all actions necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a perfected first priority
security interest in such property, including the filing of Uniform Commercial
Code financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent.
          (b) With respect to any fee interest in any real property having a
value (together with improvements thereof) of at least $750,000 acquired after
the Restatement Effective Date by the Borrower or any of its Subsidiaries (other
than (x) any such real property subject to a Lien expressly permitted by
Section 7.3(g) or (j) and (z) real property acquired by any Specified
Subsidiary), promptly (i) execute and deliver a first priority Mortgage, in
favor of the Administrative Agent, for the benefit of the Secured Parties,
covering such real property, (ii) if requested by the Administrative Agent,
provide the Lenders with (x) title and extended coverage insurance covering such
real property in an amount at least equal to the purchase price of such real
property (or such other amount as shall be reasonably specified by the
Administrative Agent) as well as a current ALTA survey thereof, together with a
surveyor’s certificate and (y) any consents or estoppels reasonably deemed
necessary or advisable by the Administrative Agent in connection with such
Mortgage, each of the foregoing in form and substance reasonably satisfactory to
the Administrative Agent and (iii) if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.
          (c) With respect to any new Subsidiary (other than an Excluded Foreign
Subsidiary) created or acquired after the Restatement Effective Date by the
Borrower or any of its Subsidiaries (which, for the purposes of this paragraph
(c), shall include any existing Subsidiary that ceases to be an

68



--------------------------------------------------------------------------------



 



Excluded Foreign Subsidiary or a Permitted Non-Guarantor Subsidiary but shall
exclude Legacy Trust and the Insurance Subsidiary), promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Subsidiary that is owned by any Loan Party (except Capital Stock constituting
Investments permitted under Section 7.8(g) or (j)), (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock, together
with undated stock (or other transfer) powers, in blank, executed and delivered
by a duly authorized officer of such Loan Party and (iii) cause such new
Subsidiary (A) to become a party to the Guarantee and Collateral Agreement,
(B) to take such actions necessary or advisable to grant to the Administrative
Agent for the benefit of the Secured Parties a perfected first priority security
interest in the Collateral described in the Guarantee and Collateral Agreement
with respect to such new Subsidiary, including the filing of Uniform Commercial
Code financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent and (C) to deliver to the Administrative Agent a
certificate of such Subsidiary, substantially in the form of Exhibit C, with
appropriate insertions and attachments; provided that such new Subsidiary shall
not be required to comply with the requirements of clause (iii) above if
(w) such Subsidiary is not a Wholly Owned Subsidiary, (x) the Investment in such
Subsidiary is permitted under Section 7.8(nm), (y) such Subsidiary promptly
notifies the Administrative Agent in writing of its election not to comply with
the requirements of clause (iii) above and (z) such Subsidiary, together with
dPi Teleconnect and each other Subsidiary that elects not to comply with the
requirements of clause (iii) above, represents, as of the date of such notice
under the foregoing clause (y), (1) less than 10% of the consolidated total
assets of the Borrower and its Subsidiaries as of the most recently ended fiscal
quarter of the Borrower, (2) less than 10% of the consolidated total revenues of
the Borrower and its Subsidiaries for the four fiscal quarters of the Borrower
most recently ended, and (3) less than 10% of the Consolidated EBITDA of the
Borrower and its Subsidiaries for the four fiscal quarters of the Borrower most
recently ended, in each case as determined on a consolidated basis in conformity
with GAAP consistently applied (any such new Subsidiary, a “Permitted
Non-Guarantor Subsidiary”).
          (d) With respect to any new Excluded Foreign Subsidiary created or
acquired after the Restatement Effective Date by the Borrower or any of its
Subsidiaries (other than any Specified Subsidiary), promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Subsidiary that is owned by the Borrower or any such Subsidiaries (provided that
in no event shall more than 65% of the total outstanding voting Capital Stock of
any such new Subsidiary be required to be so pledged), and (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock, together
with undated stock (or other transfer) powers, in blank, executed and delivered
by a duly authorized officer of the Borrower or such Subsidiary, as the case may
be, and take such other action as may be necessary or, in the opinion of the
Administrative Agent, desirable to perfect the Administrative Agent’s security
interest therein; provided that the Borrower and its Subsidiaries shall not be
required to comply with the requirements of this Section 6.9(d) if the
Administrative Agent, in its sole discretion, determines the cost of such
compliance is excessive in relation to the value of the collateral security to
be afforded thereby.
          6.10. Permitted Acquisitions and Permitted Foreign Acquisitions.
Deliver to the Lenders, within 30 Business Days after the closing date of any
Permitted Acquisition or Permitted Foreign Acquisition involving a Purchase
Price greater than or equal to $75,000,000, each of the following: (a) a
description of the property, assets and/or equity interest being purchased, in
reasonable detail; (b) a copy of the purchase agreement pursuant to which such
acquisition was or is to be consummated or a term sheet or other description
setting forth the essential terms and the basic structure

69



--------------------------------------------------------------------------------



 



of such acquisition; (c) projected statements of income for the entity that is
being acquired (or the assets, if an acquisition of assets) for at least a
two-year period following such acquisition (including a summary of assumptions
or pro forma adjustments for such projections); (d) to the extent made available
to the Borrower, historical financial statements for the entity that is being
acquired (or the assets, if an acquisition of assets) (including balance sheets
and statements of income, retained earnings and cash flows for at least a
two-year period prior to such acquisition); and (e) confirmation, supported by
detailed calculations, that the Borrower and its Subsidiaries would have been in
compliance with all the covenants in Section 7.1 for the fiscal quarter ending
immediately prior to the consummation of such acquisition, with such compliance
determined on a pro forma basis as if such acquisition had been consummated on
the first day of the Reference Period ending on the last day of such fiscal
quarter.
          6.11. Further Assurances. From time to time execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Administrative Agent may reasonably
request, for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Administrative Agent and the Secured Parties with respect to
the Collateral (or with respect to any additions thereto or replacements or
proceeds or products thereof or with respect to any other property or assets
hereafter acquired by the Borrower or any Subsidiary which may be deemed to be
part of the Collateral) pursuant hereto or thereto. Upon the exercise by the
Administrative Agent or any Secured Party of any power, right, privilege or
remedy pursuant to this Agreement or the other Loan Documents which requires any
consent, approval, recording, qualification or authorization of any Governmental
Authority, the Borrower will execute and deliver, or will cause the execution
and delivery of, all applications, certifications, instruments and other
documents and papers that the Administrative Agent or such Lender may be
required to obtain from the Borrower or any of its Subsidiaries for such
governmental consent, approval, recording, qualification or authorization.
          6.12. Conditions Subsequent. Within 10 Business Days after the
Restatement Effective Date, the Administrative Agent shall have received:
          (a) (i) an assumption agreement, in substantially the form of Annex 1
to the Guarantee and Collateral Agreement, executed and delivered by a duly
authorized officer of each of the Acquired Company and each of its Domestic
Subsidiaries, (ii) all originals of the certificates representing the shares of
Capital Stock of the Acquired Company and its Subsidiaries pledged pursuant to
the Guarantee and Collateral Agreement, together with an undated stock power or
other power of transfer for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof, and (iii) all originals of each
promissory note (if any) pledged by the Acquired Company or any of its
Subsidiaries to the Administrative Agent pursuant to the Guarantee and
Collateral Agreement endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank satisfactory to the Administrative Agent) by the
pledgor thereof;
          (b) satisfactory evidence that all of the Acquired Company’s 11 7/8%
Senior Secured Notes due 2010 shall have been paid, redeemed or repurchased in
full; and
          (c) satisfactory evidence that all outstanding shares of preferred
stock of the Acquired Company shall have been redeemed or repurchased in full.
SECTION 7. NEGATIVE COVENANTS
          The Borrower hereby agrees that, so long as the Revolving Commitments
remain in effect, any Letter of Credit remains outstanding or any Loan or other
amount is owing to any Lender or

70



--------------------------------------------------------------------------------



 



the Administrative Agent hereunder, the Borrower shall not, and shall not permit
any of its Subsidiaries to, directly or indirectly:
          7.1. Financial Condition Covenants.
          (a) Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio as at the last day of any period of four consecutive fiscal quarters of
the Borrower ending with any fiscal quarter during any period set forth below to
exceed the ratio set forth below opposite such period:
to exceed 3.25 to 1.00.
          (b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated
Fixed Charge Coverage Ratio for any period of four consecutive fiscal quarters
of the Borrower ending on or after December 31, 2006 to be less than 1.35 to
1.00.
          7.2. Indebtedness. Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:
          (a) Indebtedness of any Loan Party pursuant to any Loan Document;
          (b) (i) Indebtedness of the Borrower to any Subsidiary and of any
Wholly Owned Subsidiary Guarantor to the Borrower or any other Subsidiary,
(ii) Indebtedness of the Borrower and of any Subsidiary to the Insurance
Subsidiary in an aggregate amount not to exceed $65,000,000 at any time
outstanding that cannot be subordinated to the obligations of such Loan Party
under the Loan Documents for regulatory reasons or would cause the carrying
value for regulatory valuation purposes to be decreased and (iii) Indebtedness
of the Insurance Subsidiary permitted by Section 7.8(f);
          (c) (i) Guarantee Obligations incurred in the ordinary course of
business by the Borrower or any of its Subsidiaries of obligations of any Wholly
Owned Subsidiary Guarantor or any Foreign Subsidiary;
          (d) Indebtedness (other than the Indebtedness referred to in
Section 7.2(b), (e), (f), (h) and (j)) outstanding on the Restatement Effective
Date and listed on Schedule 7.2(d) and any refinancings, refundings, renewals or
extensions thereof (without increasing, or shortening the maturity or any
scheduled amortization date of, the principal amount (or any amortization
payment amount) thereof);
          (e) Indebtedness (including, without limitation, Capital Lease
Obligations) secured by Liens permitted by Section 7.3(g);
          (f) (i) Indebtedness of the Borrower in respect of the Existing Senior
Subordinated Notes and any refinancings thereof (without increasing the
principal amount thereof) with other unsecured subordinated notes of the
Borrower that (x) have no scheduled principal payments prior to the date that is
one year after the latest maturity date for Loans hereunder that is in effect

71



--------------------------------------------------------------------------------



 



on the date of issuance of such refinancing Indebtedness and (y) have terms
(including subordination terms, but excluding the interest rate) no less
favorable in any material respect to the Borrower and its Subsidiaries (taken as
a whole) and the Lenders (taken as a whole) than those applicable to offerings
of “high-yield” subordinated debt by similar issuers of similar debt at or about
the same time, as evidenced by written advice of the Borrower’s financial
advisors of recognized national standing, (ii) Guarantee Obligations of any
Subsidiary Guarantor in respect of Indebtedness incurred pursuant to clause
(i) above, provided that such Guarantee Obligations are subordinated to the same
extent as the obligations of the Borrower in respect of the Existing Senior
Subordinated Notes or any notes issued pursuant to a refinancing permitted
pursuant to clause (i) above, (iii) subject to pro forma compliance with
Section 7.1 (as demonstrated in a written certificate delivered to the
Administrative Agent prior to the issuance thereof), additional unsecured
subordinated notes of the Borrower not permitted pursuant to clause (i) above
that (x) have no scheduled principal payments prior to the date that is one year
after the latest maturity date for Loans hereunder that is in effect on the date
of issuance of such subordinated notes and (y) have terms (including
subordination terms, but excluding the interest rate) no less favorable in any
material respect to the Borrower and its Subsidiaries (taken as a whole) and the
Lenders (taken as a whole) than those applicable to offerings of “high-yield”
subordinated debt by similar issuers of similar debt at or about the same time,
as evidenced by written advice of the Borrower’s financial advisors of
recognized national standing, and (ivii) Guarantee Obligations of any Subsidiary
Guarantor in respect of Indebtedness incurred pursuant to clause (iiii) above,
provided that such Guarantee Obligations are subordinated to the same extent as
the obligations of the Borrower in respect of the subordinated notes issued
pursuant to clause (iiii) above;
          (g) Assumed Indebtedness incurred pursuant to Permitted Acquisitions
or Permitted Foreign Acquisitions consummated after the Restatement Effective
Date in an aggregate amount not to exceed $100,000,000 at any time outstanding;
          (h) Guarantee Obligations of the Borrower or any Subsidiary in respect
of Indebtedness of franchisees not to exceed $100,000,000 at any one time
outstanding;
          (i) Indebtedness in connection with any Sale/Leaseback Transaction
permitted by Section 7.11;
          (j) Indebtedness of RAC East, the Borrower and its other Subsidiaries
to INTRUST Bank, N.A. pursuant to a line of credit in an aggregate principal
amount (for the Borrower and all Subsidiaries) not to exceed
$15,000,00020,000,000 at any one time outstanding and any refinancings,
refundings, renewals or extensions thereof (without increasing, or shortening
the maturity of, the principal amount thereof); and
          (k) additional Indebtedness of the Borrower or any of its Subsidiaries
in anso long as (i) the aggregate principal amount (forof such Indebtedness
incurred by the Borrower and all Subsidiaries) shall not to exceed
$150,000,000exceed $300,000,000 at any one time outstanding and (ii) the
aggregate principal amount of such Indebtedness incurred by all Subsidiaries
(excluding Guarantee Obligations of any Subsidiary Guarantor in respect of any
Senior Unsecured Notes) shall not exceed $50,000,000 at any one time
outstanding.
          7.3. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except for:

72



--------------------------------------------------------------------------------



 



     (a) Liens for taxes not yet due or that are being contested in good faith
by appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings and for which adequate reserves with
respect thereto are maintained on the books of the Borrower or its Subsidiaries,
as the case may be, in conformity with GAAP;
     (c) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
     (d) deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;
     (f) Liens in existence on the Restatement Effective Date listed on
Schedule 7.3(f), securing Indebtedness permitted by Section 7.2(d), provided
that no such Lien is spread to cover any additional property after the
Restatement Effective Date (other than “products” and “proceeds” thereof, as
each such term is defined in the Uniform Commercial Code of the State of New
York) and that the amount of Indebtedness secured thereby is not increased;
     (g) Liens securing Indebtedness of the Borrower or any of its Subsidiaries
incurred pursuant to Section 7.2(e) to finance the acquisition of fixed or
capital assets, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness (including the “products” and “proceeds” thereof, as each
such term is defined in the Uniform Commercial Code of the State of New York)
and (iii) the amount of Indebtedness secured thereby is not increased;
     (h) Liens created pursuant to the Security Documents;
     (i) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;
     (j) Liens on the property or assets of an Acquired Business or Acquired
Foreign Business occurring or arising after the Restatement Effective Date and
securing Assumed Indebtedness in an amount not to exceed $50,000,000, provided
that such Liens (i) were not incurred in contemplation of the Permitted
Acquisition or the Permitted Foreign Acquisition consummated in conjunction with
the assumption of such Assumed Indebtedness and (ii) do not encumber any
property other than the property acquired pursuant to such acquisition;
     (k) Liens of securities intermediaries and depository banks on the accounts
held by them to secure the payment of fees and expenses payable to them in
respect of the maintenance of such accounts;

73



--------------------------------------------------------------------------------



 



     (l) Liens on Margin Capital Stock that is held by the Borrower as treasury
stock or that is held by any of its Subsidiaries; and
     (m) Liens not otherwise permitted by this Section so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets subject thereto exceeds (as to the Borrower and
all Subsidiaries) $60,000,000 at any one time.
          7.4. Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of, all or substantially all of its
property or business, except that:
     (a) (i) any Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any other Person (provided that a Wholly
Owned Subsidiary Guarantor shall be the continuing or surviving corporation) and
(ii) any Foreign Subsidiary may be merged or consolidated with or into any other
Foreign Subsidiary;
     (b) (i) any Subsidiary of the Borrower may Dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or any Wholly
Owned Subsidiary Guarantor and (ii) any Foreign Subsidiary may Dispose of any or
all of its assets (upon voluntary liquidation or otherwise) to any other Foreign
Subsidiary; and
     (c) (i) any Permitted Acquisition and any Permitted Foreign Acquisition may
be structured as a merger with or into the Borrower (provided that the Borrower
shall be the continuing or surviving corporation) or with or into any Wholly
Owned Subsidiary Guarantor (provided that the continuing or surviving
corporation is or becomes a Wholly Owned Subsidiary Guarantor) and (ii) any
Permitted Foreign Acquisition may be structured as a merger with or into any
Foreign Subsidiary (provided that the continuing or surviving corporation is or
becomes a Foreign Subsidiary).
          7.5. Disposition of Property. Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Subsidiary of the
Borrower, issue or sell any shares of such Subsidiary’s Capital Stock to any
Person, except:
     (a) the Disposition of obsolete or worn out property in the ordinary course
of business;
     (b) the sale of inventory in the ordinary course of business;
     (c) Dispositions (i) by the Borrower of any of its assets to any Wholly
Owned Subsidiary Guarantor, (ii) by any Subsidiary of the Borrower of any of its
assets (upon voluntary liquidation or otherwise) to the Borrower or any Wholly
Owned Subsidiary Guarantor, (iii) by any Subsidiary of patent, trademark or
copyright registrations under laws of any nation other than the United States to
any other Subsidiary and (iv) by any Foreign Subsidiary to any other Foreign
Subsidiary;
     (d) the sale or issuance of (i) any Subsidiary’s Capital Stock to the
Borrower or any Wholly Owned Subsidiary Guarantor and (ii) any Foreign
Subsidiary’s Capital Stock to any other Foreign Subsidiary;

74



--------------------------------------------------------------------------------



 



     (e) the Disposition of other property having a fair market value not to
exceed, as of the last day of the immediately preceding fiscal year for any
fiscal year of the Borrower, 5% of Consolidated Total Assets; provided, that the
requirements of Section 2.11(b) are complied with in connection therewith;
     (f) Dispositions referred to in Sections 7.8(f), (g) and (ml);
     (g) Dispositions to or by Legacy Trust or the Insurance Subsidiary of
Capital Stock of the Borrower;
     (h) Dispositions to or by Legacy Trust or the Insurance Subsidiary of
Indebtedness described in Section 7.2(b) to the Borrower or any Wholly Owned
Subsidiary Guarantor;
     (i) Dispositions by the Borrower to Legacy Trust of cash in an amount not
to exceed (when taken together with the amount of Restricted Payments made
pursuant to Section 7.6(d)) the amount necessary to pay operating costs and
expenses of Legacy Trust incurred in the ordinary course of business (not to
exceed $150,000 per fiscal year of the Borrower) and to make payments to Third
Party Beneficiaries (as defined in the Trust Agreement) pursuant to and in
accordance with the Trust Agreement as in effect on the date hereof and
Dispositions by Legacy Trust of such cash to such Third Party Beneficiaries;
     (i) (j) Dispositions by the Insurance Subsidiary effected solely for the
purpose of liquidating assets in order to permit the Insurance Subsidiary to pay
expenses and to make payments on insurance claims of the Borrower and/or any of
its Subsidiaries with the proceeds of such Dispositions;
     (j) (k) Dispositions of Margin Capital Stock that is held as treasury stock
by the Borrower or that is held by any of its Subsidiaries; and
     (k) (l) the Disposition of the real property in Plano, Texas on which the
Borrower’s corporate headquarters is located in connection with a Sale/Leaseback
Transaction; provided, that the requirements of Section 2.11(b) are complied
with in connection therewith.
          7.6. Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in (i) common stock of the Person making such dividend
or (ii) the same class of Capital Stock of the Person making such dividend on
which such dividend is being declared or paid, other than, in any such case,
Disqualified Stock) on, or make any payment on account of, or set apart assets
for a sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of the Borrower or any
Subsidiary, whether now or hereafter outstanding, or make any other distribution
in respect thereof, either directly or indirectly, whether in cash or property
or in obligations of the Borrower or any Subsidiary (collectively, “Restricted
Payments”), except that:
     (a) (i) any Subsidiary may make Restricted Payments to the Borrower or any
Wholly Owned Subsidiary Guarantor and (ii) any Foreign Subsidiary may make
Restricted Payments to any other Foreign Subsidiary;
     (b) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may make Restricted Payments
with respect to its Capital Stock or repurchase the Borrower’s Capital Stock or
the Insurance Subsidiary may repurchase the Borrower’s Capital Stock
(collectively, “Stock Payments”); provided, that if, after giving pro forma
effect thereto, the Consolidated Senior Leverage Ratio as of the last day of the

75



--------------------------------------------------------------------------------



 



most recent fiscal quarter for which the relevant financial information is
available is greater than 2.50 to 1.00 (and this proviso shall not apply to or
limit Stock Payments made so long as such ratio is less than or equal to 2.50 to
1.00), the Borrower may make additional Stock Payments so long as the aggregate
amount of such Stock Payments made during such fiscal year,on or after
October 1, 2009, when added to the aggregate amount expended on or after
October 1, 2009 to repurchase, repay or prepay Senior Subordinated Notes or
Senior Unsecured Notes pursuant to the second proviso of Section 7.9(a), shall
not exceed, in any such fiscal year (including Stock Payments made when this
restriction is not applicable), the sum of (A) $50,000,000, (B) 50% of the
Consolidated Net Income Amount and (C) 100% of the aggregate Net Cash Proceeds
received by the Borrower since the RestatementFirst Amendment Effective Date as
a contribution to its common equity capital or from the issue or sale of Capital
Stock of the Borrower (other than Disqualified Stock) or from the issue or sale
of convertible or exchangeable Disqualified Stock or convertible or exchangeable
debt securities of the Borrower that have been converted into or exchanged for
such Capital Stock (other than Capital Stock (or Disqualified Stock or debt
securities) sold to a Subsidiary of the Borrower);
     (c) the Borrower may repurchase shares of its common stock issued to
finance all or part of a Permitted Acquisition, so long as such repurchase is
consummated within 180 days of such issuance;
     (d) the Borrower may repurchase shares of its common stock from Legacy
Trust in an amount not to exceed (when taken together with the amount of cash
Dispositions made pursuant to Section 7.5(i)) the amount necessary to pay
operating costs and expenses of Legacy Trust incurred in the ordinary course of
business (not to exceed $150,000 per fiscal year of the Borrower) and to make
payments to Third Party Beneficiaries (as defined in the Trust Agreement)
pursuant to and in accordance with the Trust Agreement as in effect on the date
hereof;
     (d) (e) the Borrower may repurchase shares of its common stock from the
Insurance Subsidiary in an amount not to exceed (when taken together with the
amount of cash Dispositions made pursuant to Section 7.5(ji)) the amount
necessary to (i) pay operating costs and expenses of the Insurance Subsidiary
incurred in the ordinary course of business (not to exceed $250,000 per fiscal
year of the Borrower) and (ii) permit the Insurance Subsidiary to make payments
on insurance claims of the Borrower and/or any of its Subsidiaries with the
proceeds of such repurchase;
     (e) (f) the Insurance Subsidiary may purchase shares of the common stock of
the Borrower from the Borrower or any Subsidiary; and
     (f) (g) the Borrower may, within 10 Business Days following the Restatement
Effective Date, repurchase outstanding shares of preferred stock of the Acquired
Company in connection with its acquisition of all of the issued and outstanding
Capital Stock of the Acquired Company.
          7.7. Capital Expenditures. Make or commit to make any Capital
Expenditure (Expansion) if, after giving pro forma effect thereto, the
Consolidated Leverage Ratio as of the last day of the most recent fiscal quarter
for which the relevant financial information is available is greater than 2.75
to 1.0, except (a) Capital Expenditures (Expansion) of the Borrower and its
Subsidiaries during such fiscal year (including Capital Expenditures (Expansion)
when this restriction is not in effect) shall not exceed $100,000,000 in the
aggregate and (b) Capital Expenditures (Expansion) made with the proceeds of any
Reinvestment Deferred Amount.

76



--------------------------------------------------------------------------------



 



          7.8. Investments. Make any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any other
Person (all of the foregoing, “Investments”), except:
     (a) extensions of trade credit in the ordinary course of business;
     (b) investments in Cash Equivalents;
     (c) Guarantee Obligations permitted by Section 7.2;
     (d) loans and advances to employees of the Borrower or any Subsidiary of
the Borrower in the ordinary course of business (including for travel,
entertainment and relocation expenses) in an aggregate amount for the Borrower
and its Subsidiaries not to exceed $5,000,000 at any one time outstanding;
     (e) intercompany Investments by the Borrower or any of its Subsidiaries in
the Borrower or any Person that, prior to and after giving effect to such
Investment and any related transactions, is a Wholly Owned Subsidiary Guarantor;
     (f) Investments made on or after the Restatement Effective Date in the
Insurance Subsidiary to the extent required to meet regulatory capital
guidelines, policies or rules in an amount not to exceed $35,000,000 in the
aggregate;
     (g) Investments in the Insurance Subsidiary or Legacy Trust consisting of
the contribution of common stock of the Borrower and Investments by the
Insurance Subsidiary or Legacy Trust in the common stock of the Borrower;
     (h) Investments constituting Permitted Acquisitions or Permitted Foreign
Acquisitions;
     (i) the Acquisition;
     (j) the purchase or other acquisition, within 10 Business Days following
the Restatement Effective Date, of the Acquired Company’s 11 7/8% Senior Secured
Notes due 2010 in the principal amount of up to $205,000,000, which Notes were
issued by the Acquired Company pursuant to the Indenture dated June 2, 2003
among the Acquired Company, the Subsidiary Guarantors (as defined therein) and
Manufacturers and Traders Trust Company;
     (k) Investments by the Insurance Subsidiary or Legacy Trust in indebtedness
of the Borrower and the Wholly Owned Subsidiary Guarantors described in
Section 7.2(b);
     (l) Investments in Legacy Trust described in Section 7.5(i);
     (l) (m) Investments in the Insurance Subsidiary in amounts not to exceed,
in any fiscal year of the Borrower, the lesser of (x) $75,000,000 and (y) the
amount that will appear as an expense for self-insurance costs on the Borrower’s
consolidated income statement; and
     (m) (n) other Investments not otherwise permitted by this Section, so long
as the aggregate amount expended pursuant to this clause (nm) after the
Restatement Effective Date shall not exceed the greater of (x) $100,000,000 and
(y) 10% of the Borrower’s Consolidated Net

77



--------------------------------------------------------------------------------



 



Worth as of the last day of the most recently completed quarterly period for
which relevant financial information is available, in each case determined net
of the amount of any Net Cash Proceeds received by the Borrower and its
Subsidiaries in respect of a Disposition of any such Investment; provided, that
no more than $60,000,000 of Investments made pursuant to this clause (nm) shall
be made in Persons that are not, or do not become, Domestic Subsidiaries.
          7.9. Payments and Modifications of Certain Debt Instruments and
Qualified Preferred Stock. (a) Make or offer to make any payment, prepayment,
repurchase or redemption of or otherwise defease or segregate funds with respect
to the Senior Subordinated Notes or the Senior Unsecured Notes, other than
interest payments expressly required by the terms thereof and other than
pursuant to prepayments or repayments thereof with the proceeds of Senior
Subordinated Notes or, in the case of the Senior Unsecured Notes, with the
proceeds of other Senior SubordinatedUnsecured Notes, provided, that so long as
no Default or Event of Default shall have occurred and be continuing or would
result therefrom the Borrower may pay, prepay, repurchase, redeem, or otherwise
defease or segregate funds with respect to Senior Subordinated Notes or Senior
Unsecured Notes (subject to the limitations of the next proviso); provided,
further, that, if after giving pro forma effect thereto, the Consolidated Senior
Leverage Ratio as of the last day of the most recent quarter for which the
relevant financial information is available is greater than 2.50 to 1.00 (and
this second proviso shall not apply to or limit any such payment, prepayment,
repurchase, redemption, defeasance or segregation of funds so long as such ratio
is less than or equal to 2.50 to 1.00), the Borrower may pay, prepay,
repurchase, redeem, defease or segregate funds with respect to Senior
Subordinated Notes or Senior Unsecured Notes only so long as the aggregate
amount expended in connection with such payment, prepayment, repurchase or
redemption of or defeasance or segregation of funds made during such fiscal
year,on or after October 1, 2009, when added to the aggregate amount expended in
connection with Stock Payments made on or after October 1, 2009 pursuant to the
proviso of Section 7.6(b), shall not exceed, during any such fiscal year
(including repurchases, repayments or prepayments made when this restriction is
not applicable), the sum of (A) $50,000,000, (B) 50% of the Consolidated Net
Income Amount and (C) 100% of the aggregate Net Cash Proceeds received by the
Borrower since the RestatementFirst Amendment Effective Date as a contribution
to its common equity capital or from the issue or sale of Capital Stock of the
Borrower (other than Disqualified Stock) or from the issue or sale of
convertible or exchangeable Disqualified Stock or convertible or exchangeable
debt securities of the Borrower that have been converted into or exchanged for
such Capital Stock (other than Capital Stock (or Disqualified Stock or debt
securities) sold to a Subsidiary of the Borrower).
          (b) Amend, modify, waive or otherwise change, or consent or agree to
any amendment, modification, waiver or other change to, any of the terms of the
Senior Subordinated Notes or the Senior Subordinated Note Indenture if, after
giving effect thereto, the relevant Senior Subordinated Notes would cease to
satisfy the requirements of Section 7.2(f), other than the requirement to be in
pro forma compliance with Section 7.1.
          (c) Amend, modify, waive or otherwise change, or consent or agree to
any amendment, modification, waiver or other change to, any of the terms of the
Senior Unsecured Notes or the Senior Unsecured Note Indenture if, after giving
effect thereto, the relevant Senior Unsecured Notes would cease to satisfy the
requirements of the definition of “Senior Unsecured Notes”.
          (d) (c) Amend, modify, waive or otherwise change, or consent or agree
to any amendment, modification, waiver or other change to, any of the terms of
any Qualified Preferred Stock if, after giving effect thereto, the relevant
Qualified Preferred Stock would cease to satisfy the requirements of the
definition thereof, other than the requirement to be in pro forma compliance
with Section 7.1.

78



--------------------------------------------------------------------------------



 



           (e) (d) Designate any Indebtedness (other than obligations of the
Loan Parties pursuant to the Loan Documents) as “Designated Senior Indebtedness”
(howsoever defined) for the purposes of the Senior Subordinated Note Indenture.
          7.10. Transactions with Affiliates. Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than the Borrower or any Wholly Owned Subsidiary) unless such
transaction is (a) otherwise permitted under this Agreement, (b) in the ordinary
course of business of the Borrower or such Subsidiary, as the case may be, and
(c) upon fair and reasonable terms no less favorable to the Borrower or such
Subsidiary, as the case may be, than it would obtain in a comparable arm’s
length transaction with a Person that is not an Affiliate, provided that the
foregoing limitation shall not apply to (i) Investments, Dispositions or
Restricted Payments involving the Insurance Subsidiary or Legacy Trust to the
extent expressly permitted by this Agreement or (ii) Restricted Payments that
are permitted by Section 7.6 hereof.
          7.11. Sales/Leaseback Transactions. Enter into any Sale/Leaseback
Transaction other than with respect to any assets disposed of pursuant to
Section 7.5(e) or (lk).
          7.12. Changes in Fiscal Periods. Permit the fiscal year of the
Borrower to end on a day other than December 31 or change the Borrower’s method
of determining fiscal quarters.
          7.13. Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of the Borrower or
any of its Subsidiaries (other than the Insurance Subsidiary and Legacy Trust)
to create, incur, assume or suffer to exist any Lien upon any of its property
(other than Margin Capital Stock that is held by the Borrower as treasury stock
or that is held by any of its Subsidiaries) or revenues, whether now owned or
hereafter acquired, other than (a) this Agreement and the other Loan Documents,
(b) any agreement governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby and
proceeds thereof), (c) any agreement acquired pursuant to a Permitted
Acquisition or a Permitted Foreign Acquisition that restricts assignment of such
acquired agreement, provided that such restrictions on assignment were not
entered into in contemplation of or in connection with such Permitted
Acquisition or Permitted Foreign Acquisition and (d) any agreement governing any
other Indebtedness permitted under Section 7.2 and owed to Persons that are not
Subsidiaries of the Borrower, provided that such agreement does not impair the
ability of the Loan Parties to comply with Section 6.9.
          7.14. Clauses Restricting Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower or (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents, (ii) restrictions in effect on the Restatement Effective Date and
listed on Schedule 7.14, (iii) in the case of clause (c) above, customary
non-assignment clauses in leases and other contracts entered into in the
ordinary course of business, (iv) any restrictions with respect to a Subsidiary
imposed pursuant to an agreement that has been entered into in connection with
the Disposition of all or substantially all of the Capital Stock or assets of
such Subsidiary, (v) restrictions with respect to a Subsidiary acquired pursuant
to a Permitted Acquisition (provided that such restrictions were not entered
into in contemplation of or in connection with such Permitted Acquisition) and
restrictions with respect to a Foreign Subsidiary arising under applicable law,
(vi) consensual arrangements with insurance regulators with respect to the

79



--------------------------------------------------------------------------------



 



Insurance Subsidiary and (vii) restrictions applicable to Foreign Subsidiaries
arising with respect to Indebtedness of Foreign Subsidiaries permitted pursuant
to Section 7.2.
          7.15. Lines of Business. (a) In the case of the Borrower and its
Subsidiaries (other than the Insurance Subsidiary and Legacy Trust), enter into
any business, either directly or through any Subsidiary, except for (i) those
businesses in which the Borrower or any of its Subsidiaries are engaged on the
Restatement Effective Date (after giving effect to the Acquisition), (ii) any
business involved in or associated with providing or servicing payday loans,
money wires, payroll advances, check-cashing services or other loans to
consumers, any business associated with servicing loans to franchisees of the
Borrower or its Subsidiaries, (iii) any business involved in or associated with
servicing furniture, appliances, electronics, computers or other similar items
or (iv) any business reasonably related or incidental to any of the businesses
described above.
          (b) In the case of the Insurance Subsidiary, enter into any business,
except for providing insurance services to the Borrower and its Subsidiaries and
activities reasonably related thereto.
          (c) In the case of Legacy Trust, enter into any activity not expressly
contemplated by the terms of the Trust Agreement as in effect on the date
hereof.
SECTION 8. EVENTS OF DEFAULT
     If any of the following events shall occur and be continuing:
     (a) the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any Loan Party shall fail to pay any other amount payable hereunder or under
any other Loan Document, within five days after any such interest or other
amount becomes due in accordance with the terms hereof; or
     (b) any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
     (c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to the
Borrower only), Section 6.7(a) or Section 7 of this Agreement or Section 5.8(b)
of the Guarantee and Collateral Agreement; or
     (d) any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Borrower from the Administrative Agent or the Required Lenders; or
     (e) the Borrower or any of its Subsidiaries shall (i) default in making any
payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding the Loans) on the scheduled or original due date with
respect thereto; or (ii) default in making any payment of any interest on any
such Indebtedness beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness

80



--------------------------------------------------------------------------------



 



or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $30,000,000; or
     (f) (i) the Borrower or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against the Borrower or any of its Subsidiaries any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) the Borrower or any of its Subsidiaries shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) the Borrower or any of its Subsidiaries shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or
     (g) (i) any Person shall engage in any non-exempt “prohibited transaction”
(as defined in Section 406 and 408 of ERISA or Section 4975 of the Code)
involving any Plan,(ii) any “accumulated funding deficiency” (as defined in;
(ii) any failure to meet the minimum funding standards (within the meaning of
Sections 412 or 430 of the Code or Section 302 of ERISA), whether or not waived,
shall exist with respect to any Single Employer Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity,(iii; (iii) a Single Employer Plan shall be determined to be,
or be expected to be, in “at risk” status within the meaning of Section 430 of
the Code or Section 303 of ERISA); (iv) a Reportable Event shall occur with
respect to, or proceedings shall commence under Title IV of ERISA to have a
trustee appointed, or a trustee shall be appointed under Title IV of ERISA, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Single Employer Plan in a distress termination under Section 4041(c) of ERISA,;
(ivv) any Single Employer Plan shall terminate in a “distress termination” or an
“involuntary termination”,” as such terms are defined in Title IV of ERISA,;
(vvi) the Borrower or any Commonly Controlled Entity shall, or could reasonably
be expected to, incur any liability in connection with aany withdrawal from, or
the Insolvency or Reorganization of, a Multiemployer Plan or (viany
determination that such Multiemployer Plan is in endangered or critical status;
or (vii) any other event or condition shall occur or exist with respect to a
Plan;

81



--------------------------------------------------------------------------------



 



and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, could reasonably be
expected to have a Material Adverse Effect; or
     (h) one or more judgments or decrees shall be entered against the Borrower
or any of its Subsidiaries involving in the aggregate a liability (not paid or
fully covered by insurance as to which the relevant insurance company has
acknowledged coverage) of $30,000,000 or more, and all such judgments or decrees
shall not have been vacated, discharged, satisfied, stayed or bonded pending
appeal within 30 days from the entry thereof; or
     (i) any of the Security Documents shall cease, for any reason, to be in
full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby; or
     (j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason (other than, with respect to the guarantee
of a Subsidiary, (i) as a result of a merger of such Subsidiary into the
Borrower in accordance with the terms of this Agreement or (ii) as a result of a
release pursuant to Section 8.15(b) of the Guarantee and Collateral Agreement),
to be in full force and effect or any Loan Party or any Affiliate of any Loan
Party shall so assert; or
     (k) (i) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), excluding the Permitted Investors, shall at any time become, or obtain
rights (whether by means of warrants, options or otherwise) to become, the
“beneficial owner” (as defined in Rules 13(d) 3 and 13(d) 5 under the Exchange
Act), directly or indirectly, of a percentage equal to 35% or more of the Voting
Stock of the Borrower; (ii) the board of directors of the Borrower shall cease
to consist of a majority of Continuing Directors; (iii) a Specified Change of
Control shall occur or (iv) the Borrower shall cease to own, directly or
indirectly, 100% of the Voting Stock of RAC East, Rent-A-Center West, Inc. or
the Acquired Company; or
     (l) the Senior Subordinated Notes or the guarantees thereof shall cease,
for any reason, to be validly subordinated to the Obligations or the obligations
of the Subsidiary Guarantors under the Guarantee and Collateral Agreement, as
the case may be, as provided in the Senior Subordinated Note Indenture, or any
Loan Party, any Affiliate of any Loan Party, the trustee in respect of the
Senior Subordinated Notes or the holders of at least 25% in aggregate principal
amount of the Senior Subordinated Notes shall so assert; or
     (m) the Trust Agreement shall be amended, modified or supplemented without
the prior written consent of the Required Lenders, other than any such
amendment, modification or supplement that the Borrower is permitted to make in
accordance with Section 8.3 of the Trust Agreement as in effect on the date
hereof and that does not otherwise violate obligations of the Borrower and its
Subsidiaries under this Agreement;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Revolving Commitments shall immediately terminate and the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of LC
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any

82



--------------------------------------------------------------------------------



 



other Event of Default, either or both of the following actions may be taken:
(i) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower declare the Revolving Commitments to be terminated
forthwith, whereupon the Revolving Commitments shall immediately terminate; and
(ii) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (including all amounts of LC Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable. Upon the occurrence and during
the continuation of an Event of Default, the Administrative Agent and the
Lenders shall be entitled to exercise any and all remedies available under the
Security Documents, including, without limitation, the Guarantee and Collateral
Agreement and the Mortgages, or otherwise available under applicable law or
otherwise. With respect to all Letters of Credit with respect to which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to this paragraph, the Borrower shall at such time deposit in a cash
collateral account opened by the Administrative Agent an amount equal to the
aggregate then undrawn and unexpired amount of such Letters of Credit, and the
Borrower hereby grants to the Administrative Agent, for the ratable benefit of
the Secured Parties, a continuing security interest in all amounts at any time
on deposit in such cash collateral account to secure the undrawn and unexpired
amount of such Letters of Credit and all other Obligations. Amounts held in such
cash collateral account shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other obligations of the Loan Parties
hereunder and under the other Loan Documents. After all such Letters of Credit
shall have expired or been fully drawn upon, all Reimbursement Obligations shall
have been satisfied and all other obligations of the Loan Parties hereunder and
under the other Loan Documents shall have been paid in full, the balance, if
any, in such cash collateral account shall be returned to the Borrower (or such
other Person as may be lawfully entitled thereto). Except as expressly provided
above in this Section, presentment, demand, protest and all other notices of any
kind (other than notices expressly required pursuant to this Agreement and any
other Loan Document) are hereby expressly waived by the Borrower.
SECTION 9. THE AGENTS
          9.1. Appointment. Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.
          9.2. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or attorneys
in-fact selected by it with reasonable care.

83



--------------------------------------------------------------------------------



 



          9.3. Exculpatory Provisions. Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.
          9.4. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.
          9.5. Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.
          9.6. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender

84



--------------------------------------------------------------------------------



 



represents to the Agents that it has, independently and without reliance upon
any Agent or any other Lender, and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates and made its own
decision to make its extensions of credit hereunder and enter into this
Agreement. Each Lender also represents that it will, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any affiliate of a Loan Party that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.
          9.7. Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Revolving Commitments shall have terminated and
the Loans shall have been paid in full, ratably in accordance with such
Aggregate Exposure Percentages immediately prior to such date), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against such Agent in any way relating to or arising
out of, the Revolving Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Agent under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent’s gross
negligence or willful misconduct. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder.
          9.8. Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent was not an Agent. With respect
to its Loans made or renewed by it and with respect to any Letter of Credit
issued or participated in by it, each Agent shall have the same rights and
powers under this Agreement and the other Loan Documents as any Lender and may
exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.
          9.9. Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower. If (a) the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents or (b) either (i) the
Administrative Agent is a Lender and is a Defaulting Lender or (ii) the
Administrative Agent is not a Lender and satisfies the circumstances described
in clause (b) of the definition of Defaulting Lender, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(a) or Section
8(f) with respect to the Borrower shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall

85



--------------------------------------------------------------------------------



 



succeed to the rights, powers and duties of the Administrative Agent, and the
term “Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 10 days
following a retiring Administrative Agent’s notice of resignation or its
designation as a Defaulting Lender, the retiring Administrative Agent’s
resignation or removal shall nevertheless thereupon become effective and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation or removal as Administrative Agent, the provisions of this Section 9
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent under this Agreement and the other Loan
Documents.
          9.10. Authorization to Release Guarantees and Liens. Notwithstanding
anything to the contrary contained herein or in any other Loan Document, the
Administrative Agent is hereby irrevocably authorized by each of the Lenders
(without requirement of notice to or vote or consent of any Lender, except as
expressly required by Section 10.1, or any affiliate of any Lender that is a
party to any Specified Hedge Agreement) to take any action requested by the
Borrower having the effect of releasing any Collateral or guarantee obligations
to the extent necessary to permit consummation of any transaction not prohibited
by any Loan Document or that has been consented to in accordance with
Section 10.1 and the Administrative Agent shall do so if so requested.
          9.11. Documentation AgentAgents and Syndication Agent. Neither theThe
Documentation Agent norAgents and the Syndication Agent shall not have any
duties or responsibilities hereunder in their respective capacities as such.
SECTION 10. MISCELLANEOUS
          10.1. Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive, reduce, extend or waive the
principal amount or extend or waive the final scheduled date of maturity of any
Loan or Reimbursement Obligation, extend or waive the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable hereunder or extend or waive the scheduled date of any
payment thereof, increase the amount or extend the expiration date of any
Lender’s Commitment, in each case without the written consent of each Lender
directly affected thereby; (ii) amend, modify or waive any provision of this
Section 10.1 or reduce any percentage specified in the definition of Required
Lenders, consent to the assignment or transfer by any Loan Party of any of its
rights and obligations under this Agreement and the other Loan Documents, or
release all or substantially all of the Collateral or all or substantially all
of the Subsidiary Guarantors from their obligations under the Guarantee and
Collateral Agreement, in each case without the written consent of all Lenders;
(iii) reduce the percentage specified in the definition of

86



--------------------------------------------------------------------------------



 



Majority Facility Lenders with respect to any Facility without the written
consent of all Lenders under such Facility; (iv) amend, modify or waive any
provision of Section 9 without the written consent of the Administrative Agent;
(v) amend, modify or waive any provision of Section 2.3 or 2.6 without the
written consent of the Swingline Lender; (vi) amend, modify or waive any
provision of Section 3 without the written consent of the Issuing Lender or
(vii) amend, modify or waive any provision of Section 2.17 without the written
consent of the Majority Facility Lenders in respect of each Facility adversely
affected thereby. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent and all future
holders of the Loans. In the case of any waiver, the Loan Parties, the Lenders
and the Administrative Agent shall be restored to their former position and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.
          Notwithstanding the foregoing, this Agreement may be amended to the
extent necessary to facilitate the making of Incremental Loans in an aggregate
principal amount of up to $150,000,000 pursuant to Sections 2.1(d) and 2.2(b)
and matters related thereto upon (a) execution and delivery by the Borrower, the
Administrative Agent and each Lender providing Incremental Loans of an Increased
Facility Activation Notice or an Increased Revolving Facility Activation Notice,
as the case may be, and (b) delivery of such other documents with respect
thereto as the Administrative Agent may reasonably request.
          In addition, notwithstanding the foregoing, this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (a) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Term Loans and Revolving Extensions of Credit
and the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Majority Facility Lenders.
          In addition, notwithstanding the foregoing, this Agreement may be
amended with the written consent of the Administrative Agent, the Borrower and
the Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing, replacement or modification of all (but not less than
all) outstanding Tranche A Term Loans or all (but not less than all) Tranche B
Term Loans (“Refinanced Term Loans”) with a replacement term loan tranche
hereunder (“Replacement Term Loans”), provided that (a) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Refinanced Term Loans, (b) the Applicable Margin for such
Replacement Term Loans shall not be higher than the Applicable Margin for such
Refinanced Term Loans, (c) the weighted average life to maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Term Loans at the time of such refinancing and
(d) all other terms applicable to such Replacement Term Loans shall be
substantially identical to, or less favorable to the Lenders providing such
Replacement Term Loans than, those applicable to such Refinanced Term Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the relevant Term
Loans in effect immediately prior to such refinancing. The election by any
Lender to provide or participate in the Replacement Term Loans shall not
obligate any other Lender to so provide or participate. The Borrower shall pay
to any Lender who elects not to provide or participate in any Replacement Term
Loans an amount equal to the relevant outstanding Term Loans (plus any accrued
and unpaid interest or other amounts due in connection therewith) held by such
Lender prior to or simultaneously with any refinancing, replacement or
modification of relevant outstanding Term Loans hereunder.

87



--------------------------------------------------------------------------------



 



          10.2. Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent or Assignment and Acceptance (as
applicable) in the case of the Lenders, or to such other address as may be
hereafter notified by the respective parties hereto:

  The Borrower:    Rent-A-Center, Inc.
5700 Tennyson Parkway
Third Floor5501 Headquarters Drive
Plano, Texas 75024
Attention: Robert D. Davis, Executive Vice President — Finance,
                   Chief Financial Officer and Treasurer
Telecopy: (972) 943-0113
Telephone: (972) 801-1200

        and         Rent-A-Center, Inc.
5700 Tennyson Parkway
Third Floor5501 Headquarters Drive
Plano, Texas 75024
Attention: Christopher A. Korst, SeniorRonald D. DeMoss,
Executive Vice President and ,       General                    Counsel and
Secretary
Telecopy: (972) 801-1476
Telephone: (972) 801-1200     with copies to:    Fulbright & Jaworski L.L.P.
2200 Ross Avenue, Suite 2800
Dallas, Texas 75201
Attention: Thomas W. Hughes and James R. Griffin         and         Fulbright &
Jaworski L.L.P.
1301 McKinney, Suite 5100
Houston, Texas 77010
Attention: Joshua P. Agrons     The Administrative Agent       
and the Issuing Lender:   
JPMorgan Chase Bank, N.A.
Loan and Agency Services
10 South Dearborn, Floor 19
Chicago, IL 60603-2003
Attention: Nanette Wilson
Telecopy: (312) 385-7084
Telephone: (312) 385-7096

88



--------------------------------------------------------------------------------



 



provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
          10.3. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
          10.4. Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
          10.5. Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent and each Arranger for all its out-of-pocket
costs and expenses incurred in connection with the syndication of the
Facilities, the development, preparation and execution of, and any amendment,
supplement or modification to, this Agreement and the other Loan Documents and
any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including the reasonable fees and disbursements of counsel to the
Administrative Agent and filing and recording fees and expenses and the charges
of IntraLinks, in each case from time to time on a quarterly basis or such other
periodic basis as the Administrative Agent shall deem appropriate, (b) to pay or
reimburse each Lender and the Administrative Agent (in the case of each Lender,
after the occurrence and during the continuance of an Event of Default) for all
its costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the fees and disbursements of counsel
(including the allocated fees and expenses of in-house counsel (but not both
outside and in-house counsel)) to each Lender and of counsel to the
Administrative Agent, (c) to pay, indemnify, and hold each Lender and each Agent
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, that may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (d) to pay, indemnify, and hold
each Lender and the Administrative Agent and their respective officers,
directors, trustees, employees, affiliates, agents, controlling persons and
investment advisors who manage a Lender (each, an “Indemnitee”) harmless from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents, including any of the foregoing relating to the use of
proceeds of the Loans or the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of the Borrower or any
of its Subsidiaries or any of the Properties or the use by unauthorized persons
of information or other materials sent through electronic, telecommunications or
other information transmission systems that are intercepted by such persons
without the consent of the Indemnitee and the reasonable fees and expenses of
legal counsel in connection with claims, actions or proceedings by any
Indemnitee against any Loan Party under any Loan Document (all the foregoing in
this clause (d), collectively, the “Indemnified Liabilities”), provided, that
the Borrower shall have no obligation hereunder to any Indemnitee with respect
to Indemnified Liabilities to the extent such Indemnified Liabilities arise from
the gross negligence or willful misconduct of such Indemnitee. Without limiting
the

89



--------------------------------------------------------------------------------



 



foregoing, and to the extent permitted by applicable law, the Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries to so waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee. All amounts due under this
Section 10.5 shall be payable not later than 10 Business Days after written
demand therefor. Statements payable by the Borrower pursuant to this
Section 10.5 shall be submitted to Robert D. Davis (Telephone No. 972-801-1204)
(Telecopy No. 972-943-0113), at the address of the Borrower set forth in Section
10.2, or to such other Person or address as may be hereafter designated by the
Borrower in a written notice to the Administrative Agent. The agreements in this
Section 10.5 shall survive repayment of the Loans and all other amounts payable
hereunder.
          10.6. Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (each, an “Assignee”) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its CommitmentsRevolving Commitment and the Loans at the time
owing to it) with the prior written consent of:
     (A) the Borrower (such consent not to be unreasonably withheld), provided
that no consent of the Borrower shall be required for an assignment to a Lender,
an Affiliate of a Lender, an Approved Fund (as defined below) or, if an Event of
Default has occurred and is continuing, any other Person;
     (B) the Administrative Agent (such consent not to be unreasonably
withheld), provided that no consent of the Administrative Agent shall be
required for an assignment of all or any portion of a Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund; and
     (C) in the case of assignments of Revolving Commitments, the Issuing
Lender.
          (ii) Assignments shall be subject to the following additional
conditions:
     (A) except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s CommitmentsRevolving Commitment or Loans under any
Facility, the amount of the CommitmentsRevolving Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 in the case of the
Revolving Facility, the Tranche A Existing Term Facility and the Tranche A
Extended Term Facility or $1,000,000 in the case of the Tranche B Existing Term
Facility and the Tranche B Extended Term Facility, in each case unless each of
the Borrower and the Administrative Agent otherwise consent, provided that
(1) no such consent of the Borrower shall be required if an Event of Default has
occurred and

90



--------------------------------------------------------------------------------



 



is continuing and (2) such amounts shall be aggregated in respect of each Lender
and its Affiliates or Approved Funds, if any;
     (B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (with only one such fee payable in connection with
multiple, simultaneous assignments); and
     (C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.
For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Assumption the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.18, 2.19, 2.20 and 10.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Commitments of, and principal amount
of the Loans and LC Obligations owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lender and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.
     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
               (c) (i) Any Lender may, without the consent of the Borrower or
the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this

91



--------------------------------------------------------------------------------



 



Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.18, 2.19 and 2.20 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.7(b) as though it were a Lender, provided such
Participant shall be subject to Section 10.7(a) as though it were a Lender. Each
Lender that sells a participation shall, acting solely for this purpose as an
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”). The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
          (ii) A Participant shall not be entitled to receive any greater
payment under Section 2.18 or 2.19 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. Any Participant that is a Non-U.S. Lender
shall not be entitled to the benefits of Section 2.19 unless such Participant
complies with Section 2.19(d).
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and including, further, in the case of any Lender that is
a Fund, any pledge or assignment to any holders of obligations owed, or
securities issued, by such Lender including to any trustee for, or any
representative of, such holders, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.
          (e) The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.
          (f) Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in Section 10.6(b). Each of the Borrower,
each Lender and the Administrative Agent hereby confirms that it will not
institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or

92



--------------------------------------------------------------------------------



 



expense arising out of its inability to institute such a proceeding against such
Conduit Lender during such period of forbearance.
          10.7. Adjustments; Setoff. (a) Except to the extent that this
Agreement expressly provides for payments to be allocated to a particular Lender
or to the Lenders under a particular Facility, if any Lender (a “Benefitted
Lender”) shall at any time receive any payment of all or part of the Obligations
owing to it, or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by setoff, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.
          (b) In addition to any rights and remedies of the Lenders provided by
law, each Lender and its Affiliates shall have the right, without prior notice
to the Borrower, any such notice being expressly waived by the Borrower to the
extent permitted by applicable law, upon any amount becoming due and payable by
the Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender, such Affiliate or any
branch or agency of any thereof to or for the credit or the account of the
Borrower. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender
or any of its Affiliates, provided that the failure to give such notice shall
not affect the validity of such setoff and application.
          10.8. Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission, by electronic mail in “portable document format”
(“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, or by a combination of
such means, shall be effective as delivery of a manually executed counterpart
hereof. A set of the copies of this Agreement signed by all the parties shall be
lodged with the Borrower and the Administrative Agent.
          10.9. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          10.10. Integration. This Agreement and the other Loan Documents
represent the agreement of the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.

93



--------------------------------------------------------------------------------



 



          10.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          10.12. Submission To Jurisdiction; Waivers. The Borrower hereby
irrevocably and unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 10.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
          10.13. Acknowledgements. The Borrower hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
     (b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
     (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
          10.14. Confidentiality. Each of the Administrative Agent and each
Lender agrees to keep confidential all non-public information provided to it by
any Loan Party pursuant to this Agreement that is designated by such Loan Party
as confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any affiliate or Approved Fund of any
Lender, (b) to any participant or

94



--------------------------------------------------------------------------------



 



assignee or prospective participant or assignee that agrees to comply with the
provisions of this Section, (c) to its employees, directors, trustees, agents,
attorneys, accountants, investment advisors and other professional advisors or
those of any of its affiliates, (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, provided that in the case of any such request
or requirement, the Administrative Agent or Lender (as applicable) so requested
or required to make such disclosure shall as soon as practicable notify the
Borrower thereof, (g) that has been publicly disclosed, (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender, (i) in connection with the exercise of any remedy hereunder or
under any other Loan Document or (j) to any pledgee referred to in Section 10.6
(d) or any direct or indirect contractual counterparty in swap agreements with
the Borrower or such contractual counterparty’s professional advisor (so long as
such pledgee or contractual counterparty or professional advisor to such
contractual counterparty agrees to be bound by the provisions of this
Section 10.14).
          10.15. WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
          10.16. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

95



--------------------------------------------------------------------------------



 



          10.17. No Novation, etc. (a) The terms and conditions of the Existing
Credit Agreement are amended as set forth in, and restated in their entirety and
superseded by, this Agreement. Nothing in this Agreement shall be deemed to be a
novation of any of the Obligations as defined in the Existing Credit Agreement.
Notwithstanding any provision of this Agreement or any other Loan Document or
instrument executed in connection herewith, the execution and delivery of this
Agreement and the incurrence of Obligations hereunder shall be in substitution
for, but not in payment of, the Obligations owed by the Loan Parties under the
Existing Credit Agreement.
          (b) From and after the Restatement Effective Date, each reference to
the “Agreement”, “Credit Agreement” or other reference originally applicable to
the Existing Credit Agreement contained in any Loan Document shall be a
reference to this Agreement, as amended, supplemented, restated or otherwise
modified from time to time.

96